Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                            Doc
                                                                                                              Doc
                                                                                                                491
                                                                                                                  1



        1   JEFFREY S. SHINBROT, ESQ.
        2
            (SBN 155486)
            jeffrey@shinbrotfirm.com
        3   JEFFREY S. SHINBROT, APLC
        4
            8200 Wilshire Boulevard, Suite 400
            Beverly Hills, California 90211
        5   Telephone: (310) 659-5444
        6
            Fax (310) 878-8304
            Special Litigation Counsel to Debtor
        7   Southern Inyo Healthcare District
        8

        9                             UNITED STATES BANKRUPTCY COURT
       10                   EASTERN DISTRICT OF CALIFORNIA FRESNO DIVISION
       11
             In re                                                    Bankruptcy Case No.: 16-10015
       12                                                             Chapter 9
             SOUTHERN INYO HEALTHCARE
       13
             DISTRICT                                                 Adv. Case No.:
       14
                                                                      COMPLAINT FOR:
       15
             Chapter 9 Debtor.
       16    SOUTHERN INYO HEALTHCARE                                 (1) AVOIDANCE OF UNAUTHORIZED
             DISTRICT, plaintiff                                          POST-PETITION TRANSFERS;
       17
                                                                      (2) BREACH OF CONTRACT;
       18                   v.                                        (3) ACCOUNTING;
                                                                      (4) NEGLIGENCE;
       19
             HEALTHCARE CONGLOMERATE                                  (5) CONCEALMENT;
       20    ASSOCIATES, LLC; VI HEALTHCARE                           (6) BREACH OF FIDUCIARY DUTY;
             FINANCE, INC.; and DOES 1 through 10,                    (7) DECLARATORY RELIEF
       21
             defendants.                                              (8) EQUITABLE SUBORDINATION;
       22                                                             (9) VIOLATION OF GOVERNMENT
                                                                          CODE § 8314
       23

       24

       25            Chapter 9 Debtor, Southern Inyo Healthcare District (“District,” “Plaintiff,” or “Debtor”)

       26   hereby submits this Complaint against Healthcare Conglomerate Associates, LLC (“HCCA”),

       27   Vi Healthcare Finance, Inc. (“Vi”), and Does 1 through 10 and hereby alleges as follows:
       28   ///


                                                                -1-
            EXHIBIT L                                     147
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                               Doc
                                                                                                                 Doc
                                                                                                                   491
                                                                                                                     1



        1                                      NATURE OF THE ACTION
        2           1.    This complaint arises from multiple breaches of the duties of due care, contract
        3   and loyalty owed to the District by its former manager HCCA, which is wholly owned by Dr.
        4   Yorai Benzeevi, and Vi, which is a finance company associated with Benzeevi. The District's
        5   relationship with HCCA began in January, 2016 when the District entered into a Management
        6   Services Agreement ("MSA") and line of credit with HCCA. Pursuant to the MSA, the Board
        7
            of Directors for the District turned over control of the District's operations and management to
        8
            HCCA, including operations of the hospital and other facilities. However, in the years
        9
            following execution of the MSA, HCCA engaged in an outrageous pattern and practice of
       10
            negligence, breach of the MSA; unauthorized transfers of the District's money and failure to
       11
            disclose critical financial and other information to the District’s Board of Directors.
       12
                    2.    As a result of HCCA's refusal to provide information to the District, the District
       13
            has yet to discover the full nature and extent of HCCA's wrongful conduct; however, such
       14
            conduct includes, but is not limited to: (1) negligent and intentional refusal to provide required
       15
            financial and other information to the District's Board of Directors; (2) diversion of District
       16
            money into accounts owned by HCCA or other related entities to which the District has no
       17
            access; (3) borrowing on the line of credit with HCCA and Vi and failing to use those funds for
       18
            authorized payments and (4) failing to make any reasonable effort to collect the District’s
       19
            accounts receivable or to assist it to become financially stable.
       20

       21
                                   STATEMENT OF JURISDICTION AND VENUE
                    3.    This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A)
       22

       23
            (matters concerning the administration of the estate), (E) (orders to turn over property of the

       24
            estate); and (O) (other proceedings affecting the liquidation of the assets of the estate or the

       25   adjustment of the debtor-creditor or the equity security holder relationship). To the extent that

       26   any claim for relief in this complaint is determined to be non-core, Plaintiff consents to entry of

       27   final judgment and orders by the Bankruptcy Court.
       28




                                                               -2-
            EXHIBIT L                                    148
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                                 Doc
                                                                                                                   Doc
                                                                                                                     491
                                                                                                                       1



        1           4.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and
        2   1334, in that this civil proceeding arises in, arises under, and relates to the bankruptcy case
        3   pending in the United States Court for the Eastern District of California, Fresno Division,
        4   entitled In re Inyo County Healthcare District, case number 16-10015.
        5           5.     Venue properly lies in the Eastern District of California, Fresno Division in that
        6   this adversary proceeding arises in or is related to a case in this District under Title 11 of the
        7
            United States Code as provided in 28 U.S.C. §§ 1408 and 1409.
        8
                                                      THE PARTIES
        9
                    6.     The District is, and at all times relevant was, a local healthcare district in Lone
       10
            Pine, Inyo County, California and organized under §§ 3200, et seq. of the California Health &
       11
            Safety Code.
       12
                    7.     Defendant HCCA is, and at all times relevant was, a California limited liability
       13
            company. Until recently, HCCA maintained its principle place of business in Tulare County,
       14
            California but, on information and belief, now maintains its principle place of business in Los
       15
            Angeles, California.  
       16
                    8.     Defendant Vi Healthcare Finance, Inc. (“Vi”) is, and at all times relevant was, a
       17
            California corporation. Vi is located at 4924 West Lakewood Drive, Visalia, California 93291.
       18
            According to the Statement of Information on file with the California Secretary of State, Yorai
       19
            “Benny” Benzeevi is the sole officer and director of Vi. Dr. Benzeevi is also the sole member
       20
            of HCCA.
       21
                    9.     The District is uninformed as to the true names, capacities and identities of
       22

       23
            defendants DOES 1 through 10, inclusive, but is informed and believes and thereon alleges that

       24
            said DOE defendants are responsible for the harm herein complained of and the District will

       25   amend this complaint with the appropriate charging allegations when their true names,

       26   capacities and identities are ascertained.  

       27           10.    The District is informed and believes and thereon alleges that each of the Doe
       28   defendants are, and at all times herein relevant were, the agent, joint venturer and/or co-


                                                                 -3-
            EXHIBIT L                                      149
Filed 10/15/18
      05/30/18                                    Case 16-10015
                                                       18-01031                                                 Doc
                                                                                                                  Doc
                                                                                                                    491
                                                                                                                      1



        1   conspirator of the other defendants, and in doing the things herein alleged, were acting within
        2   the scope and course of said agency, joint venture and concert of action, and by reason thereof,
        3   each of said defendants are jointly and severally liable for the harm described.
        4                                      GENERAL ALLEGATIONS
        5           11.   The District is a rural healthcare district founded on July 5, 1949, under the
        6   California Local Health Care District Law (formerly the Local Hospital District Law). Over the
        7
            60 years following its creation, the District proudly served the community of Southern Inyo
        8
            County, California, and expanded to serve the growing needs of the community—adding a
        9
            skilled nursing facility (“SNF”) and rural medical clinic.
       10
                    12.   Between 2008 and 2015, the District experienced financial problems, difficulty
       11
            hiring and retaining qualified medical staff in the area, declining occupancy and operational
       12
            revenues, discounts and reductions imposed by insurers and governmental programs, and
       13
            ultimately closure of its facilities. In December, 2015, the Board’s Chief Executive Officer
       14
            resigned, followed by the mass resignation of the five (5) member board at which point the
       15
            District was without executive management and governance.
       16
                    13.   On or about December 29, 2015, the Inyo County Board of Supervisors appointed
       17
            a new board of directors for the District and, shortly thereafter, the new board began evaluating
       18
            the financial condition of the District. The Board, however, had few choices. The Debtor was
       19
            left without an operating hospital to generate revenue or sufficient funds to restart operations.
       20
            The Debtor also lacked the necessary medical staff to reopen all operations. Further
       21
            complicating an already precarious situation, the California Department of Public Health
       22

       23
            (“CDPH”) served the Debtor with a demand to either voluntarily suspend its medical licenses

       24
            by January 5, 2016, or the CDPH would involuntarily suspend the medical licenses.

       25           14.   The new District Board immediately took action. The new District Board began

       26   working with defendant HCCA, who purported to be a restructuring and advisory firm focused

       27   on the reorganization and operation of medical practices and hospitals, to evaluate the potential
       28   reorganizational strategies and financing options to reopen the hospital, SNF and rural clinic.


                                                               -4-
            EXHIBIT L                                    150
Filed 10/15/18
      05/30/18                                      Case 16-10015
                                                         18-01031                                            Doc
                                                                                                               Doc
                                                                                                                 491
                                                                                                                   1



        1   After evaluating the financial condition of District and potential restructuring options, the
        2   District Board noticed a public hearing to obtain comments from the community regarding the
        3   potential restructuring of the District through bankruptcy and the involvement of HCCA in the
        4   restructuring and management of the District hospital and facilities.
        5           15.    On or about January 2, 2016, the District and HCCA entered the Management
        6   Services Agreement (“MSA”). A true and correct copy of the MSA is attached as Exhibit 1.
        7
            Pursuant to the MSA, HCCA is vested with the authority to manage the operational and
        8
            financial aspects of the District’s facilities.
        9
                    16.    Pursuant to the MSA, HCCA was specifically retained to provide “Bankruptcy
       10
            Advice” and to “provide District with consultation and advice in connection with a potential
       11
            filing by District of a proceeding under Chapter 9 of the Bankruptcy Code”; to “arrange and
       12
            supervise the bankruptcy proceedings.” The MSA also provided that the Chief Restructuring
       13
            Officer, an employee of HCCA, “shall serve as the representative of the District in connection
       14
            with any such Chapter 9 bankruptcy proceeding.”
       15
                    17.    On or about January 3, 2016, the District Board adopted resolution number 16-01
       16
            (“Resolution”), which, among other things, declared a fiscal emergency under California
       17
            Government Code § 53760.5 due to the threat posed to public health and welfare from the
       18
            financial condition of the hospital—namely, the inability to provide emergency and critical
       19
            medical care to the surrounding community—and the inability to pay current obligations due to
       20
            the lack of any cash or short-term income potential. On or about January 4, 2016, the District
       21
            filed a voluntary petition for relief under chapter 9 of the Bankruptcy Code. HCCA managed
       22

       23
            the District during the bankruptcy case until October 23, 2017.

       24           18.    In connection with the MSA, on January 2, 2016, HCCA and Debtor entered an

       25   agreement for a revolving unsecured line of credit at 10% interest to, among other things, fund

       26   operations and costs associated with the restructuring and the bankruptcy case and ensure that

       27   crucial vendors, doctors, and nurses were paid in order to keep the facilities open.

       28




                                                                    -5-
            EXHIBIT L                                         151
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                               Doc
                                                                                                                 Doc
                                                                                                                   491
                                                                                                                     1



        1           19.   HCCA made at least the following advances on the line of credit without Debtor’s
        2   knowledge or consent as follows:
        3

        4                         Date of Advance                                    Amount
        5           December, 2016                                    $50,000
        6           January, 2017                                     $310,000
        7           February, 2017                                    $60,000
        8           March, 2017                                       $330,000
        9           April, 2017                                       $90,000
       10           May, 2017                                         $10,000
       11           July, 2017                                        $150,000
       12           September, 2017                                   $250,000
       13

       14
                    20.   HCCA also made unauthorized loans and transfers between the Tulare Local
       15
            Healthcare District (“Tulare District”) and the Debtor, including in order to fund
       16
            intergovernmental transfers (“IGT”) to the State of California.
       17
                    21.   In March 2017, Dr. Benzeevi contended that the line of credit should be paid as an
       18
            administrative claim in the bankruptcy case and indicated that HCCA would not advance further
       19
            funds under the line of credit. During this same period of time, the Debtor learned HCCA had
       20
            failed in its duties to collect accounts receivable to fund its operations and that the line of credit
       21
            was in excess of $1,000,000.
       22
                    22.   Had HCCA exercised reasonable care in the collection of the Debtor’s accounts
       23
            receivables, the Debtor would not have been required to borrow some or all of the line of credit
       24
            to fund its operations.
       25
                    23.   In April 2017, Debtor’s Board learned of the possibility of obtaining a line of
       26
            credit from another source secured by tax deposits, which loans are available to hospitals.
       27

       28




                                                                -6-
            EXHIBIT L                                     152
Filed 10/15/18
      05/30/18                                    Case 16-10015
                                                       18-01031                                              Doc
                                                                                                               Doc
                                                                                                                 491
                                                                                                                   1



        1           24.   At the same time, HCCA appeared to become increasingly worried about the lack
        2   of collateral securing the line of credit and threatened that it would not make Debtor’s payroll if
        3   new terms were not agreed.
        4           25.   In July 2017, under the threat of not making payroll, HCCA offered Debtor terms
        5   of a new line of credit. HCCA proposed to fold in the old unsecured revolving line of credit at
        6   the 10% interest rate and provide new credit at 20%. HCCA also demanded that both the pre-
        7   petition and post-petition lines of credit would be secured by tax revenues.
        8           26.   On or about July 19, 2017, Vi, another entity controlled by Dr. Benzeevi and the
        9   Debtor entered a Revolving Line of Credit Note (Secured) providing Debtor a $2,000,000 line of
       10   credit (“LOC”), $1,038,789.56 of which was the existing amounts drawn on the pre-petition line
       11   of credit, secured by all of Inyo County tax revenues, including “all property tax revenues, parcel
       12   tax revenues, tobacco tax revenues, [] and any other tax revenues.” The security for the LOC is
       13   documented in the Assignment, Security Agreement and Pledge Agreement (“Security
       14   Agreement”). The Security Agreement allows Vi to collect directly all county tax revenues.
       15           27.   The LOC required all requests for advances to be made in writing to Vi.
       16           28.   The LOC provided an interest rate of 10% on the first $1,038,789.56 borrowed
       17   under the pre-petition line of credit and an interest rate of 20% on funds borrowed going
       18   forward. The maturity date of the loan is “one hundred twenty (120) days after demand by
       19   Lender” or four years and 360 days after the date of the note if no demand is made.
       20           29.   Payments under the LOC are allocated first “to the payment of reimbursement of
       21   all reasonable advances, expenses and disbursements of the Lender” and second “to be applied
       22   in any manner desired by the Lender to the satisfaction of the Secured Indebtedness.”
       23           30.   On or about July 25, 2017, Debtor gave notice to the Inyo County
       24   Auditor/Controller that all tax revenues had been assigned to Vi.
       25           31.   After obtaining the new line of credit, Debtor’s Board met to create a “critical
       26   vendor list” to determine which vendors absolutely needed to be paid such that the Board should
       27   draw down on the 20% line of credit. The critical vendor list payments totaled approximately
       28




                                                               -7-
            EXHIBIT L                                    153
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                                Doc
                                                                                                                  Doc
                                                                                                                    491
                                                                                                                      1



        1   $350,000. In creating the list, the Board realized that HCCA had failed to disclose that doctors
        2   had not been paid.
        3           32.   HCCA also acted below any reasonable standard for care in other instances. For
        4   example, HCCA failed to respond to a signature request to complete a hospital drug room
        5   certification per state regulations, which led to an expired drug room permit and a citation from
        6   the State Board of Pharmacy and the California Department of Health. HCCA also failed to
        7   respond to requests for evidence of an “organized medical staff” or pharmacy and therapeutics
        8   committee, which led to citations. HCCA failed to have a defined admission criteria or written
        9   infection control plan, which led to unsafe conditions and citations. HCCA did not pay a
       10   contracted education vendor, which lead to the District failing to meet requirements for initial
       11   staff education and re-training.
       12           33.   HCCA failed to make an IGT payment on behalf of the District in or about
       13   September 2017, which lead to the District’s loss of $300,000 in supplemental funds.
       14           34.   Throughout HCCA’s relationship with the District, HCCA has failed to make
       15   efforts to assist the District in obtaining a bond and tax measure, even though HCCA
       16   represented to the District that it would do so and the District relied on that representation in
       17   deciding to contract with HCCA.
       18           35.   To obtain approval of the bond measure, the District is required to conduct
       19   financial analyses. Although obligated to prepare and produce such reports under the MSA,
       20
            HCCA failed to provide the requested reports and financial information despite repeated
       21
            requests from the District, both orally and in writing. Accordingly, the District Board took steps
       22
            to compel HCCA to comply with the request and, simultaneously, obtain the requisite financial
       23
            information from an alternate source. Regrettably, due to the authority granted to HCCA with
       24
            respect to financial matters under the MSA, the District Board has still not been able to obtain
       25
            complete financial records that the District believes can be relied upon.
       26
                    36.   On information and belief, HCCA transferred medical supplies to the District that
       27
            were owned by the Tulare District without the Tulare District’s consent or the District’s
       28




                                                                -8-
            EXHIBIT L                                     154
Filed 10/15/18
      05/30/18                                    Case 16-10015
                                                       18-01031                                              Doc
                                                                                                               Doc
                                                                                                                 491
                                                                                                                   1



        1   knowledge or consent. On information and belief, HCCA invoiced and payed itself with the
        2   District’s funds for these medical supplies.
        3           37.   On or about October 5, 2017, the District began to learn of the full extent of
        4   HCCA’s financial mismanagement. Counsel for the District obtained copies of bank statements
        5   and transactional records for the District’s bank accounts (“Bank Records”). The Bank Records
        6   contained inconsistencies with certain reports and representations previously provided by
        7
            HCCA and numerous transactions not authorized by the District Board.
        8
                    38.   The Bank Records revealed numerous unauthorized transfers by and between the
        9
            District and the Tulare District (“Tulare Transfers”).
       10
                    39.   HCCA represented that the transfer of approximately $700,000 to Tulare District
       11
            on behalf of HCCA was in satisfaction of amounts owing under the line of credit extended by
       12
            HCCA to the District. The Bank Records, however, demonstrate that the line of credit had a
       13
            zero dollar ($0.00) balance as of the date of the $700,000 transfer. Accordingly, it appears that
       14
            the representation that the transfer was in satisfaction of amounts due under the HCCA line of
       15
            credit was false. Rather, these funds were transferred to Tulare on behalf of HCCA on account
       16
            of management fees to HCCA and was not for the purpose of paying down the line of credit
       17
            with HCCA.
       18
                    40.   On or about September 30, 2017, the Tulare District commenced its own Chapter
       19
            9 bankruptcy case. Shortly thereafter, the Tulare District filed a motion seeking authority to
       20
            reject its management agreement with HCCA. The Tulare District has alleged similar
       21
            wrongdoings by HCCA as those recently discovered by the District. In addition to alleging that
       22

       23
            the HCCA management agreement is oppressive and entirely one-sided (as it is here), the

       24
            Tulare District avers that HCCA mismanaged its operations by, among other things, paying

       25   management fees at the expense of employees. The Tulare District has also alleged

       26   unauthorized transfers of funds by HCCA between the District and the Tulare District.

       27           41.   The financial reports prepared by HCCA represented that HCCA made numerous
       28   loans and thereafter received payment on account of the purported loans. The bank statements,


                                                                 -9-
            EXHIBIT L                                      155
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                                Doc
                                                                                                                  Doc
                                                                                                                    491
                                                                                                                      1



        1   however, appear to indicate that the payments were on account of HCCA’s management fees—
        2   not the repayment of any advances on the line of credit which HCCA purported to extend.
        3           42.    On or about October 11, 2017, the District held a special board meeting to discuss,
        4   among other things, the findings from the evaluation of the bank records and whether to remove
        5   HCCA through the rejection and/or termination of the MSA. Based on the available information
        6   and documentation, the District Board concluded that HCCA had engaged in a series of
        7   improper actions, including, without limitation, misusing and misappropriating District funds;
        8   misrepresenting and misleading the District Board regarding the financial dealings of the
        9   District; concealing information regarding the financial dealings of the District; and failing to
       10   comply with the terms of the MSA by, among other things, failing to provide complete and
       11   accurate financial reports, failing to perform its duties and failing to facilitate the preparation of
       12   audited financial statements.
       13           43.    On October 17, 2017, the District filed an emergency motion to terminate the
       14   MSA. On October 23, 2017, the Court entered an order authorizing the removal of HCCA as a
       15   signatory to the District’s bank accounts and continued the hearing on termination of the MSA.
       16   On November 22, 2017, the District and MSA filed a settlement with the court agreeing to
       17
            terminate the MSA. The settlement did not contain any releases of liability.
       18
                    44.    The District will suffer irreparable injury if HCCA is not ordered to turn over all
       19
            tax revenues currently in its possession and to be collected in the future on account of the
       20
            District.
       21
                                                         THE MSA
       22
                    45.    The MSA was grossly unfavorable to the District, and included several
       23
            unconscionable terms and conditions which are against public policy, including but not limited
       24
            to the below summarized terms:
       25
                           •      2(c): Irrevocability of Agreement. The District "irrevocably waives and
       26
                    relinquishes any right, power or authority existing at law or in equity to terminate this
       27
                    Agreement, except in strict accordance with the express provisions of this Agreement."
       28




                                                                -10-
            EXHIBIT L                                     156
Filed 10/15/18
      05/30/18                                       Case 16-10015
                                                          18-01031                                                Doc
                                                                                                                    Doc
                                                                                                                      491
                                                                                                                        1



        1                  But see 10(d)(i) . . . Manager shall have the absolute right to terminate this
        2           Agreement, with or without “cause,” upon at least thirty (30) days written notice to the
        3           District.
        4                  •      4(g)(v): Manager is hereby authorized to make payment from the Master
        5           Account or other accounts of the District . . . to itself and its Affiliates of any amounts
        6           due to it or any of the by the District under this Agreement or otherwise . . . and the
        7
                    District acknowledges that any amounts due to Manager or any of its Affiliates under
        8
                    this Agreement, including without limitation, any Management Fee, shall be senior in
        9
                    priority, and shall not be subordinate to the payment of, any amount due to any other
       10
                    creditor of Company.
       11
                           •      4(l)(ii): The District hereby grants to Manager . . . an exclusive special
       12
                    power of attorney and appoints manager . . . the District’s exclusive true and lawful
       13
                    agent and attorney-in-fact . . . to: (i) sign checks, drafts, bank notes or other instruments
       14
                    on behalf of the District, (ii) make withdrawals from the Depository Account, the Master
       15
                    Account or other the District accounts [] for payments specified in this Agreement and
       16
                    (iii) designate, remove, and change such signatories on such accounts as Manager deems
       17
                    necessary or appropriate . . .
       18
                           (iii) . . . The special power of attorney granted herein is coupled with an interest
       19
                    and shall be irrevocable except with Manager’s written consent.
       20
                           •      6(f): The obligations of the District under this Agreement rank and shall
       21
                    rank at least senior in priority of payment to all other unsecured debt of the District.
       22

       23
                    Fund transfers and other payments received by the District shall be directed, regardless

       24
                    of the payment purpose indicated on the payment document, according to the priority

       25           ranking (1) payment of the Management Fee . . . (2) payment of any secured

       26           indebtedness; and (3) all other debts of the District.

       27                  •      8(a): The District hereby agrees to indemnify, defend and hold Manager
       28           harmless from and against any and all claims, actions . . . including reasonable attorneys’


                                                                 -11-
            EXHIBIT L                                      157
Filed 10/15/18
      05/30/18                                         Case 16-10015
                                                            18-01031                                              Doc
                                                                                                                    Doc
                                                                                                                      491
                                                                                                                        1



        1           fees . . . asserted against Manager on account of any of the obligations, liabilities or
        2           debts of the District or the Hospital . . . The District further agrees to defend, hold
        3           harmless and indemnify Manager . . . from and against any and all claims . . . arising out
        4           of actions taken by Manager . . . in what Manager reasonably believed to be within the
        5           scope of their responsibilities . . . However, in no event shall Manager . . . be liable to the
        6           District for any loss of use, goodwill, revenue or profits . . . or any damage or expense . .
        7
                    ..
        8
                           •          (b)(i) . . . In the event this Agreement is terminated as a result of any
        9
                    District Default, the District shall pay a fee . . . .
       10
                           (ii) The Termination fee shall be an amount equal to Thirty Two Thousand Five
       11
                    Hundred Dollars ($32,500) per month first increased by CPA, as provided below, and
       12
                    then multiplied by the remaining number of months in the Operating Period (initially 5
       13
                    years) at the time of termination . ..
       14
                    46.    On information and belief, the MSA was presented to the District on short notice
       15
            and executed under duress.
       16
                                                 FIRST CLAIM FOR RELIEF
       17
              (Avoidance of Unauthorized Post-Petition Transfer – 11 U.S.C. § 549(a) against HCCA
       18
                                                           and Does 1-5)
       19
                    47.    The District incorporates by reference paragraphs 1 through 46 above as though
       20
            set forth in full here.
       21
                    48.    The Tulare Transfers were transfers of property of the District’s Estate to HCCA
       22

       23
            and/or the Tulare District for the benefit of HCCA that were not authorized under Title 11 or by

       24
            the Court.

       25           49.    All payments made to HCCA for repayment of the line of credit or the

       26   management fees that were made without the express written consent of the Board of the

       27   District (“HCCA Transfers”) were not authorized under Title 11 or by the Court.
       28




                                                                    -12-
            EXHIBIT L                                         158
Filed 10/15/18
      05/30/18                                    Case 16-10015
                                                       18-01031                                           Doc
                                                                                                            Doc
                                                                                                              491
                                                                                                                1



        1           50.    The District may avoid and recover the Tulare Transfers and the HCCA Transfers
        2   or their value pursuant to 11 U.S.C. § 549 and recover them pursuant to 11 U.S.C. § 550.
        3           51.    Any transfer avoided by the Court is preserved for the benefit of the bankruptcy
        4   estate pursuant to 11 U.S.C. § 551.
        5
                                            SECOND CLAIM FOR RELIEF
        6
              (Avoidance of Unauthorized Post-Petition Transfer – 11 U.S.C. § 549(a) against Vi and
        7
                                                         Does 1-5)
        8
                    52.    The District incorporates by reference paragraphs 1 through 46 above as though
        9
            set forth in full here.
       10
                    53.    All payments made to Vi for repayment of the LOC that were made without the
       11
            express written consent of the Board of the District (“Vi Transfers”) were not authorized under
       12
            Title 11 or by the Court.
       13
                    54.    The District may avoid and recover the Vi Transfers or their value pursuant to 11
       14
            U.S.C. § 549 and recover them pursuant to 11 U.S.C. § 550.
       15
                    55.    Any transfer avoided by the Court is preserved for the benefit of the bankruptcy
       16
            estate pursuant to 11 U.S.C. § 551.
       17
                                             THIRD CLAIM FOR RELIEF
       18
                                      (Breach of MSA – against HCCA and Does 1-5)
       19
                    56.    The District incorporates by reference paragraphs 1 through 46 above as though
       20
            set forth in full here.
       21
                    57.    On or about January 2, 2016, the District and HCCA entered the MSA wherein,
       22

       23
            HCCA was to manage and operate the District's hospital and facilities located in Lone Pine,

       24
            California.

       25           58.    The MSA at pages 28 and 29 requires HCCA to “deliver to” the District, the

       26   reports and financial statements reasonably requested by the Governing Body.” “Oversight

       27   shall include consultation with respect to Hospital and Other facilities: (i) General
       28   ledger/financial accounting; (ii) Accounts payable; (iii) Payroll; . . . (vi) Monthly bank


                                                               -13-
            EXHIBIT L                                    159
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                               Doc
                                                                                                                 Doc
                                                                                                                   491
                                                                                                                     1



        1   reconciliation.” It further provides that “Monthly financial statements, including income
        2   statements, balance sheets, statement of cash flows . . . . shall generally be available to the
        3   District by the 20th day of the month following the applicable period.” In addition, the MSA
        4   provides that “Authorized agents of the District shall have the right at all reasonable times
        5   during the usual business hours, at the District’s expense, to audit, examine and make copies of
        6   or extracts from the books of account of the District maintained by the Manager.”
        7
                    59.    The District has performed all terms, covenants, promises and conditions required
        8
            of it under the MSA except to the extent such performance was excused by the conduct of
        9
            HCCA.
       10
                    60.    HCCA has breached the MSA by, among other things, failing and refusing to
       11
            account to the District; denying the District the right to inspect, audit, examine and make copies
       12
            of the books of account for the District maintained by HCCA; improperly managing the
       13
            District's hospital and related healthcare clinics; and other self-dealing.
       14
                    61.    In addition, HCCA has breached the MSA by, among other things, commingling
       15
            the District’s and Tulare’s funds and supplies, failing to make any reasonable effort to collect
       16
            the District’s accounts receivable, repeatedly drawing on the line of credit to pay operating
       17
            expenses and failing to pay doctors and critical vendors.
       18
                    62.    As a direct and proximate result of HCCA's breaches of the MSA, the District has
       19
            been damaged in an amount to be determined at the time of trial.
       20

       21
                                            FOURTH CLAIM FOR RELIEF

       22
                                (Breach of Line of Credit – against HCCA and Does 1-5)

       23
                    63.    The District incorporates by reference paragraphs 1 through 46 above as though

       24
            set forth in full here.

       25           64.    In connection with the MSA, on January 2, 2016, HCCA and Debtor entered the

       26   agreement for a revolving unsecured line of credit at 10% interest to, among other things, fund

       27   operations and costs associated with the restructuring and the bankruptcy case on a limited as
       28




                                                                -14-
            EXHIBIT L                                     160
Filed 10/15/18
      05/30/18                                    Case 16-10015
                                                       18-01031                                             Doc
                                                                                                              Doc
                                                                                                                491
                                                                                                                  1



        1   needed basis when accounts receivable and other income were insufficient to pay crucial
        2   vendors, doctors, and nurses.
        3           65.     The District has performed all terms, covenants, promises and conditions
        4   required of it under the revolving line of credit except to the extent such performance was
        5   excused by the conduct of HCCA.
        6           66.    HCCA has breached the revolving line of credit by, among other things, making
        7
            advances without the knowledge or consent in writing of the District.
        8
                    67.    As a direct and proximate result of HCCA's breaches of the revolving line of
        9
            credit, the District has been damaged in an amount to be determined at the time of trial.
       10
                                             FIFTH CLAIM FOR RELIEF
       11
                                  (Breach of Line of Credit – against Vi and Does 6-10)
       12
                    68.    The District incorporates by reference paragraphs 1 through 46 above as though
       13
            set forth in full here.
       14
                    69.    On or about July 19, 2017, Vi and the District entered the LOC.
       15
                    70.    The LOC required all requests for advances to be made in writing to Vi.
       16
                    71.    The District has performed all terms, covenants, promises and conditions required
       17
            of it under the LOC except to the extent such performance was excused by the conduct of Vi.
       18
                    72.    Vi has breached the LOC by, among other things, failing to make payments to
       19
            creditors from funds advanced.
       20
                    73.    As a direct and proximate result of Vi’s breaches of the LOC, the District has
       21
            been damaged in an amount to be determined at the time of trial.
       22

       23                                    SIXTH CLAIM FOR RELIEF

       24                             (Accounting – against HCCA and Does 1-5)

       25           74.    The District incorporates by reference paragraphs 1 through 46 above as though

       26   set forth in full here.

       27           75.    Pursuant to the MSA, HCCA was required to “deliver to” the District, the reports
       28   and financial statements reasonably requested by the Governing Body.” “Oversight shall


                                                               -15-
            EXHIBIT L                                    161
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                                  Doc
                                                                                                                    Doc
                                                                                                                      491
                                                                                                                        1



        1   include consultation with respect to Hospital and Other facilities: (i) General ledger/financial
        2   accounting; (ii) Accounts payable; (iii) Payroll; . . . (vi) Monthly bank reconciliation.” It further
        3   provides that “Monthly financial statements, including income statements, balance sheets,
        4   statement of cash flows . . . . shall generally be available to the District by the 20th day of the
        5   month following the applicable period.” In addition, the MSA provides that “Authorized agents
        6   of the District shall have the right at all reasonable times during the usual business hours, at the
        7
            District’s expense, to audit, examine and make copies of or extracts from the books of account
        8
            of the District maintained by the Manager.”
        9
                    76.    Pursuant to the terms of the MSA, HCCA owed a duty to the District to account
       10
            for all revenues received with respect to the hospital, and also to provide such accounting to the
       11
            District on a monthly, quarterly, and annual basis, and upon reasonable request.
       12
                    77.    Pursuant to the terms of the line of credit, HCCA owed a duty to the District to
       13
            account for all amounts drawn on the line of credit, all fees and costs, and all payments on the
       14
            line of credit and to provide such accounting to the District on a monthly, quarterly, and annual
       15
            basis, and upon reasonable request.
       16
                    78.    Despite HCCA's obligations to account under the MSA and line of credit, HCCA
       17
            has failed and refused to provide such an accounting to the District.
       18
                    79.    The amount of money due by HCCA to the District in connection with its
       19
            mismanagement of the District per the MSA and improper draws on the line of credit is
       20
            unknown to the District and cannot be ascertained without an accounting by HCCA. The
       21
            District has demanded that HCCA provide an accounting of all revenue received by HCCA and
       22

       23
            all expenditures made by HCCA, however, to date, HCCA has not provided the District with a

       24
            full, complete and accurate accounting.

       25                                  SEVENTH CLAIM FOR RELIEF
       26                               (Accounting – against Vi and Does 6-10)
       27           80.    The District incorporates by reference paragraphs 1 through 46 above as though
       28   set forth in full here.


                                                                -16-
            EXHIBIT L                                     162
Filed 10/15/18
      05/30/18                                    Case 16-10015
                                                       18-01031                                               Doc
                                                                                                                Doc
                                                                                                                  491
                                                                                                                    1



        1           81.    Pursuant to the terms of the LOC, Vi owed a duty to the District to account for all
        2   amounts drawn on the line of credit, all fees and costs, and all payments on the line of credit
        3   and to provide such accounting to the District upon reasonable request.
        4           82.    Despite Vi’s obligations to account under the LOC, Vi has failed and refused to
        5   provide such an accounting to the District.
        6           83.    The amount of money due to Vi or from Vi to the District is unknown to the
        7
            District and cannot be ascertained without an accounting by Vi.
        8
                    84.    The District reasonably relied on HCCA's representation that the transfer was in
        9
            satisfaction of amounts owing under the line of credit extended by HCCA to the District.
       10
                    85.    As a result of HCCA's misrepresentations, the District was damaged in an amount
       11
            according to proof. HCCA's conduct, and the District's reasonable reliance on HCCA's
       12
            misrepresentations was a substantial factor in causing the District’s harm.
       13
                                                EIGTH CLAIM FOR RELIEF
       14
                                      (Negligence – against HCCA and Does 1-5)
       15
                    86.    The District incorporates by reference paragraphs 1 through 46 above as though
       16
            set forth in full here.
       17
                    87.    HCCA owed a duty of due care to the District, including, without limitation, to
       18
            assist the District in managing its finances, collecting its accounts receivable, paying necessary
       19
            vendors and doctors and nurses, reorganizing and becoming financially stable, and obtaining a
       20
            bond measure.
       21
                    88.    HCCA breached each and all of these duties of due care by failing to act
       22

       23
            reasonably, including, without limitation, in the collection of accounts receivables, financial

       24
            management and assistance in financing.

       25           89.    HCCA’s breach of duties was the proximate case of the District’s failure to

       26   collect accounts receivables, pay vendors and healthcare professional and obtain financing

       27   under a bond measure.
       28




                                                                -17-
            EXHIBIT L                                     163
Filed 10/15/18
      05/30/18                                        Case 16-10015
                                                           18-01031                                           Doc
                                                                                                                Doc
                                                                                                                  491
                                                                                                                    1



        1           90.    As a result of HCCA's breach of duty, the District was damaged in an amount
        2   according to proof. HCCA's breach of duty of due care and the District's reasonable reliance on
        3   HCCA's misrepresentations was a substantial factor in causing the District’s harm.
        4                                     NINTH CLAIM FOR RELIEF
        5                             (Concealment – against HCCA and Does 1-5)
        6           91.    The District incorporates by reference paragraphs 1 through 46 above as though
        7
            set forth in full here.
        8
                    92.    By virtue of the MSA, HCCA was the designated manager of the District. As a
        9
            result of that relationship, HCCA owed fiduciary duties and obligations to the District.
       10
                    93.    Throughout the parties' relationship, HCCA failed to disclose material facts to the
       11
            District, including providing inaccurate financial accounting of the District's operations.
       12
            HCCA's conduct of concealment includes, but is not limited to: HCCA’s practice of drawing on
       13
            the line of credit without the District’s written consent in order to prevent the District from
       14
            discovering financial troubles; commingling funds with Tulare in order to prevent the District
       15
            from discovering financial troubles and mismanagement; failure to pay employees and vendors;
       16
            and HCCA's refusal to provide financial records and information to the District despite demand
       17
            Although the full extent of HCCA's wrongful conduct and concealment is not yet known, the
       18
            District is informed and believes that HCCA intentionally and improperly concealed HCCA's
       19
            diversion of District assets to itself.
       20
                    94.    The District did not know of the concealed facts.
       21
                    95.    At all times relevant herein, HCCA intended to deceive the District by concealing
       22

       23
            the facts and other financial information that would have revealed HCCA's misconduct.

       24
                    96.    Had the District been aware of the concealed facts, it would have behaved

       25   differently, including but not limited to taking action to remove HCCA as the District's manager

       26   and seeking recovery of losses sustained as a result of HCCA's misconduct.

       27           97.    As a result of HCCA's concealment, the District has been damaged in an amount
       28   according to proof.


                                                                 -18-
            EXHIBIT L                                      164
Filed 10/15/18
      05/30/18                                      Case 16-10015
                                                         18-01031                                              Doc
                                                                                                                 Doc
                                                                                                                   491
                                                                                                                     1



        1           98.    HCCA's concealment was a substantial factor in causing the District's harm.
        2                                     TENTH CLAIM FOR RELIEF
        3                      (Breach of Fiduciary Duty – against HCCA and Does 1-5)
        4           99.    The District incorporates by reference paragraphs 1 through 46 above as though
        5   set forth in full here.
        6           100.   HCCA was charged with managing and operating the District's hospital and
        7
            related clinics, and therefore owed a fiduciary duty to the District and the public to refrain from
        8
            actions and/or conduct that would cause injury to the District and/or to deprive the District of
        9
            profit or economic advantages which it was rightfully entitled by virtue of its hospital and
       10
            facilities.
       11
                    101.   HCCA violated its fiduciary duties owed to the District by, including but not
       12
            limited to, misappropriating the District's funds for HCCA’s benefit and gain.
       13
                    102.    In acting as described above, HCCA did not exercise the care required of
       14
            managers in such a fiduciary role in that HCCA acted for its own benefit and to the detriment of
       15
            the District, which resulted in the District losing money, property, and incurring unnecessary
       16
            and considerable debt or other liabilities without receipt of any benefit to the District. 
       17
                    103.   As a proximate result of the acts of HCCA, as previously described, the District
       18
            has been damaged in an amount to be determined at trial. 
       19
                                            ELEVENTH CLAIM FOR RELIEF
       20
                                      (Declaratory Relief – against HCCA and Does 1-5)
       21
                    104.   The District incorporates by reference paragraphs 1 through 46 above as though
       22

       23
            set forth in full here.

       24
                    105.   An actual controversy has arisen and now exists between the District and HCCA

       25   concerning their respective rights and duties under the MSA. Specifically, the District contends

       26   that it has no obligation to pay HCCA a termination fee pursuant to the MSA because such

       27   payment offends public policy and is prejudicial to the public's interests and because the MSA
       28   was terminated based on the willful and malicious conduct of HCCA.


                                                                -19-
            EXHIBIT L                                     165
Filed 10/15/18
      05/30/18                                     Case 16-10015
                                                        18-01031                                              Doc
                                                                                                                Doc
                                                                                                                  491
                                                                                                                    1



        1           106.   The District desires a judicial determination of its rights and duties and a
        2   declaration as to its obligations, if any, to HCCA under the Agreements.
        3           107.   A judicial declaration is necessary and appropriate at this time under the
        4   circumstances so that the District can ascertain its rights and duties under the MSA. The District
        5   has no adequate remedy available at law for relief from the matters set forth herein, and
        6   therefore seeks the above-requested declaratory relief. 
        7
                                           TWELFTH CLAIM FOR RELIEF
        8
             (Equitable Subordination Pursuant to 11 U.S.C. § 510(C) and § 105(A) – against HCCA,
        9
                                                     Vi and Does 1-10)
       10
                    108.   The District incorporates by reference paragraphs 1 through 46 above as though
       11
            set forth in full here.
       12
                    109.   HCCA’s and Vi’s claims in the District's Chapter 9 case should be equitably
       13
            subordinated in their entirety to all other claims.
       14
                    110.   As outlined hereinabove, HCCA engaged in inequitable conduct, including but
       15
            not limited to misappropriating the Tulare Transfers and the HCCA Transfers and the other
       16
            wrongful conduct detailed in this complaint. Likewise, Vi engaged in inequitable conduct,
       17
            including but not limited to drawing on the LOC without the knowledge or written consent of
       18
            the Board of the District.
       19
                    111.   The conduct of HCCA and Vi was inequitable as to the District’s other unsecured
       20
            creditors and was intended to result in injury to said creditors and to provide an advantage to
       21
            HCCA and Vi over the other creditors satisfaction of its claims.
       22

       23
                    112.   Pursuant to §§ 510(c) and 105(a) of the Bankruptcy Code, any claims by HCCA

       24
            or Vi against the District should be subordinated to the claims of the District’s other unsecured

       25   creditors as such is consistent with the provisions of the Bankruptcy Code which authorizes a

       26   creditor’s claim to be subordinated to the claims of other creditors.

       27

       28




                                                                -20-
            EXHIBIT L                                     166
Filed 10/15/18
      05/30/18                                        Case 16-10015
                                                           18-01031                                               Doc
                                                                                                                    Doc
                                                                                                                      491
                                                                                                                        1



        1           113.   Once HCCA’s and Vi’s claims are subordinated, a judicial declaration is
        2   necessary that HCCA has no interest in the District’s tax revenues and any security interest is
        3   released.
        4                                   THIRTEENTH CLAIM FOR RELIEF
        5        (Improper Use of Public Resources Pursuant to Government Code § 8314 – against
        6                                             HCCA and Does 1-5)
        7
                    114.   The District incorporates by reference paragraphs 1 through 46 above as though
        8
            set forth in full here.
        9
                    115.   HCCA used public resources, including but not limited to funds owned by the
       10
            District for personal purposes not authorized by law by paying such funds to itself without
       11
            authorization from the District and in purported compensation for services that HCCA failed to
       12
            perform. The use was substantial enough to result in gain or advantage to HCCA and loss to
       13
            the District for which monetary value may be estimated.
       14
                    116.   As a result of HCCA’s violation of Government Code § 8314, HCAA is liable for
       15
            civil penalties of $1,000 for each day on which it improperly used and had in its possession the
       16
            District’s funds and property.
       17
                                                    PRAYER FOR RELIEF
       18
                    WHEREFORE, Plaintiff prays that this Court enter judgment as follows:
       19

       20
                           1.         For damages according to proof; 

       21
                           2.         For punitive damages; 

       22
                           3.         For treble damages;

       23                  4.         For costs of suit incurred herein; 

       24                  5.         For interest on judgment from the date of entry of judgment until paid in

       25           full at the maximum legal rate;
       26                  6.         For an accounting;
       27                  7.         For repayment to the District of the full amount by which HCCA and Vi
       28           have been unjustly enriched and restitution of all sums obtained by HCCA and Vi for


                                                                   -21-
            EXHIBIT L                                        167
Filed 10/15/18
      05/30/18                                        Case 16-10015
                                                           18-01031                                              Doc
                                                                                                                   Doc
                                                                                                                     491
                                                                                                                       1



        1           their unlawful actions and breaches of duty;
        2                  8.     For a constructive trust compelling HCCA to transfer all wrongfully
        3           obtained property to the District pursuant to California Civil Code §§ 2223 and 2224; 
        4                  9.     For a declaratory judgment that the District does not owe HCCA any
        5           termination fees pursuant to the MSA; 
        6                  10.     For an order that any secured claims asserted by HCCA or Vi against the
        7
                    District's bankruptcy estate are equitably subordinated in their entirety; 
        8
                           11.    For declaratory judgment that neither HCCA nor Vi has a security interest
        9
                    in the District’s tax revenues;
       10
                           12.    For penalties of $1,000 for day for each day that HCCA was improperly in
       11
                    possession of the District’s funds or property for personal use;
       12
                           13.    For attorneys’ fees;
       13
                           14.     For an injunction ordering HCCA to turn over all tax revenues received on
       14
                    account of the District and currently in its possession and to cease further collection of
       15
                    any and all tax revenues; and
       16
                           15.    For such other relief as the Court deems just and proper.
       17
            Dated: 5/30/2018                                       THE SHINBROT FIRM
       18

       19
                                                                   By:/s/Jeffrey S. Shinbrot
       20                                                          Jeffrey S. Shinbrot, Special
                                                                   Litigation Counsel for the Southern Inyo
       21
                                                                   Healthcare District
       22

       23

       24

       25

       26

       27

       28




                                                                 -22-
            EXHIBIT L                                      168
Filed 10/15/18
      05/30/18         Case 16-10015
                            18-01031   Doc
                                         Doc
                                           491
                                             1




                          EXHIBIT 1



           EXHIBIT L         169
Filed 10/15/18
      10/17/17
      05/30/18                             Case 16-10015
                                                18-01031   Doc
                                                             Doc
                                                               491
                                                               327
                                                                 1




                       Management Services Agreement
                                   between

            HealthCare Conglomerate Associates, LLC

                                     and

                       Southern Inyo Healthcare District




           EXHIBIT L                            170
Filed 10/15/18
      10/17/17
      05/30/18                                                                         Case 16-10015
                                                                                            18-01031                                   Doc
                                                                                                                                         Doc
                                                                                                                                           491
                                                                                                                                           327
                                                                                                                                             1



                                                   MANAGEMENT S E RV I C E S AGREEMENT
             This
               Management Services Agreement
                                                  (“Agreement”) is made and entered into effective a s of
         January 2, 2016 (“Effective Date”), by and  between HealthCare
         California limited liability                                   Conglomerate Associates, LLC, a
                                      company (‘Manager’), a n d Southern
         "District"),                                                     Inyo Healthcare District (the


                                                                   R E C I TA L S :

                  WHEREAS, t h e District o w n s atid operates a n
                                                                    a c u t e c a r e hospital, a clinic, and
         nursing facility at 501 East Locust Street                                                           a skilled
                                                      in Lone Pine, California (the
         Other Facilities;                                                              “Hospital’) together with the

                   WHEREAS, the parties have determined that
        accordance with the terms of this                                      Manager's provision of services in
                                                Agreement w i l l further the ability of the District
        efficient delivery of health c a r e                                                            (1) to provide for
                                             services; (2) s e r v e the best interests. of the
        the District; and (3) enhance the                                                       communities served by
                                                ability of the parties to effectively and
        c a r e for the
                        communities served by the District;                                   efficiently provide health

                    WHEREAS, the par ties intend
                                                      that t h i s arrangement will allow them to
        mutually beneficial objectives, including the                                                 achieve a n u m b e r of
        based integrated health c a r e                         following: (1) further t h e development of a community-
                                             System; (2) enhance the quality of health c a r e
        residents of the communities                                                                 services available to
                                            served by the District: (3) respond to the health
        c o n c e m s of community residents                                                         c a r e needs and cost
                                                  by allowing evaluation of existing services and
        services, a s deemed appropriate                                                                     addition o f n e w
                                                    by Manager, (4) achieve efficiencies
       consolidation, o r reorganization, a s                                                       through coordination,
                                                    appropriate, of certain identified health c a r e
       Improve the capacity of the parlies and their affiliates                                             services; and (5)
                                                                           to recruit and retain physicians
       serve      the health c a r e needs of the                                                                             to
                                                   community, develop linkages with other providers necessary
       and expand the geographical service a r e a o f                                                           and payers,
                                                              the Districl;

                        WHEREAS,      Manager           has   heretofore    expended      considerable     effort   and   resources,
       Including, but not limited to, financial                r e s o u rc e s to review and
       Hospital provided by the District; and                                                   analyze information regarding the

              WHEREAS, t h e District desires to
                                                    engage Manager, and Manager desires to be
       to manage the Operations oft h e District                                              engaged,
                                                 upon the terms set forth in this Agreement.
      NOW, THEREFORE, f o r and In
                                         consideration of the premises a n d the
      representations herein contained and for                                   mutual undertakings and
                                                 other good and valuable
      Suffialency o f which a r e hereby acknowledged, the                  consideration, the receipt and
      bound, hereby agree as follows:                        parties hereto, intending to become legally


                                                                  AGREEMENT
                    1.        Definitions.
     All capitalized terms not defined
                                       elsewhere i n this Agreement shall have the
     unless a different meaning
                                clearly appears {rom the context;
                                                                                                           following meanings,

                             (a)     “Affiliate”   means        any other firm, partnership, association,
     venture        or    public body, directly                                                              corporation, joint
                                                   or     indirectly controlling o r controlled by, or under direct or
     comman             control with, the District      o r Manager.
                                                                                                                       indirect
                                                                        T h e term “control,” when Used
                                                                                                          with respect to       a
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare
                  Conglomerate Associates
     GOBOB          4




                    EXHIBIT L                                                                      171
Filed 10/15/18
      10/17/17
      05/30/18                                                                             Case 16-10015
                                                                                                18-01031                               Doc
                                                                                                                                         Doc
                                                                                                                                           491
                                                                                                                                           327
                                                                                                                                             1



        particular Person,  means    the possession, directly or indirectly, o f the
                                                                                     power t o direct o r c a u s e the
       direction of management in the policies of such Person
                                                                      whether through the ownership of voting
       stock, by contract o r otherwise, and the terms “controlling” a n d “controlled”
                                                                                                   f av e meanings
       correlative to the foregoing.

                             (b)     “Annual Budget” shall have the meaning                     set forth in       Section 4(f)(i).
                             (d)
                              “Buildings” m e a n s those buildings and other structures in which the
       Operations,     now  hereafter a r e conducted, together with such other
                               of
       or hereafter owned, leased o r
                                                                                       buildings and structures n o w
                                          otherwise operated by the District that Manager elects, in its sole
       and absolute discretion, to operate hereunder,
                                                        by notice to t h e District (rom t i m e to time.

                         (e)         “Chiei Restructuring         Officer’ shall have the meaning set forth In Section
       4(ayti).

                         (f)         “CGMS”   means   the    Ceniers for Medicare a n d Medicaid Services.

                         (g)         “Callections” shall have the meaning set forth in Section 4(q)(i).

                         (h)         “Compliance Plan” shall have the meaning                      set fo r t h   in   Section 5(a).

                         (i)         “Consultants” shall have the meaning                  set fo r t h   in Section 4(b)(xli).

                               “Controlling Person” m e a n s any Person, who acting alone o r with others, has
      the ability to directly o r indirectly influence, direct, a r c a u s e the
                                                                                     direction of the management,
      expenditure of money, or policies of a Person submilling a n
                                                                              Acquisition Proposal, including any
      shareholder owning, directly or
                                         indirectly, legally or beneficially, m o r e than 5% of the equily of such
      Person submitting an
                                Acquisition Proposal, a management company or similar service provider
      (together with a Person who is a Controlling Person of s u c h
                                                                                  management company o r other
      business entity) and any other individual who, because of a
                                                                              relalianship o f any n a t u r e with the
      Person submitting a n Acquisilion
                                            Proposal or its ow n e rs , o r managers, is in a posilion of actual
      control or authority with respect to the Person
                                                           submitting an Acquisition Proposal, without regard to
      whether the individual is formally named a s a n
                                                                  o w n e r, manager, director, officer, provider,
      consultant, contractor, o r employee of the Person submitting a n Acquisition
                                                                                                                  Proposal.
                        (k)         “CPI” shall   have the     meaning      set fo r t h   in Section       6(b)(i).
                        ()          “CPI   Increase”   shall have the meaning s e t forth in Section

                       (m)          “Depository” shall      h a v e t h e meaning set f o r t h      in   Section
                       (n)          “Depository Account”        shall have the meaning s e t fo r t h in Section
                                                                                                                 4(q)li).
                       (0)          “District Default” shall have t h e meaning set forth in Section
                                                                                                     10(a).
                       (p)          “Emergent Expenses”          shall have the meaning               set for th       in Section

                     (q)      “GAAP” m e a n s United States generally accepted accounting
                                                                                           principles and
     practices asi n effect from time-to-time a s applied by Manager.

                       (r)          "Governing Body" shall have            t h e meaning s e t fo r t h in        Section 3(a).

                                                                       2
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare Gonglomerate Associates
     G08081584.4




                  EXHIBIT L                                                                                172
Filed 10/15/18
      10/17/17
      05/30/18                                                                             Case 16-10015
                                                                                                18-01031                                              Doc
                                                                                                                                                        Doc
                                                                                                                                                          491
                                                                                                                                                          327
                                                                                                                                                            1



                         (s)     “Governmental Authority” m e a n s any federal, State or local judicial,
        executive     legislative body or governmental municipality, department, commission board, agency
                      or

         or authority, Including government contractors for federal health
                                                                           programs, and including without
        limitation, the State of California  Health and Human Services Agency Office of Statewide Health
        Planning and Development.

                       (t)    “Governmental Deposilory Account’          means   a   Depository Account
        established for the sole purpose of receiving checks, wire transfers and other forms of electronic
        payments governed under t h e Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments
        under Medicare, Medicaid and TRICARE/CHAMPUS, a n d payments administered o r regulated
                                                                                                        by
        the Centers for Medicare and Medicald Services of t h e United States Department of Health and
        Human Services (collectively “Governmental Health Payers’).

                              (u)     “HIPAA” m e a n s the Health Insurance Portability and Accountability Act of
        1 9 9 6 and t h e   regulations promulgated pursuant thereto.

                              (v)    “Hospital” shall have the meaning               s e t forth in the Recitals.


                       (w)    “Hospital Law" m e a n s             California Health and Safety Code §32000 et seq.,
        including those provisions of the California             Healt!)  and Safety Code applicable to skilled nursing
        facilities.

                              (x)    “Ineligible Person" shall have the meaning set forth                            in Section      5(f).

                              (y)     "Jeopardy Event” shall have the meaning s e t forth                            In S e c t i o n 10(d)(il).

                               “Law” m e a n s any constitutional provision, statute, ordinance, o r other law,
       rule, regulation, interpretation, judgment, decree, o r order o f any Governmental Authority o r
                                                                                                             any
       settlement agreement or compliance agreement with any Governmental Authority,
                                                                                                       including
       Hospital Law, a s the foregoing may b e revised, replaced o r amended from time t o time.

                             (aa)     “Manager” has the meaning            set f o r t h   in t h e Preamble.

                             (bb)    “Manager Default” shall have the meaning                    set for th          in   Section 10(c).

                             (cc)    “Manager Parties” shall      h a v e the meaning s e t fo r t h In                   Section 3(e)(i).

                                     “Master Account” shail have the meaning                   set fo r t h     in    Section 4(g)(iii).

                             (ee)    “Medical S t a f f ’ shail have the    meaning        s e t forth in S e c t i o n S ey i ) .


                            (ff)     “Net Adjusted Management Fee” shall have the meaning                                      set forth in Section
       6(b\(ii)(2).

                            (gg)     “OIG”   m e a n s the Office o f      Inspector General of the Department of Health
       and Human S e r v i c e s .

                            {hh)     “Operating   Contracts” shall have the meaning s e t fo r t h in Section
                                                                                                              4(n)(ii).

                            (il)     “Operating   Pesiod” shall have the meaning                set f o r t h        in S e c t i o n 2(a),




      CONFIDENTIAL A N D PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584   4




               EXHIBIT L                                                                               173
Filed 10/15/18
      10/17/17
      05/30/18                                                                          Case 16-10015
                                                                                             18-01031                                        Doc
                                                                                                                                               Doc
                                                                                                                                                 491
                                                                                                                                                 327
                                                                                                                                                   1



                          “Operations” m e a n s  the healthcare and                            o t h er     operations     and programs
      which a r e conducted at the Hospital and the O t h e r Facilities,                      as     the    same       may be modified by
      Manager f r o m time to time during the Operating Period.

                                  “Other Facilities”     means    those facilities and businesses identified o n                   Exhibit
      A_to this Agreement, together with such other facilities and clinics owned, leased o r otherwise
      operated by t h e District that Manager elects, in its sole and absolute discretion, to manage
      hereunder, by notice to the District fram time to time.

                           (1) “Person” m e a n s a n association, a corporation, a limited fiability company, a n
      individual,      partnership (general or limited), a trust, a hospital district organized under t h e Hospital
                       a
      Law,   or   any o th e r entity o r organization, including a Governmenta! Authority.

                           (mm)   "PHI" shall have the meaning          set fo r t h    in Section         4(s)(iv).

                                  “State"   means   t h e S t a t e of California.


                           (00)   “Suspended” shall have the meaning                   set fo r t h   in Section       9(b).

                           (pp)   “Termination Fee” shall h a v e t h e meaning s e t f o r t h in S e c t i o n 10(b)(i).

                  2.       Operating Period.

                           (a)    Initial Operating Period. The initial term of this Agreement shall c o m m e n c e
      on the Effective Date and end o n the date five         (5) years thereafter (as such initial term may be
      renewed pursuant to Section 2(b), the “Operating              Period").

                        (b)      Extension of Operating Period. Upon campletion of the initial Operating
      Period o r of any subsequent renewal Operating Period, this Agreement shail automatically r e n e w
      for additional five (5) year periods unless either party shall send a written notice of intent not to
      renew  the Agreement to the other party not less than six (6) months prior to t h e end of t h e initial
      Operating Period o r then current renewal Operating Period, a s applicable. Each renewal Operating
      Perlod shall be o n the s a m e terms and conditions set forth herein. Notwithstanding the foregoing,
      nothing herein is i n t e n d e d to permit t h e Operating Period to e x c e e d beyond any time period a s is
      permissible under applicable Law, o r u n d e r any tax-exempt bond financing requirements with
      respect to bonds hereafter issued by the District. In the event the Operating Period exceeds any
      permissible t i m e pertod, then the Operating Period shall be conformed to the maximum time period
      permitted under applicable Law.

                      (c)    lrrevocability of Agreement. The District acknowledges and agrees that
      Manager i s entering into this Agreement i n reliance o n the long term n a t u r e of this Agreement, and
      further acknowledges that the rights, duties, powers and authority of each of the parties hereto, a r e
      Intended to be non-terminable throughout the Operating Period, except in accordance with the
      express provisions o f this Agreement. The District acknowledges that neither party will achieve the
      benefits intended to be achieved if the District has any continuing right or power to t e r m i n a t e this
      Agreement, or the relationship hereby created, except in accordance with the express provisions of
      this Agreament. Accordingly, the District, a s a substantial inducement to Manager t o enter i n t o this
      Agreement and provide its proprietary systems and knowledge, hereby irrevocably w a i v e s and
      relinquishes any right, power or authority existing at law o r in equity to terminate this Agreement,
      except in strict accordance with the express provisions of this Agreement. The parties further



      CONFIDENTIAL AND PROPRIETARY
      © HealthCare
                 Conglomerate Associates
      608081584    4




                  EXHIBIT L                                                                            174
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                              Doc
                                                                                                                        Doc
                                                                                                                          491
                                                                                                                          327
                                                                                                                            1



      hereby acknowledge that any breach of this Section will          cause   irreparable and permanent damage
      to Manager, not compensable by money damages.

              3.      General Responsibilities of the Parties.

                              (a)      Appointment. The District hereby engages and appoints Manager,
      and Manager hereby accepts such engagement, to exclusively provide day-to-day management
      services to and for the District with respect to the Hospital and the Other Facilities. Anything herein
      to the contrary notwithstanding, Manager's authority hereunder shall be limited a s d e s c r i b e d in
      Section 3(b), and Manager shall otherwise perform its s e r v i c e s hereunder in accordance with
      Section 5. Manager's duties shall include but a r e not limited to financial and operating system
      Management, preparation of proposed annual budgets, purchasing, contracting support and
      relationship management, expansion of the Hospital and the Other Facilities o r the servicas
      offered, preparation and implementation of staffing plans, recruitment of personnel, and
      supervision of the day-to-day Operations of the Hospital and the Other Facilities. Manager shall
      perform its services hereunder i n accordance with the District Bylaws, t h e policies lawfully adopted
      by the Board o f Directors o f the District (the "Governing Body") a n d applicable Law. It Is
      understood and agreed that to the extent that (i) Hospital Law is in conflict with any of the District's
      Bylaws, then Hospital Law shail control or ( i i ) the District's Bylaws or policies conflict with the terms
      hereof, the terms hereof shall control,

                      (b)     General Control of the District.

                              (i)      Manager expressly acknowledges and agrees that t h e District
                                       exercises, and at all times during the Operating Period, shall exercise
                                       t h e ultimate control and direction of the CGperations. Subject to the
                                       provisions of S e c t i o n            Manager shall operate within the
                                       reasonable parameters, policies a n d procedures adopted by the
                                       Governing Body and communicated to Manager by the District, (and
                                       provided that such parameters, policies and procedures do not, in
                                       Manager's reasonable judgment, jeopardize t h e quality of patient
                                       care      provided at the Hospital and the Other Facilities, o r require
                                       Manager o r the District to engage in any illegal o r unethical acts, or
                                       b r e a c h any express provision o f this Agreement o r
                                                                                                    any other
                                       agreement o f the parties). Notwithstanding the ultimate control to be
                                       exercised by the Governing Body, Manager shall comply with its
                                       obligations under this Agreement, provided that t h e District shall not
                                       interfere with its ability to do s o .


                             (ti)      Notwithstanding anything to t h e contrary herein, any change in the
                                       licensure type, payment model! c h o s e n by t h e Hospital, classification
                                       o r operations of the Hospital other than a s a Medicare participating
                                       critical a c c e s s hospital (and/or a s a sole community hospital, a s
                                       applicable) and skilled nursing facility, shall be subject to t h e prior
                                       written approval of the Governing Body and Manager.

                             (ti)The    District    shall   timely   fumish
                                                                        Manager with sufficient funds to
                                       timely pay    the expenses relating to theOperations, including funding
                                       of   both   operating   expenses     and     non-operating    expenses.
                                       Notwithstanding the foregoing, the District shall not be in default in its
                                       obligations to furnish Manager with sufficient funds to pay its
                                                              5
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare Conglomerate Associates




             EXHIBIT L                                                               175
Filed 10/15/18
      10/17/17
      05/30/18                                                        Case 16-10015
                                                                           18-01031                                      Doc
                                                                                                                           Doc
                                                                                                                             491
                                                                                                                             327
                                                                                                                               1



                                     operating and non-operating expenses relating to the Operations i f
                                     the District has insufficient r e v e n u e available for such purposes from
                                     the Operations and borrowings (and the District may, but shall not be
                                     required to, borrow funds to pay shortages in funds available to pay
                                     expenses relating to its Operations). Subject to the m o r e expedient
                                     funding requirements set forth in Section 4(b)(vill), if funds in the
                                     Master Account a r e insufficient, Manager shall notify the District of
                                     the need for funds by submitting Manager's fund request {to the
                                     District and the District shail supply the requested funds within three
                                     (3) days of Manager's notice to the District of the need for s a m e ,
                                     provided that for unanticipated Emergent Expenses, Manager s h a l l
                                     have the right to provide a shorter notice period. Manager shall not
                                     be obliged to fund the District expenses hereunder o r provide funds
                                     to accommodate shor tfalls in r ev e n u e , however, Manager may, i n its
                                     sole and absolute discretion, a d v a n c e funds a s provided in Section
                                                Manager shall not be in default hereunder if Manager's
                                     fallure to comply with the terms of this Agreement is due to the lack
                                     of adequate funds provided by the District.




                             (iv)    The Olstrict shall a s s u r e that its funds a r e used to support the
                                     Hospital and the Other Facilities and ta provide charitable c a r e
                                     therein and a r e not diverted to other u s e s .

                      (c)    Cooperation and Responsiveness.

                             (i)     The District and its Governing Body shall fully and timely cooperate in
                                     good faith with Manager and shall be responsive and available to
                                     Manager during the Operating Period in o r d e r that Manager c a n carry
                                     out its duties and obligations hereunder.


                             (il)    In any instance in which the District          (or the Governing Body) has a n
                                     obligation  to provide    input  o r decide  a n issue, o r provide (or withhold)

                                     its approval o r consent under t h e terms o f this Agreement, the District
                                     (or t h e Governing Body) shall do s o in accordance with the provisions
                                     of Section 11(0). U n l e s s a specific period o f t i m e is s e t forth herein
                                     for a particular act, a reasonable period of time for the District to
                                     provide input o r d e c i d e a n issue, o r provide (or withhold) i t s approval
                                     o r consent shall generally be within flve (5) to s e v e n          (7) calendar
                                     days.

                             (iii)   in addition to its       obligation to provide funds, the District will timely
                                     provide Manager with the necessary equipment, information and
                                     other r e s o u r c e s to enable Manager t o   fully and timely perform its
                                     services hereunder.

                      (d)    Relationship.

                                     Except   as   otherwise required by applicable L a w o r a s specifically
                                     authorized    hereunder, the District shall not interfere, directly or
                                                           6
       CONFIDENTIAL A N D PROPRIETARY
       © HealthCare Conglomerate Associates
       60808 1584.4




               EXHIBIT L                                                         176
Filed 10/15/18
      10/17/17
      05/30/18                                                           Case 16-10015
                                                                              18-01031                                      Doc
                                                                                                                              Doc
                                                                                                                                491
                                                                                                                                327
                                                                                                                                  1



                                     indirectly, with Manager's decisions o r the daily Operations, and shall
                                     not interfere with    Manager's ability to perform its obligations
                                     hereunder. Except upon request of Manager, individual m e m b e r s of
                                     the District's Governing Body shall not issue directions to Manager,
                                     except following and in accordance with the formal actions of the
                                     District's Governing Body.

                             (ii)    The District representatives’ communications, formal and informal,
                                     regarding Manager and the Operations with Persons associated o r
                                     affiliated with the Operations o r Manager, shail be c o n d u c t e d
                                     exclusively with Persons designated by Manager's chief executive
                                     officer.

                             (iil)    Neither the District n o r its Governing Body, o n the o n e hand, n o r
                                      Manager o r any of the other Manager Parties o n the other hand, shall
                                      (nor c a u s e or  encourage others to) disclose confidential o r
                                      negative information regarding, o r take any action o r omit to take
                                      any action that is materially detrimental to t h e reputation o f (anything
                                      which might tend to bring a party into public disrepute, hatred,
                                      contempt, scorn, scandal, o r ridicule, o r which might tend to reflect
                                      unfavorably o n o r otherwise degrade such party), the other o r make
                                      any statements, verbally, in writing o r otherwise, that defame,
                                      disparage o r in any way criticize the personal or business
                                      reputation, practices, o r c o n d u c t of the other, to anyone o t h e r than
                                      the Manager's chief e x e c u t i v e officer o r the District's President, o r a s
                                      may be required under                 Hospital Law. Notwithstanding the
                                     foregoing, negative information may be discussed within official
                                      District Governing Body meetings and in connection with Its
                                      internal operations, provided that if such information is used in a
                                      non-confidential forum, the party bringing up such information shall
                                     use    reasonable efforts to verify the veracity and objectivity of such
                                     information prior to disclosing s a m e           in a non-confidential forum.
                                     However, nothing herein shall prevent the any party from testifying
                                     truthfully in a legal proceeding o r governmental administrative
                                     proceeding. The parties acknowledges and agrees that this
                                     prohibition extends to statements, written o r verbal. made to
                                     anyone, including but not limited to, the n e w s media, bondholders,
                                     industry analysts,      competitors,          strategic partners,        vendors,
                                     employees (past and present), and c l i e n t s .

                             {iv)    The parties acknowledge that: (1) this Section is a material provision
                                     o f this Agreement; (2) any breach o f thls Section shall be a material
                                     breach o f this Agreement, a n d (3) a breach of this Section would
                                     cause irreparable harm,




      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates




              EXHIBIT L                                                             177
Filed 10/15/18
      10/17/17
      05/30/18                                                                  Case 16-10015
                                                                                     18-01031                                       Doc
                                                                                                                                      Doc
                                                                                                                                        491
                                                                                                                                        327
                                                                                                                                          1



                         (e)      M e d i c a l and   Professional Matters.

                                  (i)        All medical      and    professional matters relating to the c a r e and
                                             treatment of      patients requiring professional medical judgment shall
                                             remain the        responsibility of the District medical director(s) and
                                             medical staff    of the Hospital (the “Medical Staff’).

                                  (ii)       Subject     to
                                                        Subsection 3(e)(i), Manager shall provide such oversight
                                            and support   a s Manager, i n its sale and absolute discretion, deems
                                            appropriate for the Medical Staffs administrative affairs, including
                                            monitoring t h e performance of professional services by t h e Medical
                                            Staff and other licensed personnel.


                                  (iit)     The District retains control and authority o v e r all appointments to the
                                            District's Medical Staff, the granting of clinica! privileges at the District
                                            to the extent required by applicable Law and
                                                                                               applicable accreditation
                                            standards, and any actions taken with respect to Medical Staff
                                            members, including appeals of actions.                Notwithstanding        the
                                            foregoing, the Chief Executive Officer or his o r her designee may
                                            grant a n individual temporary clinical privileges for a period not to
                                            exceed the greater o f (i) o n e h u n d r e d twenty (120) days or( i i ) such
                                            period a s is allowed under applicable Law, all in a c c o r d a n c e with
                                            accreditation agency requirements and the District's Bylaws.

                            (f)     Standards of Performance. T h e District acknowledges that while Manager
      shall      expend its commercially reasonable efforts in performing its obligations u n d e r this
      Agreement, Manager does not guarantee any particular results, notwithstanding projections which
      may be made by Manager. Manager's projections and forward looking statements a r e based o n
      estimates and expectations, and reasonably a v a i l a b l e competitive, financial, e c o n o m i c and o t h er
      data, and a s a result a r e inherently u n c e r t a i n . Actual results could differ materially f ro m those
      anticipated a s a result of a variety of factors. Manager shail u s e its commercially reasonable
     judgment i n providing t h e services required under t h i s Agreement. The parties acknowledge that
      implementation of the District's charltable c a r e purposes may not permit the maximization of the
      District's profits. Manager shall, for and o n behalf of the District, u s e commercially reasonable
      efforts to make recommendations and take actions required hereunder to assist the District to
     comply in all material respects with any m a t e r i a l L a w respecting t h e Hospital a n d the O t h e r
      Facilities. T h e District c ov e n a n t s that it will, in good falth, consider all of
                                                                                                                       Manager's
     recommendations regarding the Operations, and will support and implement, through
                                                                                                                         policies
     a n d / o r o th e r appropriate actions of t h e Governing Body, the r e c o m m e n d a t i o n s it d e e m s
                                                                                                                      reasonably
     appropriate. T h e District is a California H e a l t h C a r e District organized a n d operating u n d e r t h e
     Hospital Law with, inter alia, a charitable mission, and it has under the Hospital Law certain
     responsibilities and obligations, including, but not limited to, obligations to provide charity c a r e and
     indigent c a r e . At all times, Manager, in managing t h e District, shall follow the charity and indigent
     c a r e policies and obligations of the District (provided that the Hospital and the Other Facilities’
     financial obligations in that regard shall not be materially changed unless such
                                                                                                            change is required
     by applicable Law) a n d shall assist the District in meeting all of the District's required obligations
     under Hospital Law. t h e District will promptly notify Manager o f
                                                                                         any changes to any policy,
     procedure, o r the District Bylaws which may impact Manager’s rights o r obligations under this
     Agreement, including but not Simited to, those affecting the Hospitat and the Other Facilities’ charity
     c a r e obligations.




     CONFIDENTIAL A N D PROPRIETARY
     © HealthCare Conglomerate Associates




               EXHIBIT L                                                                   178
Filed 10/15/18
      10/17/17
      05/30/18                                                            Case 16-10015
                                                                               18-01031                               Doc
                                                                                                                        Doc
                                                                                                                          491
                                                                                                                          327
                                                                                                                            1



              4,     Duties of Manager.

                     (a)     Hospital Chief Restructuring Officer.

                             (i)    Manager shall provide            a        Chief Restructuring Officer (Chief
                                    Restructuring Officer")              toprovide the          administrative and
                                    management s e r v i c e s for the Hospital and the O t h e r Facilities during
                                    its period of restructuring, and unti! such t i m e a s t h e Manager has
                                    determined that this position is n o longer necessary because t h e
                                    restructuring has been completed. Such Chief Restructuring Officer
                                    shall carry out the usual and customary duties o f such position within
                                    the health c a r e industry. The Chief Restructuring Officer shall be a n
                                    employee o r a n independent c o n t r a c t o r of Manager.

                     (b)     Personnel.

                             (i)    Districtshall remain t h e exclusive employer /           contractor of    the
                                    personnel o f the Hospital and the Other Facllities,

                             (ii)   Without  limiting t h e generality o f t h e provisions in S e c t i o n all
                                    employees shall be employees of District for purposes of District's
                                    benefit programs o r plans n o w existing o r hereafter created, including
                                    compensation a n d payment and withholding of federal, state and
                                    local income, social security, unemployment, Medicare, o t h er payroll
                                    and employment taxes, Section 125 plans, Section 403(b) annuities,
                                    workers’ compensation and health insurance. District is solely
                                    responsible for the administration o f employee benefits, benefit plans
                                    and programs for its employees. All wages, salaries, benefits and
                                    other expenses and charges incurred in connection with the District's
                                    employees shall be borne by t h e District.

                            (iil)   In compliance with applicable Law, Manager shall have the sole right
                                    and obligation to hire, fire and supervise ail District employees,
                                    including a chief e x e c u t i v e officer for the Hospital, and the licensed
                                    administrator for the skilled nursing facility, and to determine their
                                    compensation, Manager s h a l l also have the sole right and obligation
                                    to recruit, employ, train, discipline, assign a n d reassign District
                                    employees, a s needed for t h e Operations, and shall provide
                                    oversight and consultation regarding performance standards,
                                    personnel policies, and employee benefits.

                            (iv)    Manager        shali        be    responsible fo r the development and
                                    implementation of policies and practices, in conformity with the terms
                                    of this Agreement and in accordance with applicable Law, relating to
                                    personnel management services only, including without limitation,
                                    enrolling, recruiting, interviewing, selecting, training, evaluating,
                                    replacing, supervising, disciplining, reassigning and terminating
                                    District employees, subject to Governing Body approval of such
                                    policies a s may be required pursuant to 2 2 C.C.R. § 72521 o r patient
                                    c a r e policy c o m m i t t e e approval a s
                                                                                  may be required pursuant to 22
                                    C.C.R. § 72523.
                                                         9
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates




             EXHIBIT L                                                                179
Filed 10/15/18
      10/17/17
      05/30/18                                                           Case 16-10015
                                                                              18-01031                                    Doc
                                                                                                                            Doc
                                                                                                                              491
                                                                                                                              327
                                                                                                                                1



                             (v)     Manager s h a i l     c o n fe r with the District in determining the general
                                     tange of the number and qualifications of employees required for the
                                    efficient and effective operation o f Hospttal and the Other Facilities
                                    and in establishing and revising in-service training programs, and job
                                    descriptions, all in order to accomplish the goals and objectives of
                                     Hospital and the Other Facilities. However, Manager shall have the
                                    ultimate authority to hire, fire and set the terms of employment f o r a l l
                                    such employees. To discourage nepotism and confilcts of interest,
                                    the District and its representatives a g r e e that they shall not request
                                    or require that Manager: ( i ) hire o r fire a n y specific employee or
                                                                                                                 (ii)
                                    select, reject or promote a n employee or contractor (or i t s ’ personnel)
                                    based o n the individual's political affiliation o r beliefs o r a s a reward
                                    for political s e r v i c e s o r a s a form of political patronage, directly o r
                                    indirectly. Likewise, t h e District shall not refer potential employees o r
                                    contractors to Manager for hiring o r engagement.

                             (vi)   Manager may hire o r retain any consultants, accountants, attorneys
                                    or other professional personnel (collectively, “Consultants")
                                                                                                     which
                                    Manager, i n its sole and absolute discretion, determines is necessary
                                    o r appropriate to assist Manager in carrying out its dutles a n d

                                    responsibilities under this Agreement subject to the requirements of
                                    22 C.C.R. § 72511. The expense of any Consultants s o retained
                                    shall be a n expense o f t h e District, but Manager s h a l l not r e t a i n any
                                    such Consultants without the approval of t h e Governing Body, i f the
                                    cost of such services shall e x c e e d $100,000 in
                                                                                        any calendar year for
                                    such services, unless otherwise set forth in the approved Annual
                                    Budget.
                                                                            M

                                Patient Safety Quality and Performance        irement, Manager shall assist
      in the implementation of the Hospital and the Other Facilities’ patient safety, quality, and
      performance m e a s u r e m e n t program. Manager shall provide oversight and facilitate the Hospital
      and the Other Facilities’ patient safety, quality, regulatory readiness, infection contral/prevention,
      and service excellence performance metrics. Manager activities shall include:

                            {i)     Coordination,       data   collection/analysis  and    recommendation/
                                    facilitation of evidence-based practices to address the following:

                                     (1)      Clinical program m e a s u r e s , hospital-acquired conditions, and
                                              other priority   patient populations;

                                     (2)      Patient and staff safety,             including     the    reduction   of
                                              preventable adverse events;

                                     (3)      Infection control and prevention services t o include electronic
                                              surveillance, tracking and transmission of required data;

                                     (4)      Regulatory and        accreditation     readiness    and    compliance
                                              tracking;

                                     (5)      Evidence-based policy and procedure development; and


                                                         10
     CONFIDENTIAL A N D PROPRIETARY
     © HealthCare Conglomerate Associates
     608081584.4




               EXHIBIT L                                                            180
Filed 10/15/18
      10/17/17
      05/30/18                                                              Case 16-10015
                                                                                 18-01031                                      Doc
                                                                                                                                 Doc
                                                                                                                                   491
                                                                                                                                   327
                                                                                                                                     1



                                         (6)       Patient satisfaction and loyalty.

                                 (ii)   Manager will also r e c o m m e n d strategies to enhance the Hospital's
                                        patient safety and qualily department infrastructures, assist the
                                        Hospital and the Other Facilities in Implementation of evidence-based
                                        o r d e r sets, and disseminate best practices. The District shail be
                                        responsible for all expenses associated with surveys, licensure,
                                        permits, and accreditation.

                                        Manager shall use reasonable efforts, o n a consultative basis, to
                                        guide o r direct the District in maximizing its total performance score
                                        under the Federal government’s value-based purchasing programs,
                                        including but not limited to t h e clinical process of c o r e m e a s u r e s , the
                                        patient experience of c a r e dimensions; and in connection with the
                                        Consumer Assessment of Health Care Providers and Systems
                                        surveys.

                            Standard Forms. Manager shall recommend standard formats for all charts,
                          (d)
      invoices,     and
                     other forms used in the Operations. Manager shall make reasonable efforts to
      ensure  that such standard fo r m s r e m a i n c u r r e n t a s to applicable Law, a s well a s industry
      standards.

                    (e)    Revenue Cycle Management. Manager shal! provide advice, direction, and
      reasonable assistance to the District a n d assist i t in overseeing its r e v e n u e cycle management f o r
      the Hospital   and the Other Facilities.         Services provided by Manager                include making
      recommendations regarding Hospital and the Other Facilities’:

                                (i)     Charge   master o r   similar schedule of charges;

                                (ii)    Adjustment coding;

                                (iii)   Patient / client billing and collections; and

                                (iv)    Coding and billing compliance audits.

               All direct, out-of-pocket fees, expenses and charges incurred in connection with actual
      revenue   cycle management s h a i l be the District expenses.

                          (f)   Annual Budget.

                                (i)     Manager shall be responsible for preparation, presentation,
                                        monitoring, and reporting of t h e annual! operating and capital budgets
                                        (collectively, the “Annual Budget”). Each proposed Annual Budget
                                        shall set forth a n estimate of operating r e v e n u e s   and expenses
                                        (including capital expenses) for the next fiscal year, together with a n
                                        explanation of anticipated changes i n uttllzation, charges to patients
                                        and clients, payroll rates and positions, non-wage c o s t increases,
                                        and all other factors differing significantly from t h e then-current year.
                                        Manager shall be responsible for the oversight and r e v i e w of t h e
                                        Annual Budgets, with final recommendations presented to the
                                        Governing Body for approval. Each Annual Budget w i l l be created
                                                              11
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




               EXHIBIT L                                                               181
Filed 10/15/18
      10/17/17
      05/30/18                                                         Case 16-10015
                                                                            18-01031                                     Doc
                                                                                                                           Doc
                                                                                                                             491
                                                                                                                             327
                                                                                                                               1



                                      and  implemented to coincide with the District's fiscal y e a r Once
                                      approved, Manager shall thereafter establish a pian necessary to
                                      implement such Annual Budget.

                              (il)    Subject to the limitations set forth in Section      Managers h a l l take
                                      commercially reasonable efforts to o v e r s e e the management o f the
                                      Hospital and the Other Facilities s o that the actual revenues,
                                                                                                          costs,
                                      and expenses of the operation and maintenance of the
                                                                                                 Hospital and
                                      the Other Facilities shall be consistent with t h e approved A n nu a l
                                      Budget. Inclusion of any Item within the Annual Budget shall
                                      constitute all necessary approval of the
                                                                                 Governing Bady for Managet
                                      to take such a c t to effectuate the
                                                                              budgeted item Notwilhstanding
                                     anything to the contrary herein, Manager shall have the right, in its
                                     sole and absolute discretion, to make
                                                                               any expenditures necessary o n
                                     a n emergent basis to avoid or mitigate damage
                                                                                            to the Hospital ard
                                     the Other Facilities, obtain equipment repairs o r to avoid or
                                                                                                         miligate
                                     Injury o r potential injury to Persons or property o r thal a r e necessary
                                     o n a n emergent basis to comply wilh
                                                                               any Law o r lo c u r e or prevent
                                     any violation of any Law, whether or n o l provided for or wilhin the
                                     a m o u n t s provided for in the approyed Annual
                                                                                               Budget for the
                                     applicable year (collectively, the "Emergent Expenses"). Marager
                                     shall u s e its reasonable efforts to give the District advance notice of
                                     any such Emergent Expenses, and in any event, shall give notice a s
                                     soon     a s reasonably practicable after
                                                                                such expenditures, but in n o
                                     event jater than fifleen (15) days.

                      (g)    Bank Accounts.

                             (i)     The District shall maintain o n e    or   more   bank accounts (the
                                     "Depository Accounts") al o n e or m o r e financial institutions (a
                                     “Depository"), together with resident trust fund accounts a s required
                                     pursuant to 22         § 72529. The District shall c a u s e all a m o u n t s
                                     recelved     by   or   on   behalf of the   District in   connection   with   the
                                     Operation, maintenance, or ownership of the Hospital and the Other
                                     Facllities (the “Gollections”) lo be deposited in the
                                     Accounts and resident funds to be deposited into the resident
                                                                                                         Depository
                                                                                                              (rust
                                     fund a c c o u n t s . However, Collections r e c e i v e d from Governmental
                                     Health Payers shall be deposited into a separate Governmental
                                     Depository  Account. Funds in the Govermmental Depository Account
                                     shall ba transferred, o n a dally basis to a Depository Account (other
                                     than the Governmental Depository Account.)

                                     (1)      The  District shall enter into a n agreement with each
                                              Depository to c a u s e the Depository to receive such
                                              payments and deposit them into Governmental Depository
                                              Account I n the n a m e o f the District, and sweep the
                                                                                                       proceeds
                                              of such account o n a daily basis,          into the Depository or
                                              Master Account a s designated by Manager.

                                     (2)     The foregoing instructions of the District with
                                                                                             respect to the
                                             Government Depository Account shall be tevocable, at ihe
                                                            42
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates




             EXHIBIT L                                                            182
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                         Doc
                                                                                                                                   Doc
                                                                                                                                     491
                                                                                                                                     327
                                                                                                                                       1



                                                sale  instruction of the District, to the e x t e n t required by
                                                applicable Law; provided, however, that, unless otherwise
                                                required by applicable Law, if t h e District revokes such
                                                instructions, it shall be in material default of this Agreement
                                                and Manager shall, in addition to all other rights hereunder,
                                                be entitled to seek a n order o r judgment from a court of
                                                proper jurisdiction for specific performance to sweep the
                                                Governmental       Depository   Account     pursuant      to  this
                                                Agreement,

                             (il)    Manager, acting in the District's n a m e and a s agent o f the District, a s
                                     provided in S e c t i o n 4 ( h ) shall make or d i r e c t to be made timely
                                     deposits, in the Depository Accounts or the Master Account of all
                                     Collections which Manager receives.

                             (ili)   The District shall provide disposition instructions to the Depository to
                                     transfer, at the end of each business day during the Operating Period
                                     all a m o u n t s in the Depository Accounti n t o a’ bank a c c o u n t controlled
                                     by Manager ( t h e "Master Account’). Except for ihe transfers to the
                                     Master Account, the District shall not remove, disburse, transfer, use,
                                     pledge, hypothecate, grant a lien o n o r security interest in, o r
                                     o t h e r w i s e e n c u m b e r any funds in t h e Depository Accounts o r M a s t e r
                                     Account.

                             (iv)    The District   shall ex e c u t e such documents a s any Depository or
                                      Manager may reasonably require, inctuding without limitation, a
                                      limited power of attorney, to permit the Depository to receive the
                                      Collections, endorse any checks, drafts, notes, money orders, cash,
                                      insurance payments, and other instruments relating to such
                                     Collections, deposit t h e Collections into the Depository Account, and
                                     to transfer the Collections each day from the Depository Account i n t o
                                     the Master Account. The District shall be responsible for all fees,
                                     costs a n d expenses incurred in c o n n e c t i o n with maintaining t h e
                                     Depository Account, including all fees, costs and expenses of a
                                     lockbox which may be deemed desirable and appropriate by
                                     Manager; provided, however if and to the extent permitted by
                                     applicable Law, at the request of Manager, t h e Collectlons or any
                                     part thereof, shall be deposited directly into the Master Account.

                             (v)     Manager     is hereby       a u t h o r i z e d to m a k e payment from t h e M a s t e r
                                     Account    or   ot her a c c o u n t s of the District, including the Depository
                                     Account, to Itself and Its Affiliates of any a m o u n t s due to it o r any of
                                      them by the District under this Agreement o r otherwise, including,
                                     without limitation, the Management Fee, a n d the reimbursement of
                                     expenses and advances, and the District acknowledges that any
                                     amounts due to Manager o r any ofI t s Affiliates under this Agreement,
                                     including without limitation, any Management Fee, shall be s e n i o r in
                                     priority, and shail not be subordinate to the payment of, any amount
                                     due to any other creditor of Company, unless otherwise agreed to in
                                     writing by Manager a n d shalt be paid a s provided in S e c t i o n 6(f).

                                                            13
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates




             EXHIBIT L                                                                 183
Filed 10/15/18
      10/17/17
      05/30/18                                                                     Case 16-10015
                                                                                        18-01031                                       Doc
                                                                                                                                         Doc
                                                                                                                                           491
                                                                                                                                           327
                                                                                                                                             1



                                     (vi)      Manager s h a l l have no tiability o r responsibility for any loss resulting
                                               from the insolvency, malfeasance or non-feasance of any Depository
                                               with respect to the District bank a c c o u n t s .

                                     (vii)     Manager shall have t h e right to make d i s b u r s e m e n t s from the M a s t e r
                                               Account, the Depository Account and other the District bank
                                               accounts, o n behalf of the District in such a m o u n t s and at such times
                                               a s the s a m e  are  required to operate the Hospital and t h e Other
                                               Facllities, a s provided in Section 4{i) and to pay the expenses and
                                               debts incurred in connection therewith. If the District fails to timely
                                               advance funds for to pay expenses, Manager shall have t h e right, in
                                               its sole and absolute discretion, but not the obligation, to advance
                                               such funds, a s provided in Section 4(i)(i)(1).

                           (h)       Charges     and    Collections of Accounts.

                                     (i)       Manager shall assist t h e District in billing and collecting for all f e e s
                                               payable with respectt o all services, equipment, d e v i c e s and supplies
                                               provided to patients and clients at the Hospital and the Other
                                               Facilities, including t h e enforcement o f the rights o f the Hospital and
                                               the Other Facilities and/or the District a s creditor u n d e r any c o n t r a c t
                                               o r in connection with the rendering of
                                                                                                 any service in accordance with
                                               the District's charity c a r e      policies. All out-of-pocket costs and
                                               expenses relating to t h e billing and collection services, including
                                               without   limitation, any f e e s o r expenses payable to collection
                                               agencies, shall be for the a c c o u n t o f t h e District.

                                     (il)      The District shall direct all third party payors to provide Manager with
                                               copies of all remittance a d v i c e s in electronic format o r in such other
                                               format a s shall be agreeable to Manager.

                                     (iil)     The    District hereby irrevocably appoints Manager during             the
                                               Operating Period a s its true and lawful attorney-in-fact to take the
                                               following actions for and o n behalf of and in the n a m e of the District
                                               and agrees to e x e c u t e t h e Limited Po w e r of Attomey,   attached
                                               hereto a s Exhibit B and any other instrument reasonably requested
                                               by Manager t o evidence such appointmentt o :

                                                (1)       Billpatients and third party payors (including r e i m b u r s e m e n t
                                                         or  indemnification from i n s u r a n c e companies and plans, and
                                                          other third party payors or f i s c a l intermediaries) in the n a m e
                                                          and provider number(s) o f the District;


                                                (2)      Collect in the n a m e of the District from patients, insurance
                                                         companies and all other third party payors (other than from
                                                         Governmental H e a l t h Payers), all charges resulting from the
                                                         provision of items and services rendered to patients of the
                                                         Hospital and the Other Facilities, and to collect capitated
                                                         payments and all o t h er charges, f e e s or salaries resulting
                                                         from o r related to t h e Operations, including but not limited to
                                                         any and all incentive funds and funds f ro m shared risk and
                                                                      14
      C O N F I D E N T I A L AND P R O P R I E TA RY
      © HealthCare Conglomerate Associates
      608081584 4




                EXHIBIT L                                                                     184
Filed 10/15/18
      10/17/17
      05/30/18                                                                       Case 16-10015
                                                                                          18-01031                                  Doc
                                                                                                                                      Doc
                                                                                                                                        491
                                                                                                                                        327
                                                                                                                                          1



                                                 bonus pools under any risk sharing arrangements wherein
                                                 the District is the provider of medical services, in whole o r in
                                                 part:

                                       (3)      Take possession of and endorse in the n a m e of the District
                                                all cash, notes, checks, money orders, insurance payments,
                                                and any other instruments received a s payment o f accounts
                                                receivable for deposit into the Depository Account o r Master
                                                Account or ot her account, a s applicable;

                                       (4)      Deposit all such C o l l e c t i o n s directly into the Depository
                                                Account o r t h e Master Account, other than with respectt o
                                                Governmental Health Payer receivables;

                                       (5)      Deposit Governmental Health Payer receivables {nto the
                                                Governmental Depository Account;

                                       (8)      Make withdrawals f ro m t h e Depository Account and o t h er t h e
                                                Depository Accounts for such purposes a s a r e consistent
                                                with the provisions of this Agreement;

                                      (7)       Place a c c o u n t s for collection, settle and compromise clalms,
                                                and i n s t i t u t e
                                                                legal action for the recovery of accounts; and

                                      (8)       Execute            all        instruments o r documents         necessary      or
                                                appropriate             in   connection with t h e a b ov e .

                            (Iv)     With respect to Government Health Payer patlents                             and    clients,
                                     Manager shall bill t h e Govermmental Health Payers for                      same    in the
                                     name     of and     on   behalf of the District.

                            (v)      At the    District's expense, Manager shall be entitled to obtain t h e
                                      assistance of o n e o r m o r e billing and/or collection agencies to bill
                                     and/or collect sums due to the District, in accordance with the
                                     District's charity c a r e policies and applicable Law, including, without
                                     limitation, S e c t i o n 9 0 0 7 of t h e Pa t i e n t Protection and Affordable C a r e
                                     Act.

                              (vi)   Manager,     on    behalf of the District, may, in its n a m e o r in t h e n a m e of
                                       t h e District,   but In any ev e n t at the expense o f t h e District,
                                                                                                                   appeal
                                        or     contest any action taken by any Governmental
                                                                                                                 Authority
                                        against the District and/or the Operations, including, without
                                        limitation      any     overpayment claims,        or      contest      by legal
                                        proceedings the validity of any Law adverse to the District
                                        and/or the Operations; provided, however, that if Manager
                                                                                                                  pursues
                                        any such appeal o r contest, o r asser ts any such legal proceeding,
                                       the District shall adequately s e c u r e and protect Manager from all
                                        loss, cost, damage or expense by bond o r other m e a n s satisfactory
                                       to Manager if any aclion taken by any Governmental Authority
                                       against the District a n d / o r the Operations r e l a t e d to such action
                                       could result in a loss, cost, damage, or expense to Manager.
                                       Notwithstanding the foregoing, Manager shalt not pursue any such
                                       appeal or contest, or assert any such legal proceeding, which involves
                                       in e x c e s s of $100,000, without first obtaining the prior approval of the
                                       Governing Body, which will not be unreasonably withheld.




                                                                  15
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare Conglomerate Associates




             EXHIBIT L                                                                         185
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                  Doc
                                                                                                                            Doc
                                                                                                                              491
                                                                                                                              327
                                                                                                                                1


                                   Paynienl of Expenses,

                                 (i)      Manager shall provide oversight of the District's funds in connection
                                         with the timely payment of the District's
                                                                                                liabilities and
                                         other obligations, including
                                                                               wages of District employees,
                                         subject to conformance with applicable Law relating lo the use of
                                         public funds. Manager shall review the payables of the District and
                                         shall c a t i s e payment thereof t o be made from the
                                                                                                  Depository
                                         Account, the Master Account and / or from funds otherwise
                                                                                                              provided
                                         by the District.       If the District fails to
                                                                                         timely advance funds for
                                         such expenses, Manager s h a l l have the tight, In its sole discretion,
                                         bul not the obligation, to advance such
                                                                                         funds, a s provided jn
                                         Section 4(j)(i)(1).

                                         The   District hereby grants to Manager, to the extent
                                                                                                    permitted by
                                         applicable Law, throughout the Operating Period, a n exclusive
                                         special power of altorney and appoints Manager, to the extent
                                         permitted by applicable Law, the District's exclusive true and lawful
                                         agent and attorney-in-fact, and
                                                                         Manager hereby accepts such special
                                         power of attorney a n d appointment, to:    sign checks, drafts, bank
                                         notes or ot her instruments o n behalf of the
                                                                                            District, (ii) make
                                         withdrawals from the Depository Account, t h e Master
                                                                                                     Account or
                                         other the District accounts (other than resident
                                                                                          trust fund accounts,
                                        which shall be held
                                                             solely for the benefit of applicable residents) for
                                        payments specified in this Agreement and (ill)
                                                                                             designate, r e m ov e ,
                                        and change such signatories o n such
                                                                                    accounts a s Manager deems
                                        necessary or appropriate from t i m e to time.

                           (iii)        Upan request o f Manager, the District shall e x e c u t e and               ta
                                                                                                       deliver
                                        any applicable financial institution such additional documents
                                                                                                                     or
                                        instruments a s Manager may reasonably
                                                                                        request to evidence o r
                                        effect the special power of attorney granted to
                                                                                               Manager by the
                                        District pursuant to this Section. The
                                                                                      special power of attorney
                                        granted herein is coupled with an interest and shall be irrevocable
                                        except with Manager's written c o n s e n t .

                          (iv)          It isspecifically agreed and understood, however. that Manager's
                                        obligations under this Section 4 a r e subject to availability o f the
                                        District funds to make s u c h payments.
                                                                                         Nothing contained herein
                                        shall obligate Manager to make any such payments from its
                                                                                                                  ow n
                                        funds o f r e s o u rc e s o r to advance
                                                                                    any monies wWhalscever to the
                                        District. If the District fails to
                                                                              limely advance funds, Manager shall
                                        have the tight, In             sole and absolute discretion, bu l not the
                                       obligation, to advance such funds, a s provided in Section
                                                                                                            4(j)(i)(1).
                                       Notwithstanding the foregoing, no advance of funds hereunder shall
                                       cure the District's default resulting from a fallure to
                                                                                                    timely provide
                                       funds a s required hereunder, but it Is understood that
                                                                                                       pursuant to
                                       Section                the District may not be in default for the failure to
                                       timely provide funds a s set forth therein, Manager s h a l l not be [lable
                                       either primarily o r a s guarantor for debts of the
                                                                                             Hospital o r the Other
                                       Facilities, or the District under the terms of this
                                                                                                Agreement. The
                                       District shall be responsible for payment of
                                                                                             all legal fees and
                                                                 16


    CONFIDENTIAL A N D PROPRIETARY
    © HealthCare Conglomerate Associates




             EXHIBIT L                                                                186
Filed 10/15/18
      10/17/17
      05/30/18                                                        Case 16-10015
                                                                           18-01031                                     Doc
                                                                                                                          Doc
                                                                                                                            491
                                                                                                                            327
                                                                                                                              1



                                    collection fees incurred by Manager I f        the District fails to pay its
                                    invoices timely.

                            Pledge of Credit.

                            (i)     Manager shall not engage in any financial lending, financing or
                                    banking actions that result in liens, mortgages, l i n e s of credit, security
                                    interest o r financial obligations in the n a m e of the District, without the
                                    prior written c o n s e n t of the Governing Body. Prior to requesting
                                    consent for approval, Manager shall provide a detailed proposal to
                                    the Governing Body describing t h e amount of required funding, the
                                    purpose of t h e financing, t h e strategic plan to generate sufficient
                                    revenue   to repay such financing and all other alternatives evaluated
                                    to obtain sufficient funding.


                                     (1)     Notwithstanding anything      in this Agreement to t h e contrary,
                                             in the ev e n t  the District fails to timely advance funds a s
                                             required hereunder and/or m e e t any of its payment
                                             obligations under this Agreement, Manager shall h a v e the
                                             right, but not the obligation, in its sole and absolute
                                             discretion, to advance funds o r agree to undertake to
                                             advance funds to any Person, a s a loan to the District to
                                             meet the shortfall caused by the District’s failure. A s set
                                             forth in Section 4{j)(iv}, such advance of funds by Manager,
                                             however, shall not c u r e any default, if any under S e c t i o n
                                             3(b)(iii), of the District a s a result of its fallure to timely
                                             provide funds. All s u m s advanced by Manager pursuant to
                                             such agreements o r undertakings shall be for the District's
                                             account. The District shall pay Manager interest o n all
                                             advanced funds at the rate set forth In S e c t i o n 6(e) and the
                                             principal upon demand by Manager. Any advance made
                                             shall be evidenced by a promissory note issued by the
                                             District in a n amount equal to t h e a m o u n t advanced.

                                     (2)     To the       extent permitted by applicable Law, to the extent
                                             Manager advances funds, this Agreement constitutes a
                                             security agreement pursuant to which t h e District provides
                                             Manager with a lien o n (a) all accounts receivable of the
                                             District, and (b) any and a l l of t h e District's o t h er assets, a s
                                             specified by Manager, to t h e e x t e n t allowed by Law, and
                                             Manager s h a l l have the right to file a Uniform C o m m e r c i a l
                                             Code financing statement with respect to such obligation
                                             without the signature of the District. [In addition, Manager
                                             may request that it be provided with additional collateral for
                                             any advanced funds. District agrees that                     Manager's
                                             security interest in the accounts receivable and any other
                                             a s s e t s shall be in f i r s t priority position.


                            (ii)    Except a s provided in Section            Manager shall not, under any
                                    circumstance, in the name o f , o r o n behalf of, the District b o r row any
                                    money o r e x e c u t e any promissory note, bill of exchange o r other
                                    obligation, o r dispose of any asset of the District not in the ordinary
                                                         17
      CONFIDENTIAL A N D PROPRIETARY
      © HealthCare Conglomerate Associates
      606061584.4




              EXHIBIT L                                                          187
Filed 10/15/18
      10/17/17
      05/30/18                                                                 Case 16-10015
                                                                                    18-01031                                     Doc
                                                                                                                                   Doc
                                                                                                                                     491
                                                                                                                                     327
                                                                                                                                       1



                                           c o u r s e of   business, without the c o n s e n t o f the Governing Body; and
                                           only   to the extent allowed    by a l l
                                                                                    applicable Law.
                            (kK)      {Information Technology. Manager shall provide oversight of the Information
        technology activities associated with the Hospital and the Other Facilities. Manager shall be
        responsible for oversight of the selection, hegollation, insiallation, and implementation of the
        Information technology systems and structures at the Hospital and the
                                                                                           Other Facilities consistent
        with the Annual Budget. Manager shall seek
                                                                   approval from the Governing Body of any n e w
        systems and/or termination of any existing agreements, which approval shall not be
                                                                                                          unreasonably
       withheld. The District shall be responsible for the direct e x p e n s e of all h a r d w a r e and s o f t w a r e
                                                                                                                           for
       the Information technology activities of the
                                                              Hospital and the Other Facilities. The District shall be
       responsible for the cost of maintenance and support o f ail such hardware a n d
                                                                                                  software, a s well a s
       the training of Manager and the District
                                                            employees, physicians and other applicable personne) o n
       systems and software provided, however, that Manager s h a l l not incur
                                                                                         any expense in e x c e s s of
       $100,000 unless set forth in the approved Annual Budget or otherwise
                                                                                         approved by the Governing
       Body. For avoidance of doubt, Manager s h a l l not perform the information
                                                                                             technology maintenance
       for t h e District u n d e r the terms oft h i s Agreement.

                          (I)     Internal Audit.    Manager shall provide oversight of the District’s routine audits
       of intemal procedures and systems,            including auditing o f billing, Information systems, payroll, and
       other a r e a s a s identified a n d shall    perform such internal audits a s Manager, In its reasonable
       discretion, deems necessary lor the          purposes o f providing its services hereunder. Extemal audits,
       ifrequested hy and performed for           the District, shall be the responsibility of the District, All direct,
       out-of-pocket fees, expenses and           charges incurred in connection with s u c h ex t e r n a l and internal
       audits shall be a District expense. All internal and/or ex t e r n a l audit
                                                                                    expenses i n e x c e s s of $10,000
       shall be approved by the
                                   Governing Body, unless such expenses a r e set forth in the approved
       Annual Budget.

                    (m)          ManagedCare Contracting. Manager shall
                                                                                       provide recommendations
       regarding managed         contracts and rates, and assist the District in the
                                care
                                                                                                 negotiation and
       consummation of such contracts, and monitoring of c o n t r a c t effectiveness a n d
                                                                                                   compliance.
                        (n)      Operating Contracts.

                                 (i)     Manager s h a l l assist t h e District In negotiating a n d securing all third
                                         party Operating Contracts necessary o r desirable for the proper and
                                         efficient management and operation of the Hospital and the Other
                                         Facilities.

                                (il)     Notwithstanding Section         Manager may e n t e r into, o r modify,
                                         supplement, ainend, discharge, o r terminate, o r grant w a i v e r s o r
                                         releases of obligations u n d e r such contracts, leases, licenses,
                                         Instruments, and other agreements (‘Operating Contracts”) in the
                                         name      of and at the expense of the District, a s
                                                                                                may be deemed
                                         necessary      or advisable by Manager for the                 furnishing
                                                                                                            of all
                                         professional, consulting, and staffing services, concessions, drugs,
                                         supplies, utilities, equipment, property maintenance, insurance and
                                         other products, goods, and services a s
                                                                                          may be necessary o r
                                         appropriate from t i m e to time for t l e maintenance a n d operation of
                                         the Hospital and t h e Other Facilities, o r a s
                                                                                              may otherwise be
                                         necessary or appropriate to carry out Manager's obligations under
                                                                   18
      CONFIDENTIAL A N D PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584   4




              EXHIBIT L                                                                  188
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                         Doc
                                                                                                                                   Doc
                                                                                                                                     491
                                                                                                                                     327
                                                                                                                                       1



                                        this Agreement. Subject to the terms hereof, Manager is hereby
                                        expressly authorized, a s the District's agent, to e x e c u t e and deliver
                                        any of such Operating Contracts in the n a m e of and o n behalf of the
                                        District, and presentation of a copy of this Agreement s h a l l constitute
                                        conclusive     evidence    of such        agency; provided, h o w e v e r that,
                                        Manager i s also authorized to e n t e r into and maintain in its o w n n a m e
                                        any national and regional contracts in which the District may
                                        participate, a s well a s such other contracts for the District which, in
                                        the judgment of Manager, a r e         advisable to be entered into in
                                        Manager's n a m e . Upon Manager's request, t h e District shall e x e c u t e
                                        such   agreements, contracts, leases. Instruments, documents and
                                       other Agreements a s Manager shall determine a r e desirable to
                                       facilltate the operation and management of the Hospital and the
                                       Other Facilities. With respect to all cost a n d expenses associated
                                       with Operating Contracts in Managers n a m e , the District shall
                                       reimburse Manager for all such costs and expenses and / o r pay
                                       such costs and expenses directly, at Manager's discretion. Manager
                                       Is expressly a u t h o r i z e d to contract, in the n a m e and o n b e h a l f of the
                                       District, for the provision by Manager o r i t s Affiliates of any services
                                       to be provided with respect to the Operations.


                               (ifi)In the   ev e n t of a termination of this Agreement which results in n o
                                       further relationship between the District and Manager, Manager shall
                                       c a u s e any contracts, including Operating Contracts, it has entered
                                       into in its o w n n a m e to m a n a g e and operate t h e Hospital and the
                                       Other Facilities pursuant to this Agreement for the benefit of the
                                       District to be assigned to the District and the District shall a s s u m e the
                                       obligations u n d e r all such agreements and shall indemnify Manager
                                       from and against any liability


                               (iv)    All such Operating Contracts _in excess o f $100,000 or which a r e for
                                       a m o u n t s which e x c e e d the line items set forth in any approved
                                       Annual Budget shall be subject to approval by the Governing Body,
                                       such approval not to be unreasonably delayed o r denied (unless the
                                       items o r services that a r e t h e subject of the Contract in e x c e s s of
                                       $100,000) have b e e n approved previously in the Annual Budget.

                               (v)      The expense of such third party contracts shall be a direct expense
                                        of t h e District.     Manager shall not be obliged to pay for any t h e
                                        District purchases from its o w n funds n o r shall Manager be obliged to
                                        guarantee, directly o r indirectly, any debts of t h e Hospital o r the
                                        District u n d e r the t e r m s of any purchasing arrangement. I f t h e District
                                       falls to timely pay amounts d u e u n d e r such arrangements, Manager
                                       shall have the right, in its sole discretion, but not the obligation, to
                                       advance the funds necessary to satisfy such obligations, a s provided
                                       in Section 4(j))C1).


                       (o)   Insurance. Manager shall consult with the District a s to the type of insurance
      or   self-insurance,   amounto f coverage thereunder, deductibles a n d / o r self-insured retentions
      therefor, premiums therefor, and issuers thereof to be carried with respect to t h e Hospital and the
      Other Facilities and the Operations. Approval of any change to t h e types or l i m i t s o f insurance
                                                              19
      C O N F I D E N T I A L AND PROPRIETARY
      © HealthCare Conglomerate Associates
      60808 1584.4




               EXHIBIT L                                                               189
Filed 10/15/18
      10/17/17
      05/30/18                                                              Case 16-10015
                                                                                 18-01031                                      Doc
                                                                                                                                 Doc
                                                                                                                                   491
                                                                                                                                   327
                                                                                                                                     1



        coverage for the District shall be made by the Governing Body. ‘he District shall,
                                                                                           solely at its o w n
        expense, obtain and maintain In full force and effect throughout the           Period the following
                                                                             Operating
        policies of insuranceo r self-insurance coverage:

                       (p)      Comprehensive general liability insurance, including personal injury                     and
        property damage liability insurance naming the District and Manager a s insureds.

                         (q)    Properly and casually insurance, including coverage for all Buildings and
        their contents, including boller insurance
                                                   haming t h e District and Manager a s insureds.

                        (r)    lf d e e m e d necessary by the District o r
                                                                            Manager, comprehensive automobile
       liability insurance naming the District and Managera s insureds.

                       (s)       Worker's compensation and employer's liability insurance and o t h er
                                                                                                       similar
       Insurance    naming     the District and Manager a s insureds for the District's and
                                                                                                  Manager's
       employees,

                          (t)     Professional liability insurance covering alt Operations and, to the
                                                                                                                     extent
       available,     directors and officers insurance, naming the District and
                                                                                          Manager (and Manager's
       executive      employees) a s named insureds. The professional liability insurance shall afford
       m i n i m u m protection (which may be effectuated
                                                                through primary a n d / o r e x c e s s coverags) of not
       less than $1,000,000.00 combined single limit for
                                                               damage in any o n e o c c u r r e n c e and not less than
       $3,000,000.00 aggregate for all o c c u r r e n c e s . The insurer mu s t be ticensed
                                                                                                        by the California
       Department of Insurance and have a general policyholders
                                                                           rating of not less than A-X or better by
       Best's Key Rating Guide and with a claims
                                                            paying abilily rating from S & P of al least AA or a n
       equivalent rating from another rating agency acceptable to Manager. Manager
       the District obtain from the insurer a statement a s to                                           may require that
                                                                    good standing with the California Department
       of Insurance,

                        (u)     Commercial umbrella o r ex c e s s lability
                                                                                    coverage and, to t h e extent
       available, regulatory insurance coverage, covering all
                                                                     Operations, naming the District and Manager
      as   n a m e d insureds. The c o m m e r c i a l Umbrella a n d Excessive
                                                                                    Liability Insurance shall afford
       minimum protection (which may be effectuated through                        and/or e x c e s s coverage) of not
                                                                         primary
      less than $1,000,000.00 combined single limit for
                                                               damage i n any o n e o c c u r r e n c e and not less than
      $3,000,000.00 aggregate for all o c c u r r e n c e s , insuring Manager and the District and
                                                                                                                       thelr
      respective employees and representatives in connection with Operations. The insurer
                                                                                                                   must be
      licensed by the California Department of Insurance and have a
                                                                               genera! policyholders rating of not
      less than A-X o r better by Best's
                                           Key Rating Guide a n d with 4 claims paying ability rating from S & P
      of al least A A o r a n equivalent rating from another
                                                                 raling agency acceptable to Manager. Manager
      may require that the District obtain from t h e insurer a s t a t e m e n t a s to good
                                                                                                         standing with the
      Callfornia Department of insurance.

                            Insurance Specifications. The foregoing insurance shall m e e t the
                                                                                                following
      specifications subject to the provisions of the District's
                                                                  joint powers agreements in BETA
      Healthcare Group and ALPHA Fund:

                                        All such policies of insurance shall be in such amounts a s               are
                                        deemed necessary by the District and Manager ( b u t in n o ev e n t less
                                        than the a m o u n t s sel forth above) and shall contain a waiver o f
                                                                                                               rights
                                        of subrogation clause against Manager a n d t h e District, to the
                                        maximum extent permitted under applicable Laws. The
                                                                                                      parties and
                                                              20
      CONFIDENTIAL A N D PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




               EXHIBIT L                                                               190
Filed 10/15/18
      10/17/17
      05/30/18                                                           Case 16-10015
                                                                              18-01031                                      Doc
                                                                                                                              Doc
                                                                                                                                491
                                                                                                                                327
                                                                                                                                  1


                                        thelr respective Affiliaies shall not a s s e r t
                                                                                          against the others, and eacti
                                        does hereby walve with respect to the others,
                                                                                                   any claims for any
                                        losses, damages, liabilities or expenses (including attorneys’
                                        Incurred or sustained by any of them o n account! of
                                                                                                                  fees)
                                                                                                      damage o r Injury
                                       to Persons or
                                                        property arising. out of the ownership, operation and/or
                                       maintenance of the Hospital and the Other Facilities, to the extent
                                       that the s a m e would be covered and
                                                                                     paid by the insurance required
                                       to be carried hereunder. The District shall
                                                                                             present such policies of
                                       insurance to Manager f o r review,
                                                                            Upon request by Manager.

                                       The District shall c a u s e Manager, a n d
                                                                                            any Person affiliated with
                                       Manager, thal Manager s o directs, to be named a s additional
                                       I n s u r e d s o n the
                                                               liabilily insurance coverage described a b o v e a n d o n
                                       any fidelity bond (if any). It Is the intention of the parties thal the
                                      insurance and bonds (if any) maintained
                                                                                           by the District with respect
                                      lo the Operations shall protect both the District a n d
                                                                                                     Manager and will
                                      be primary insurance for both
                                                                               parties for any and all losses covered
                                      thereby.

                             (iii)    Certificates of Insurance for the a b o v e
                                                                                   coverages and a copy of the
                                      bend (if any) and accompanying eridorsement
                                                                                               naming Manager
                                      and/or Manager's employees
                                                                          (specifying his/her position), a s
                                      applicable,   shall be provided to Manager within thirty (30) days of the
                                      Effective Date and thereafter within
                                                                                thirty (30) days (i) of policy o r
                                      bond (if any) renewal or replacement and (ii) of
                                                                                                      request by
                                      Manager. All such policies shall provide thal the subject policy may
                                     not be canceled, modified or reduced (including, without
                                                                                                        limitation,
                                     any amendment that would reduce the scope o r timit coverage o r
                                     r e m o v e any endorsement ta such policy or c a u s e    the s a m e to no
                                     longer be In full force and effect) except upon not less than thirty (30)
                                     days prior wrilten notice to Manager. Originals of each renewal
                                     policy o r certificates therefore from the insurers evidencing the
                                     existence thereof shall be provided to
                                                                                   Manager al least thirty (30)
                                     days prior to, bul not later than, the expiration or termination dates of
                                     the applicable policy, In addition, the District shall
                                                                                              notify Manager in
                                     writing of any reduction o r cancellation, increase of deductible o r
                                     material modification of any term o r condition of
                                                                                              any of insurance
                                     coverage required herein within twenty-four (24) hours of receipt.

                            (iv)     Manager r e s e r v e s the right to procure, al the District's cost,
                                     o f the foregoing
                                                                                                           any or all
                                                            required insurance coverage, If t h e District fails or
                                     refuses to do so,    or   if
                                                                Manager i n its sole discretion determines What
                                     Manager's procuring      of such insurance is t o s t efficient and/or in the
                                     financial benefit of Manager and/or the District.
                                                                                                 Manager is not
                                     required to a c t under this Section 4(p) and shall not be Ilable for its
                                     fallure to effec! o r maintain recommended insurance
                                                                                                        upon the
                                     District's failure to do so.

                            (v)      Manager may obtain similar coverages fot its benefit
                                                                                          by taking out
                                     policies with such insurance companies a s may be selected
                                                                                                     by
                                     Manager. Notwithstanding anything herein to the contrary, any
                                                          21
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare Conglomerate Associates




              EXHIBIT L                                                              191
Filed 10/15/18
      10/17/17
      05/30/18                                                              Case 16-10015
                                                                                 18-01031                                      Doc
                                                                                                                                 Doc
                                                                                                                                   491
                                                                                                                                   327
                                                                                                                                     1


                                          insurance    obtained
                                                         by Manager hereunder may, at Manager's
                                      election,    only Manager's interest. All direct,
                                                  cover
                                                                                        out-of-pocket fees,
                                      9xpenses and charges incurred in cannection with
                                                                                            obtaining such
                                      insurance s h a l l   bet h e   District expenses.

                             (vi)      lf, during the Operating Period, the District       is: covered by general
                                      liabillty, professional liability, o r other liabillly
                                                                                          insurance o n a “claims
                                      made”   basis, then at least ten (10) days before the termination
                                                                                                              of (his
                                      Agreement, the District shall procure and maintain, at the District's
                                      sole cost and expense, a n
                                                                      extended reporting endorsement or “tail”
                                      insurance coverage for a period o f at
                                                                                   least four (4) y e a rs after the
                                      termination date of this
                                                                      Agreement, with coverage fimits and
                                      deductible amounts. equivalent to those
                                                                                     required hereunder o n the
                                      dale immediately
                                                           preceding t h e termination o f this Agreement for
                                      such coverage for general,
                                                                        professional and other llabilily claims
                                      reported after the termination of this Agreement but
                                     services provided during the                                        concerning
                                                                         Operating Period or the term o f the
                                     claims made policy. The District shall
                                                                                      provide Manager with a
                                     certificate evidencing such
                                                                      coverage n o later than ten (10) days
                                     before lhe termination of (his
                                                                           Agreement. The District shall be
                                     n a m e d a s the primary insured
                                                                         parly o n each policy of tail insurance
                                     a n d Manager shall be named
                                                                        a s a n additional Insured.
                                                                                                      This Section
                                     will survive the termination o r
                                                                      expiration of the Agreement.
                            (vil)    To the extent
                                                      any insurance is Placed through a self-insurance
                                    program or captive insurance program, the District
                                                                                             shall a s s u r e that
                                    such Insurance shall comply with all
                                                                               applicable Law, if such self-
                                    Insurance or captive program is domiciled
                                                                                  outside t h e United States,
                                    a n d the District shall a s s u r e
                                                                         that such coverage shall be, a s
                                    appropriate, reinsured by reinsurers
                                                                               acceptable to Manager, in
                                    Manager's sole a n d absolute discretion.
                    (w)    Purchasing,

                                    Manager shall be responsible for the
                                                                          oversight and management of
                                    the District's purchasing systems
                                                                      and procedures for the Operations
                                    at the
                                           supervisory / Management level, including bul nat limited to
                                    oversight of;

                                    (1)        Capital purchasing;

                                    (2)        Researching       and    negotiating equipment based o n Hospital
                                              and the Other            Facilities’needs, specifications, and the
                                              Annual Budget:

                                    (3)       Reviewing oversight          of   inventory   p a r jevels   (monthly audits);
                                              and/or

                                    (4)       Department purchasing structures              a n d systems.




                                                            22
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare
                Conglomerate Associates
     608081584 4




             EXHIBIT L                                                                 192
Filed 10/15/18
      10/17/17
      05/30/18                                                                  Case 16-10015
                                                                                     18-01031                            Doc
                                                                                                                           Doc
                                                                                                                             491
                                                                                                                             327
                                                                                                                               1



                             (ii)    The     District     shall     be
                                                               responsible for the direct expense of alt
                                     purchases        and f o r    all
                                                             purchasing expenses, including but not limited
                                     to utilities, concessions, drugs, equipment, supplies, furniture or
                                     fumishings, inventory items, linens, machinery, medicines, and
                                     services.

                             {ili)   In furtherance of the foregoing, all capital and other expenditures
                                     made shall be subject to the purchasing and procurement policies
                                     and procedures o f t h e District, its Bylaws, a n d applicable Law.


                     (x)

                             (i)     Manager shall provide consultation, a d v i c e and oversight related to
                                     marketing, advertising, and promotional issues, a s well a s marketing
                                     strategies and policies, a s it d e e m s necessary in its sole and
                                     a b s o l u t e discretion.


                            (ii)     Manager shail:

                                      (1)       Provide   direction and advice regarding the              marketing
                                                program for the Hospital and the Other Facilities which shall
                                                be reasonably designed to inform and educate health c a r e
                                                professionals and the general public s e r v e d by t h e District of
                                                the existence of o n e o r m o r e of the services offered by the
                                                District.

                                      (2)       Cause, to the e x t e n t required by applicable Law, Including
                                                Internal Revenue Code §501(r), a community needs health
                                                a s s e s s m e n t t o be prepared identifying the health and welfare
                                                needs of the residents who reside in the communitles s e r v e d
                                                by the District, and propose a n implementation strategy to
                                                meet the outstanding community health needs identified in
                                                the a s s e s s m e n t .

                                      (3)       Cause    to be prepared and distributed such descriptive
                                                booklets, brochures o r pamphlets a s Manager determines
                                                are  necessary, in its sole and absolute discretion, to inform
                                                health c a r e professionals and members of the public o f the
                                                nature and         requirements of State          and  Federal
                                                teimbursement programs for patients and h ow t h e s a m e
                                                relate to t h e services offered at the District.

                            (iii)    All direct, out-of-pocket fees, expenses and charges incurred in
                                     connection with marketing, advertising. and promotional activities
                                     shall be at the sole cost and expense of the District.

                            Medical Records,

                            (i)      Manager shall           be     responsible for the oversight
                                                                                      of the District's
                                     medical      records          activities   at   the
                                                                          executive levels, including
                                   development of department strategies and systems and planning.
                                                     23
      CONFIDENTIAL AND PROPRIETARY
        HealthCare Conglomerate Associates
      606081584 4




               EXHIBIT L                                                                   193
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                      Doc
                                                                                                                                Doc
                                                                                                                                  491
                                                                                                                                  327
                                                                                                                                    1



                                  (ii)    During     and following the expiration of the Operating Period,              all
                                          records o f the District shall remain the property of the District.

                                 (iii)   All patient medical records shall be treated a s confidential s o a s to
                                         comply with all applicable Laws regarding the confidentiality of
                                         patient records, including, without limitation, the privacy standards
                                         promulgated under HIPAA.

                                 (iv)    Manager shall be a “Business Associate” o f the District, a s that term
                                         is defined in the regulations implementing HIPAA, and Manager's u s e
                                         of “Protected Health Information,” a s that t e r m is defined in the
                                         regulations implementing HIPAA ("PHI"). Manager shall execute and
                                         comply with the Business Associate Agreement attached hereto a s
                                         Exhibit C.

                                 (v)     Manager s h a l l notify the District of any data breach that m ay o c c u r at
                                         t h e Hospital and t h e O t h e r Facilities, promptly after Manager
                                         becomes    aware     of   same.


                       (2)         Additional Reports. Manager a g r e e s to prepare,     cause   to be prepared o r
       otherwise make a v a i l a b l e reports regarding the Operations a s follows:

                                 (I)     Within forty-five (45) days after the end of each fiscal quarter,
                                         Manager s h a l l make availabie to the District t h e following information:

                                          (1)      Relevant utilization     statistics for the District for the prior
                                                   quarter, including but    not limited to patient volume and payor
                                                   mix; and

                                          (2)      Financial statements and budget analysis for the District for
                                                   the prior quarter, a s provided in Section 7(c).

                                (li)     Manager s h a l l provide to the Governing Body, o n at least thirty (30)
                                         calendar days’ notice, o r s o o n e r if necessary, to implement such
                                         required action, a description of any n e e d e d o r discontinued services,
                                         refinancing proposals, expansion plans o r material changes in
                                         operating procedures. The proposal shall explain the r e a s o n s for the
                                         proposed activity.

                           (aa) Agency. Subject to (i) approval of the Governing Body for acts outside o f the
       ordinary c o u r s e of the Hospital and the Other Facilities’ businesses, and (ii) the t e r m s hereof,
       Manager s h a l l have t h e right to act a s the agent of the District a n d / o r the Hospital and the O t h e r
       Facilities in the procuring of licenses, permits and other approvals, the payment and collection of
       accounts and In all other activities necessary or appropriate o r useful to Manager i n the carrying
       out of its duties a s specified herein.


                        (bb) Bankruptcy Advice. Manager shall provide District with consultation                    and
       advice in connection with a potential filing by District of a proceeding under
                                                                                           Chapter 9 of              the
       Bankruptcy Code. If such petition is filed, Manager shall generally arrange and supervise                     the
       bankruptcy proceedings. The Chief Restructuring Officer shall s e r v e a s the representative of             the
       District in connection with any such Chapter 9 bankruptcy
                                                                 proceeding.
                                                               24
       CONFIDENTIAL AND PROPRIETARY
       © HealthCare Conglomerate Associates




              EXHIBIT L                                                              194
Filed 10/15/18
      10/17/17
      05/30/18                                                               Case 16-10015
                                                                                  18-01031                                    Doc
                                                                                                                                Doc
                                                                                                                                  491
                                                                                                                                  327
                                                                                                                                    1


                §.         Legal Compliance.

                      (a)    Compliance Plan. Manager has received a copy of the District's Compliance
       Policies and Procedures, including the Code of Conduct and the Physician Referral, Stark Law,
      and Anti-Kickback policies and procedures. Manager shall abide by these policies and procedures
       and applicable Law. Any recommendations and/or revisions of such policies made by Manager
      mu s t be approved by the Governing Body. Manager w i l l be given prompt weitten notice of any
      changes made to the foregoing. Manager may develop and recommend changes t o the District's
      existing Compliance Plan (the “Compliance Plan") for implementation during the Operating
      Period. Any such recommendations and/or revisions to the Compliance Plan mu s t be approved by
      t h e Governing Body. Manager shall u s e its commercially reasonable efforts to support t h e
      Compliance Plan. All costs of developing, implementing and maintaining the Compliance Plan
      shall be borne by the District.

                                    Government Regulations. On behalf of the District, Manager shall, subject to
      the limitations set forth herein, u s e its reasonable commercial efforts to help a s s u r e that: (1) the
      District continuously complies with all material applicable Laws, including without                      limitation,
      Hospital Law, S t a t e and Federal F a l s e C l a i m s Act, Civil Monetary Penalty Law, S t a t e a n d Federal
      Anti-Kickback statutes, State and Federal self-referral prohibitions and applicable Medicare
      conditions of coverage and/or participation and (2) the District retains and maintains in good
      standing all n e c e s s a r y accreditations, licenses, permits, approvals and authorizations required for
      the ongoing operation of the Hospital and the O t h e r Facilities.

                          (c) Accreditation Compliance. Manager shall, subject to the limitations set forth
      herein, take        all
                          steps necessary to assist the District to continue meeting the applicable
      accreditation agency's accreditation standards, a s they exist o r may be changed from time-to-time,
      and a s may be applicable to the Hospital and the Other Facilities’ then current accreditation(s).
      Manager shall h a v e t h e right to select and/or change the applicable accreditation agency for the
      Hospltal, and if applicable, the O t h e r Facilities, in its sole and a b s o l u t e discretion.

                       (d)      Licensure . Manager shall not act in a m a n n e r  which adversely affects the
      licensure o f the District by the State a s a Medicare participating hospital and skilled nursing facility
      (or any other Medicare reimbursement designation a s may be agreed to by t h e parties). Within
      thirty (30) days of receipt by the District o r Manager of any final report o r written assessment
      concerning the licensure of t h e District by t h e State a s a hospital o r skilled nursing facility o r the
      accreditation of t h e District, Manager shall furnish a copy of such report to the District.

                          (e)      HIPAA Compliance. Manager shall comply with the applicable provisions of
      the A d m i n i s t r a t i v e Simplification and Privacy Rules of
                                                                        t h e H e a l t h I n s u r a n c e Portability and
      Accountability Act of 1996, a s amended, a n d regulations       promulgated pursuant thereto, and any
      related   or   applicable privacy Law regarding medical information and protected health information.

                              Ineligible Persons     Disclosure Obligation. Manager shall u s e reasonable
      commercial efforts to monitor that n o n e of Manager's or the District's employees employed at the
      Hospital and the Other Facilities have been sanctioned, debarred o r suspended o r otherwise
      deemed ineligible to participate in Medicare, Medicaid or other Federa! health c a r e programs. and
      procurement, o f non-procurement programs (collectively, a n “Ineligible Person"). Manager
      represents to the District that Manager i s not a n Ineligible Person n o r has any pending proceedings
      o r received notice of any action o r proceeding to exclude, debar, suspend, o r otherwise declare

      Manager ineligible u n d e r any federally funded health program. Managers h a l t notify t h e District

                                                                25
      CONFIDENTIAL A N D PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584 4




                EXHIBIT L                                                               195
Filed 10/15/18
      10/17/17
      05/30/18                                                               Case 16-10015
                                                                                  18-01031                                      Doc
                                                                                                                                  Doc
                                                                                                                                    491
                                                                                                                                    327
                                                                                                                                      1



      within three (3) business days after becoming awareo f            any fact   or   circumstance that would make
      Manager a n Ineligible Person.

                           (g)          A c c e s s to Records. Manager shall, in accordance with Section 1395x(v)(1)
      of Title 4 2 United S t a t e s Code until t h e expiration o f four (4) ye a rs , or longer a s may be required by
      applicable Law, after the termination of this Agreement, make available upon written request to the
      Secretary of the United States Department o f Health and Human Services, or, upon request, to the
      Comptroller General of the United States Accounting Office, o r any of their duly authorized
      representatives, a capy of this Agreement a n d such books, documents and records a s a r e
      necessary to verify the nature and extent of t h e costs of t h e services provided by Manager under
      this Agreement. Manager f u r t h e r agrees that in the ev e n t Manager carries out any duties under
      this Agreement through a subcontract with a v a l u e or cost of Ten Thousand Dollars ($10,000) o r
      more     o v e r a t w e l v e - m o n t h period with a r e l a t e d organization, such agreement shall contain a
      clause to the effect that until expiration o f four (4) years, o r longer a s may be required by Law, a f t e r
      t h e furnishing of such services pursuant to such subcontract, the related organization shall make
      avaliable upon written request to the Secretary of the United States Department of Health and
      Human Services, or, upon request, to the Comptroller General of the United S t a t e s Accounting
      Office, o r any of their duly authorized representatives, a copy of such c o n t r a c t and such books,
      documents and records of such organizations a s a r e necessary to verify the n a t u r e and extent of
      such costs. This Section is included pursuant to and is governed by the requirements of federal
      Law. No attorney-client, accountant-client, ‘or other legal privilege wilt be d e e m e d to have b e e n
      waived by t h e parties or any of t h e parties’ representatives by virtue of this Agreement.

                        (h)    No Obligation to Refer Patients. Nothing contained in thls Agreement shall
      require (directly o r indirectly, explicitly or implicitiy) e i t h e r Manager o r Its Affiliates or t h e District or
      its Affiliates, to refer any patients to o n e another o r to u s e the Hospital o r the Clinics o r Other
      Facilities a s a preconditlon to receiving the benefits set forth herein

               6.      Management Fee.

                      (a)   Management F e e . A s Manager's f e e for t h e performance     of   ihe
      management services u n d e r this Agreement, Manager shall receive monthly (in advance o n the
      first day of each month) a fee (the “Management Fee") in the amount of Sixty Five Thousand
      Dollars ($65,000). Effective a s of each January 1st, commencing January 1, 2017, the
      Management F e e shail be i n c r e a s e d a s provided in S e c t i o n




                                                                26
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584 4




               EXHIBIT L                                                                  196
Filed 10/15/18
      10/17/17
      05/30/18                                                                     Case 16-10015
                                                                                        18-01031                                 Doc
                                                                                                                                   Doc
                                                                                                                                     491
                                                                                                                                     327
                                                                                                                                       1



                      (b)            Adjustment.

                                        “CPI”means   the monthly index of the U.S. City Average Consumer
                                       Price index for Urban Wage Earners and Clerical Workers              Medical
                                       Care Services (1982-84 equals 100) published by the United States
                                       Department of Labor, Bureau of Labor Statistics o r any s u c c e s s o r
                                       agency that shall issue such index. In the event that the CPI Is
                                       discontinued for any r e a s o n , the parties shall u s e such other index,
                                       or comparable statistics, o n t h e cost of medical c a r e   services in the
                                       United States, a s shall be computed and published by any agencyo f
                                       the United States or, If no such index is published by any agency of
                                       the United States, by a responsible financial periodical of recognized
                                        authority.

                               (i)      Beginning o n January 1, 2017, and every year thereafter,                          the
                                        Management Fee s h a l l each be adjusted f o r i n f l a t i o n a s follows:

                                        (1)        The then existing Management Fee shall be multiplied by the
                                                   greater of (i) the CPI percentage increase using the latest
                                                   published data since the last adjustment o r ( i i ) five percent
                                                   (5%) ("CPI Increase’):

                                        (2)        T h e then   existing Management          F e e shall then be a d d e d to
                                                   the CPI Increase (“Net Adjusted Management Fee’); and

                                        (3)        The Net Adjusted Management F e e will then be multiplied by
                                                   1.01 to d e t e r m i n e the   Management F e e   for the next   ensuing
                                                   calendar y e a r.

                                         (4)       For   example, the latest published CPI in January 2017 (e.g.
                                                    November 2016} will be compared to the C P I for N o v e m b e r
                                                   2015 (assuming that w a s the latest available published data)
                                                    and the 2016 Management Fee will be multiplied by the
                                                    percentage difference . Assuming a t h r e e percent i n c r e a s e ,
                                                   t h e Management Fee of $65,000 would be i n c r e a s e d by
                                                    $1,950 for a n e w monthly Net Adjusted Management F e e of
                                                    $66,950. T h a t a m o u n t w o u l d then be multiplied by 1.01
                                                    resulting in a n e w monthly Management F e e of $67,619.50.

                        (c)     Expenses.       In addition to the Management Fee, Manager shalj be
      relmbursed monthly by the District for expenses expressly made reimbursable hereunder together
      with (ii) other usual, customary, and commercially reasonable out-of-pocket expenses incurred o n
      behalf of the District, in accordance with the approved Annual Budget, o r with approva! from the
      Goveming Body, if such f e e s a r e in e x c e s s o f t h e a m o u n t in the approved Annual Budget.
      Manager s h a l l not be reimbursed f o r any indirect o r overhead expenses of Manager o r i t s Affiliates.

                      (d)      Operating Expenses. Except              as   otherwise provided in this Agreement, all of
      t h e costs and expenses of maintaining and operating t h e Hospital and the Other Facilities shail be
      the sole cost and e x p e n s e of the District, and shall not be expenses of Manager. Expenses shall
      include, without limitation:

                                                                 27
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




               EXHIBIT L                                                                    197
Filed 10/15/18
      10/17/17
      05/30/18                                                                 Case 16-10015
                                                                                    18-01031                                   Doc
                                                                                                                                 Doc
                                                                                                                                   491
                                                                                                                                   327
                                                                                                                                     1


                                       (i)        any operating o r non-operating expense incurred in t h e
                                                                                                                provision of
                                                  services to the District (unless
                                                                                   specifically excluded hereunder); and
                                       (ii)      The cost of any employee or
                                                                                Consultant that provides services at a r
                                                 in connection with the
                                                                         Hospital o r the Clinics o r Other Facilities for
                                                 improved clinic performance. such a s management,
                                                 collections, business office consullation,                  billing and
                                                                                                accounting and       legal
                                                 services, including salaries, benefits, other
                                                                                                   compensation, travel
                                                 costs, and other expenses.

                                     Lale Payments,            lf payment of amounts due
        Management Fees,                                                                       hereunder, including
                                   and reimbursement of olher
                                                                      amounts, a r e not made on the due date, then
        Interest shall a c c r u e o n any unpaid a m o u n t s for
                                                                    each day beyond the due date at the rate of
        percent (10 %) per a n n u m (simple                                                                    ten
                                                interest),
                         (f)         Senior       Indebtedness
                                                     Status. The obligations of t h e District under this
        Agreement     rank and shall rank al least senior in
        the                                               priority of payment to all other unsecured debt of
              District. Fund transfers and other
                                                 payments received by the District shall be
        fegardiess of the payment purpose Indicated in. the                                               directed,
                                                              payrnent document, according to the
        priority ranking: (1) payment of the Management Fee, a n d other                                 following
                                                                                  a m o u n t s due hereunder, (2)
        payment of any secured indebtedness: and
                                                  (3) all other debts of t h e District.

                         (g)    Setoff. Notwithstanding any
                                                              provision of this Agreement to the
        Manager     shall have the right frorn time to time                                          contrary,
                                                            to setoff any a m o u n t s owed by the District to




               7.       Books and             Records,

                       (a)     aintenance o f Books       an      e c o rd s .
       maintenance of the books of account                                     Manager shall supervise the
                                              covering the operation of the District. Such books of
       shall be maintained on an accrual basis                                                      account
                                               in accordanice with GAAP,

                        (b)     Accounting. Manager               shall be yesponsible for the
       the Other Facilities’                                                                   oversight of Hospital and
                             accouriting functions,

                         (c) Reports and Financial Stalements,
       lo the Governing Body, from the District's                  Mariager shall from time to time deliver
                                                   dala, the reports and financial statements
       requested by the Governing Body, a s well a s                                             reasonably
                                                     any ot her reports or financial statements required by
       the terms of this Agreement,
                                    Oversight shall  include consultation with respect to Hospital and the
       Other Facilities:


                               (i)             General ledger /   financial accounting;

                               (ii)            Accounts payable:

                               (iii)           Payroll;



                                                                    28
      CONFIDENTIAL AND PROPRIETARY
      © HealtliCare Conglomerate Associates




              EXHIBIT L                                                                   198
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                     Doc
                                                                                                                               Doc
                                                                                                                                 491
                                                                                                                                 327
                                                                                                                                   1



                                 (iv)    Facilitation of Hospital and the Other Facilities annual audit; fees
                                                                                                               paid
                                         to independent accountants, however, shall be the
                                                                                                  responsibility of
                                         the District;

                                 (v)    Cost reporting. Year-end Information required for
                                                                                                    preparation of
                                        Medicare and MediCal cost reports shall be avallable to the District,
                                        and at the District's direction, to its accountants, prior to o n e hundred
                                        twenty (120) days into the year following the year for which they a r e
                                        prepared; and

                                (vi)    Monthly bank reconciliation.

                        {d)     Financial Statements.

                                (i)     Monthly financial statements, including i n c o m e statements, balance
                                        sheets, statement of cash flows. Such statements shall generally be
                                        available to the District by t h e 20th day of the month following t h e
                                        applicable period.

                                        Quarterly       financial     statements    including unaudited financial
                                        statements reflecting t h e operations of the District for such
                                                                                                             quarter,
                                        Such s t a t e m e n t s shall generally be available to the District by the
                                        45th day following the end of each applicable
                                                                                                  quarter Quarlerly
                                        Slatements shall also include Manager's usual and
                                                                                                          customary
                                        statistical and   performance   measures.


                                (iil)   Annual financial statements,          including a n unaudited balance sheet of
                                         the District dated a s of the end of the fiscal year and a related
                                        s t a t e m e n t of income o r loss for the District for such fiscal year. Year
                                        end income statements, shall be available to the
                                                                                                      District, and at the
                                        District's direction, to its accountants, prior to
                                                                                                   ninety (90) days into
                                        t h e year following the year for which they a r e
                                                                                               prepared.

                       {e)

                               (l)      If the District s o elects, such financial statements will
                                                                                                   be certified in
                                        the customary m a n n e r by a n independent certified
                                                                                               pubiic accountant
                                        approved by the District. The expense of any such independent
                                        accountants shall be bome b y t h e District.

                               (li)     Manager shail respond,     in writing, to any and all recommendations
                                        made by the District's independent auditors, which response shall
                                        either acknowledge that a n audit proposal o r recommendation has
                                        been implemented o r, if not, the r e a s o n s why n o t .

                      (f)         Financial Reporting Expenses. Fees paid to independent firms and
     professionals in c o n n e c t i o n with the foregoing tagether with t h e direct, out-ol-pocket fees,
                                                                                                             expenses
     and charges incurred in connection with the preparation of such shall be t h e District
                                                                                                    expenses.

                      (9)      Inspection of Records. Authorized agents of the District shall have t h e right
     at all reasonable times   during usual business hours, at the District's expense, t o audit, examine and

                                                             29
     CONFIDENTIAL AND PROPRIETARY
     © HealthCare Conglomerate Associates
     608081584   4




                 EXHIBIT L                                                            199
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                     Doc
                                                                                                                               Doc
                                                                                                                                 491
                                                                                                                                 327
                                                                                                                                   1



      make copies of o r extracts from the books of a c c o u n t o f the District maintained by Manager. Such
      right may be exercised through any agent, independent public a c c o u n t a n t o r employee of t h e
      District designated by the District.

                        (h)     Confidentiality. The parties agree that: (a) neither party will disclose any
      secrets o r confidential technology, proprietary information, o r trade secrets of the other party without
      the prior written consent of the transmitting party, except (I) to the receiving party's agents, advisors,
      auditors and representatives; o r (ii) a s may be necessary by r e a s o n of jegal, accounting         or
      regulatory requirements beyond the reasonable control of the recipient party; and (b) should this
      Agreement expire or terminate, nelther party will take o r retain any papers, records,files, computer
      programs and software, other documents or copies thereof, o r other confidential information of any
      kind belonging to the other party, except for copies of s a m e a s may be reasonably necessary to
      defend any anticipated litigation o r respond to claims o r pursuant f o ordinary data backup o r storage
      processes.

                  8.    Indemnification a n d Liabilities.

                            (a)       District Indernnity Obligation. Manager does not hereby a s s u m e a n y o f the
      obligations, liabilitles or debts o f the District o r the Hospital o r the Other Facilities, except a s
      otherwise expressly provided herein, and shall not, by virtue of its performance hereunder, a s s u m e
      o r become liable for any of such obligations, debts o r liabilities. The District hereby
                                                                                                               agrees to
      indemnify, defend and hold Manager harmiess from and against any and all claims, actions,
      liabllitles, losses, costs and expenses of any n a t u r e whatsoever, including r e a s o n a b l e attorneys’
      fees and other costs of investigating and defending any such claim o r action, asserted against
      Manager o n account of any of the obligations, liabilities o r debts of the District o r the Hospital o r
      the Other Facilities, except for demands arising from Manager's willful m i s c o n d u c t . The District
      further hereby agrees to defend, hold harmless and indemnify Manager and Manager P a r t i e s from
      and against any and a l l claims, actions, liabllities, tosses, costs and expenses of any kind imposed
      o n a c c o u n t o f o r arlsing out of actions taken by Manager o r Manager Par ties in w h a t Manager or

      any such Person reasonably believed to be within t h e scope of their responsibilities under this
      Agreement, except for acts of willful misconduct. However, in n o e v e n t shall Manager o r any
      Manager Parties be liable to the District for any loss of use, goodwill, r e v e n u e s or profits, o r any
      consequential, special, indirect or incidental loss, damage o r expense, o r for punitive o r exemplary
      damages, except for punitive o r exemplary damages to the extent resulting from the willful
      misconduct of Manager or Manager Pa r t i e s . This Section shail survive the expiration o r termination
      o f this Agreement. The foregoing indemnification is a n addition to and not in limitation o f the
      indemnification provisions a s they relate to agents of t h e District (it being agreed that Manager i s
      a n agent of the District for that purpose), a s             set forth in the District's Bylaws, and any other
      indemnification provisions set f a r t h in this Agreement.

                         (b)    Manager Not Liable for District Liabilities. The District is and shall be fully
       liable and legally accountable at all times to all patients and Governmental Authorities for a l l
                                                                                                                   patient
       care   and funds and all other aspects of the operation and maintenance of the Hospital and the
       Other Facilities. Manager shail h a v e absolutely n o obligation o r duty to act for o r o n b e h a l f of the
       District with respect to any matter which           not directly related to Manager's obligation to provide
       the administrative and management services described herein to the Hospital and the Other
       Facilities, a s and to the e x t e n t provided herein. Manager shall not be o r becomel i a b l e for any of
      t h e existing o r future obligations, liabilities, o r debts of t h e District, o r for
                                                                                               any o f the obligations of
       the Hospital and t h e Other Facilities. This Section shall survive t h e expiration o r termination of this
      Agreement.

                                                              30
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584   4




              EXHIBIT L                                                               200
Filed 10/15/18
      10/17/17
      05/30/18                                                          Case 16-10015
                                                                             18-01031                                     Doc
                                                                                                                            Doc
                                                                                                                              491
                                                                                                                              327
                                                                                                                                1



                          (c)      Manager Nol Liable        for    Condition    of Buildings or          Equipment,
         Notwithstanding anything      contained herein to the contrary, in n o ev e n t shall
                                                                                               Manager be flable for
         any damages arising from, incident to, o r in connection with, the
                                                                                    physical condition (including the
         environmental condition) of (he Buildings o r other
                                                               structures o w n e d or leased by the District, o r the
         land upon which such Buildings or other structures a r e situated,
                                                                                   or any of the equipment located
        thereon, and any such damages a s may atise shall be the sole
        the District expense, except to the e x t e n t thal
                                                                                  responsibility of the District, a s a
                                                             Manager engages in willful misconduct in carrying
        out i t s responsibilities hereunder, in which event
                                                              Manager's llabilily shall be limited to amounts not
        covered by applicable insurance policies, In connectian with the
        the assistance o f Manager, comply with
                                                                                  foregoing, the District shall, with
                                                     any and all applicable fire and saiety codes. This Section
        shall survive the expiration or termination of this Agreement.

                        (cl)  Manager Not Liable for Acts o f Omissions of the District's Agents. Manager
        shall not be responsible for the acts or omissions of
                                                                any of the District's managers. officers,
        directors, Governing Body, agents, employees, contractors, subcontractors
                                                                                      o r any o t h er Persons
        performing any work or rendering any services in connection with the
                                                                                  operation, management,
        ownership or other u s e of the Hospital a n d the Other Facilities, o r
                                                                                 any Consultants o r other
        Persons engaged with respect thereto, This Section shall survive
                                                                            the expiration o r termination of
        this Agreement.


                       (e)     Manager Not Liable for Consultants’ Fees and Other Financial
                                                                                                           Obligations.
       The District, and not Manager, shall be responsible for all fees and other
                                                                                             compensation charged by
       Consultants and other Persons engaged by the District
                                                                         (or by Manager on behalf of the District In
       accordance with the terms hereof!) to provide services related
                                                                                     to the Hospital and the Other
       Facilities. Manager shall be responsible for
                                                                reviewing such fees, and t h e District shall timely
       provide Manager w i t h copies o f a l l bills, invoices, and other information
                                                                                        relating ta such fees,
                           (f)     Release. Because of the unique services to be
                                                                                                provided by Manager
        Hereunder, neither Manager n o r any Manager P a r t i e s shall be liable to t h e
                                                                                              District for any damages
       or   loss   o f any kind including, without limitation: (I) direct damages; ( i i ) consequential damages; (iii)
       loss of profits; (iv) business Interruption;
                                                       (v) damage to property o r death o r injury to Persons from
       any c a u s e whalsoever including, without fimitation, professional liability o r
                                                                                                  malpractice, acts o f
       vandalism, loss of trade s e c r e t s or other confidential information; o r (vi)
                                                                                               damage, loss, or Injury
       c a u s e d by a defect In the structure of the
                                                            Hospital and the Other Facilities, power failure, fire,
       strikes, shortage of supplies, or any c a u s e whatsoever i n o r aboul the
                                                                                               Hospilal and the Other
       Facllitles or any part thereot, unless such claims,
                                                                     losses, costs, damages o r expenses a r e the
       result of t h e willful misconduct of Manager o r
                                                                  Manager Parties. This Section shall sur vive the
       expiration o r termination of this Agreement.

                       (g)    Manager Indemnity Obligation, Manager shall indamnify, d e f e n d a n d held
        the District harmless from and
                                        against any and all claims, actioris, liabilities, losses, costs and
       expenses of any nature whatsoever, including reasonable
                                                                           attorneys’ fees and other costs of
       Investigating and defending any such claim o r action, imposed o n the District
                                                                                             including its officers,
       directors, parlners, employees and agents o n a c c o u n t ofo r
                                                                         arising out o f any breach of the terms
       hereof by Manager, and resulting from the willful misconduct of
                                                                              Manager o r any Manager Parties.
       NOTWITHSTANDING           ANY   PROVISION       OF        THIS     AG R E E M E N T   (INCLUDING ANY
       INDEMNIFICATION OBLIGATIONS), IN NO E V E N T SHALL MANAGER B E
                                                                                            LIABLE (WHETHER
       IN AN ACTION IN NEGLIGENCE, C O N T R AC T OR TO RT
                                                                          O R BASED ON A WARRANTY OR
      OTHERWISE) FOR ( | ) FAILURE TO REALIZE SAVINGS OR LOSS OF PROFITS, REVENUE, OR
      ANY OTHER INDIRECT, INCIDENTAL, PUNITIVE.
                                                               SPECIAL O R CONSEQUENTIAL DAMAGES,
      AND        DIRECT AND OT HER DAMAGES IN EXCESS OF THE
                                                                                AMOUNT OF M A N AG E M E N T
                                                            31
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




              EXHIBIT L                                                            201
Filed 10/15/18
      10/17/17
      05/30/18                                                               Case 16-10015
                                                                                  18-01031                                          Doc
                                                                                                                                      Doc
                                                                                                                                        491
                                                                                                                                        327
                                                                                                                                          1



       FEES EARNED BY MANAGER UNDER THIS AG R E E M E N T DURING THE THREE (3) MONTHS
       PRIOR TO THE DATE OF THE APPLICABLE CLAIM FOR DAMAGES, I N EACH CASE, EVEN I F
       MANAGER H A S BEEN ADVISED OF POSSIBILITY OF SUCH DAMAGES.

                9.      Intentionally Omitted.

                10.    Default.

                       (a)      District Default. The following o c c u r r e n c e s shal! each be deemed          an   ev e n t
       of default by the District ("District Default"), unless waived in writing by Manager:

                                ()      Material breach of any representation, warranty, o r c o v e n a n t of ihe
                                        District contained within this Agreement, after giving written notice to
                                        the District, and the District ‘s subsequent f a i l u r e to c u r e the breach
                                        (if such breach is capable o f being cured) within sixty (60) days (or
                                        ten (10) days in t h e ev e n t of a monetary breach o r
                                                                                                      thirty (30) days in
                                        the ev e n t of a breach of any provision requiring the District to: (i)
                                        provide the Manager with a consent o r approval or ( i l ) e x e c u t e a n
                                        agreement o r document hereunder); provided, however, that if the
                                        cure    cannot reasonably be effectuated within the applicable c u r e
                                        period, a longer period shall be allowed not to e x c e e d ninety (90)
                                        days, i f the District has c o m m e n c e d to c u r e such b r e a c h in goodf a i t h
                                        o r has otherwise provided adequate protection o r security to protect

                                        Manager's interest hereunder (which security shall be sufficient in
                                        Manager's sole and absolute discretion) within the applicable c u r e
                                        period, and the District is proceeding with d u e diligence to effect a
                                        cure.



                               (ii)     The   occurrence    of any o f t h e following: (a) the filing by t h e District of
                                        a   voluntary petition u n d e r Chapter 9 of the Bankruptcy Cade (other
                                        than any filing made within thirty (30) days after the Effective Date),
                                        o r (b) the filing of a petition for the appointment o f a receiver for a l l or

                                        any of the property of t h e District, or (c) the taking o f any voluntary o r
                                        involuntary steps to dissolve o r suspend the powers o f the District
                                        {unless such steps to dissolve or suspend a r e removed) within thirty
                                        (30) days, o r (d) the c o n s e n t by the District to a n order f o r relief u n d e r
                                       the Bankruptcy Code o r the failure to v a c a t e such a n order f o r r e l i e f
                                       within sixty (60) days from and after the date of entry thereof, o r
                                       the entry of any order, judgment o r decree, by any co u r t of competent
                                       jurisdiction, o n the application of any creditor o f t h e District or any
                                       other Person, adjudicating the District a s a bankrupt, o r to be
                                       insolvent, o r approving a petition seeking reorganization o r the
                                       appointment of a receiver, trustee o r liquidator of all o r a substantial
                                       part o f the District's assets, if such order, judgment o r decree shall
                                       continue unstayed a n d in effect for any period of sixty (60) days. In
                                       the ev e n t that the District files a petition under Chapter 9 o f the
                                       Bankruptcy Code, t h e District a g r e e s , to the e x t e n t permitted u n d e r
                                       applicable Law: (a) not to reject this Agreement; (b) to designate
                                       Manager a s a vendor supplier that is critical to the District’s business
                                       and obtain     a   critical vendor order that (x) waives o r releases any
                                       preference liability; and        provides administrative priority o r o t h er
                                                               32
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




               EXHIBIT L                                                                 202
Filed 10/15/18
      10/17/17
      05/30/18                                                            Case 16-10015
                                                                               18-01031                                        Doc
                                                                                                                                 Doc
                                                                                                                                   491
                                                                                                                                   327
                                                                                                                                     1



                                    preferred status, acceptable to Manager, with respect to Manager's
                                    pre-petition claims (if any), and any and all funds advanced by
                                    Manager post-filing.



                     (b)     Liquidated damages

                             (i)    Each of the parties acknowledges that it would be extremely difficult
                                    and |mpracticable, if not impossible, for Manager to ascertain with
                                    any degree of certainty the a m o u n t of damages that would be
                                    suffered by Manager in the ev e n t of the o c c u r r e n c e of a District
                                    Default. In the event this Agreement i s terminated a s a result of any
                                    District Default, the District shall pay a f e e (the “Termination Fee’),
                                    which fee Is not a penalty, but rather is liquidated damages In
                                    accordance with California Civil C o d e Section 1671, which the
                                    parties have negotiated in good faith and have agreed is a
                                    reasonable f e e under the circumstances. T h e Termination Fee shall
                                    be paid within five (5) days after the effective d a t e of the termination
                                    of this Agreement.

                             (il)   The Termination Fee shall be a n a m o u n t equal to Thirty Two
                                    Thousand Five Hundred Dollars ($32,500) per month first increased
                                    by CPI, a s provided below, and then multiplied by the remaining
                                    number of months in the Operating Period at the time of t h e
                                    termination, discounted to its present value using t h e discount rate of
                                    the Federal Reserve Bank of San Francisco at the time of termination
                                    plus   one    percent (1%).

                                     (1)         “CPI” m e a n s t h e monthly index of the U.S. City Average
                                                 Consumer Price Index for Urban Wage Earners and Clerical
                                                 Workers             Medical C a r e Services (1982-84 equals 100)
                                                 published by the United States Department of Labor, Bureau
                                                 of Labor Statistics or any s u c c e s s o r agency that shall issue
                                                 such index, In the event that the CPI is discontinued for any
                                                 r e a s o n , t h e parties shall u s e such o t h er index, o f comparable
                                                 statistics, o n the cost of medical c a r e services in the United
                                                 States, a s shall be computed and published by any agency
                                                 of t h e United S t a t e s or, if n o such index is published by any
                                                 a g e n c y o f the United States, by a responsible financial
                                                 periodical of recognized authority.

                                     (2)         Inflation Adjustment. The Termination Fee shall be adjusted
                                                 for inflation by multiplying the above stated Termination F e e
                                                 by the CPI percentage increase between January 1, 2016
                                                 and the d a t e t h e Termination Fee is payable, using the latest
                                                 published d a t a since t h e last adjusiment.

                            (ili)   lf the District fails to pay the Termination Fee when due, then the
                                    Termination Fee, o r any unpaid portion thereof, shall bear interest

                                                             33
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081564.4




              EXHIBIT L                                                               203
Filed 10/15/18
      10/17/17
      05/30/18                                                                      Case 16-10015
                                                                                         18-01031                                         Doc
                                                                                                                                            Doc
                                                                                                                                              491
                                                                                                                                              327
                                                                                                                                                1


                                               from the date such payment w a s required to be m a d e until
                                                                                                              the date
                                               of payment a t the interest r a t e set forth in Section
                                                                                                        6(e).
                                     (Iv)         upon termination of this Agreement, the District contends that the
                                              Termination Fee is not due and owing and
                                                                                                    Manager contends that
                                              s a m e is due and owing, the District shall be
                                                                                                  obliged to deposit, within
                                              three (3) days, the a m o u n t of the Termination Fee
                                                                                                             into a n Escrow
                                              account with a national bank with not less (han
                                                                                                        $50,000,000,000 In
                                              assets. The funds shall be released to the
                                                                                                 applicable party upon the
                                              s o o n e r to o c c u r of: (a) mutual instructions of
                                                                                                        Manager and the
                                              District; (b) final non-appealable order of a court                 the release
                                              of the funds to a party; or
                                                                                                       directing
                                                                                  (c) to the District if Manager has nol
                                              contested, in a judicial proceeding, thal the funds a r e ow e d to It
                                              within twenty four           months of the termination.

                                   {v)        This   Section     shall   sur vive   the   expiration    or                    of   this
                                                                                                             termination
                                              Agreement.

                          (c)     Manager Default, The following o c c u r r e n c e s shall each be deemed
        of default                                                                                                       an   event
                     by Manager ( "Manager Default"), unless waived in
                                                                              writing by the District:
                                   (i)        Material breach of any material c ov e n a n t of
                                                                                                      Manager contained
                                              within this Agreement, after giving written p o l i c e to
                                                                                                            Manager, and
                                              Manager's subsequent failure to cure the breach within sixty (60)
                                             days, provided, however, that if the c u r e cannol reasonably be
                                             effectuated within such sixty (60)
                                                                                    day period, a longer period shall be
                                             allowed, if Manager has c o m m e n c e d to c u r e such breach o r has
                                             otherwise provided adequate protection o r
                                                                                                security to protect the
                                             District 's interest hereunder, and
                                                                                     Manager I s proceeding to effect a
                                             cure, In determining whether a breach has occured, lhe District
                                             Shall exercise       reasonable discretion in good f a i t h and shall use i t s
                                             best effor ts to assist Manager i n
                                                                                 effectuating a cure .
                                  (ii)        The o c c u r r e n c e of any of t h e fallowing:
                                                                                                  (a) the fillng by Manager o f a
                                             voluntary         petition in bankruptey o r for reorganization under the
                                             Bankruptcy Cade, o r (b} the filing of a petition for the appointment of
                                             a    receiver for all o r a ly substantial portion o f the
                                                                                                                         property of
                                             Manager, o r (c) t h e taking of any voluntary or involuntary
                                             dissolve o r suspend the                                                        steps to
                                                                                 powers o f Manager (unless such steps to
                                             dissolve or suspend a r e removed) within
                                                                                                     sixty (60) days. or (d) the
                                             c o n s e n t by Managert o a n order f o r relief
                                                                                                    under the Bankruptcy Code
                                             or the failure to vacate
                                                                              such a n order for relief within sixty (60) days
                                             from and after the date of entry thereof, or
                                                                                                      (e) the entry of any order,
                                            judgment o r decree, by any court of competent
                                                                                                               jurisdiction, o n the
                                             application of any credilor of Manager or
                                                                                                             a n y o t h er Person,
                                             adjudicating Manager a s a bankrupt, or to be insolvent, o r
                                            8 petition seeking reorganization
                                                                                                                           approving
                                                                                           o r the appointment of a receiver,
                                            trustee      o r liquidator o f all or a substantial part ol Manager's assets,
                                                                                                                                  {I
                                            such order, judgment or decree shall conlinue
                                            for any period of
                                                                                                          unstayed and in effect
                                                                    sixty (60) days.

                                                                   34
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




               EXHIBIT L                                                                      204
Filed 10/15/18
      10/17/17
      05/30/18                                                                     Case 16-10015
                                                                                        18-01031                                      Doc
                                                                                                                                        Doc
                                                                                                                                          491
                                                                                                                                          327
                                                                                                                                            1



                          (d)           Early Termination Events,

                                                 Notwilhstanding anything    herein to the contrary, Manager shall have
                                                 the   absolute right to terminate this Agreement, with or without
                                                 “cause,” upon atleast thirty (30) days written notice to the District,

                                       (li)      In the event e i t h e r party should be determined
                                                                                                     by         a   Governmental
                                                 Authority to be in violation of        Law,
                                                                                     any          by virlue of this arrangement
                                                  or this arrangement is otherwise deemed
                                                                                                          illegal by a Court of
                                                  competent jurisdiction in            final   non-appealable determination
                                                  ("Jeopardy Events"), the parties shall u s e best efforts to negotiate
                                                 a n amendment to this Agreement
                                                                                          to r e m o v e or negale the Jeopardy
                                                  Event. If they a r e unable to do s o within six
                                                                                                         (6) months, alther party
                                                 may terminate this Agreement by written notice to the other.
                                      (iii)      In the event that the District has insufficient funds
                                                                                                            to pay the expanses of
                                                Operations, and Manager f a l l s or refuses to fund same, i f the licensure
                                                                                                                                 of
                                                the Hospital is in imminent
                                                                                  jeopardy of being suspended or revoked
                                                because of t h e failure to pay the expenseso f
                                                                                                     Operations, then the District
                                                may terminate this Agreement upon not less than fen (10) days weitten
                                                notlce to Manager (during which time period
                                                                                                              Manager may avoid
                                                tarmination by paying the expenses In
                                                                                                 question or otherwise making
                                                arrangements wilh the applicable licensing authority to avoid
                                                or revocation of the Hospital's
                                                                                                                        suspension
                                                                                 license).
                                      (iv)      The District may terrninate this
                                                                                   Agreement o n not less than 3 0 days’
                                                notice to Manager in the event that
                                                                                       Mariager    excluded, debarred, or
                                                otherwise ineligible to participate in Federal
                                                                                                 healthcare programs a s
                                                defined in 42 USC § 1320a-7b(f) or
                                                                                    any Stale healthcare program,

                                  Procedure.

                                  (i)          In the event either party to this Agreement deems
                                                                                                      the other party to
                                               be In default of its
                                                                       obligations hereunder, then said party shall be
                                               required to provide notice of the alleged default to the
                                                                                                            other party,
                                               which n o l i c e shall contain a detailed
                                                                                           description of the alleged
                                               defaull.

                                  (ii)         If the claim of default is disputed
                                                                                   by the party receiving such notice,
                                              within ten (10) business days thereafter the party
                                                                                                   receiving the notice
                                              shall give notice to t h e charging party that the
                                                                                                  party receiving such
                                              notice disputes that the factual matters
                                                                                          alleged constitute a default
                                              under this Agreement. lf the parties cannot resolve
                                                                                                          such dispute
                                              within ten (10) business days thereafter
                                                                                           {commencing o n the date
                                              that the charging party receives notice of the
                                                                                                  dispute) the parties
                                              shall submit such matter to binding arbitration In Los
                                                                                                              Angeles County,
                                              California,    in   accordance with the American Health Lawyers
                                              Association      Alternative Dispute Resolution Service
                                                                                                              Rules and
                                               Procedure for Arbitration, and
                                                                                  applying the Law of the State. Any
                                               determination by the arbitrator shall be Nnal a n d
                                                                                                       binding upon the
                                               partles, and judgment thereon may be e n t e r e d in
                                                                                                       any court having
                                              jurisdiction  thereof, The costs of arbitration shall be borne
                                                                                                               equally by
                                               the parties, During the pendency of
                                                                                     any such arbitration and until final
                                              judgment {hereon has been entered, this Agreement shall not be
                                              terminated as. a result of the alleged default whichi s In
                                                                                                         dispute.
                    (f}          Termination.
                                (i)           In the ev e n t o f a party's failure to c u r e   a default within the time
                                              allowed herein for curing such default, the
                                                                                                  non-defaulting party may
                                              immediately t e r m i n a t e this Agreement by notice to the
                                                                                                                       defaulting
                                              party and n o n e of the parties shall have
                                                                                              any further obligations under
                                              this Agreement, except those
                                                                                  obligations thal by their terms or nature
                                              extend beyond the date of expiration o f
                                                                                                termination, provided, that
                                              the non-defaulting party shall have all
                                                                                            rights and r e m e d i e s available
                                              hereunder and at Law a s a result of the
                                                                                            default. It is understood that
                                                                    35
     CONFIDENTIAL A N D PROPRIETARY
     © HealthCare Conglomerate Associates




              EXHIBIT L                                                                       205
Filed 10/15/18
      10/17/17
      05/30/18                                                              Case 16-10015
                                                                                 18-01031                                         Doc
                                                                                                                                    Doc
                                                                                                                                      491
                                                                                                                                      327
                                                                                                                                        1



                                        in the ev e n t of any monetary default by the District which is not cured
                                        within the specified ten (10) day period, Manager
                                                                                                 may immediately
                                        terminate this Agreement by written notice to the District a n d
                                                                                                              may
                                        cease   rendering any services hereunder to the Distict, all without
                                        any further lability to the District (withaut regard to whether Manager
                                        has advanced any funds pursuant to Section
                                                                                        AU D ) .
                                 (ii)   The  parties may mutually           agree    at any     time to terminate          this
                                        Agreement.

                                (ili)   This Agreement shall automatically terminate i f :

                                         (1)        The Operating Period hereunder has
                                                                                       expired;          or


                                         (2)       A substantial portion o f t h e Hospital a n d the Other Facilities
                                                   are destroyed o r subject to condemnation such that the
                                                   Operations are , in the sole and absolute discretion of
                                                   Manager, materially impaired.

                                (lv)    In the event of termination of this Agreement,
                                                                                                   Manager shall r e m o v e
                                        Itself a s a signatory o n t h e District's a c c o u n t s and turn o v e r to the
                                        District within ten (10) business days following the
                                                                                                              expiration    or
                                        termination      of this Agreement all      business records of the         District
                                        pertaining to the District, All m e d i c a l records shall be maintained
                                                                                                                  by
                                        the District and shall r e m a i n t h e property o f t h e District.

               11.     Miscellaneous,

                   (a)     Complete Agreement. This Agreement constitules the entire
      between the parties with respect to the                                                agreement
                                              management of the Hospital and the Other Facilities, and
      supersedes any  and all prior agreements, either oral or written, between
                                                                                the partles with respect
      thereto,

                      (b)     Recordation, At the request of elther parly and at the
                                                                                                    expense of the
      requesting party, the parties shall e x e c u t e a short form m e m o r a n d u m o f this Agreement which
      identifies this Agreement, t h e parties, the
                                                          Operating Period, t h e legal description o f t h e real
      properly upon which the Hospital and the Other Facilities a r e located, and such other matters a s
      the parties may agree. Such memorandum shall be recorded i n the Office
                                                                                            of the County Recorder
      of Inyo County, California, at t h e expense o f the
                                                           requesting party.

                    (c)            Binding Agreement. This Agreement and the rights and
                                                                                                  obligations of the
      parties hereunder   are       binding upon and shall inure to t h e benefit of the parties hereto and their
     respective s u c c e s s o r s and permitted assigns. Except a s
                                                                            provided in this Section, neither party
     shall have the right to assign its rights o r delegate its duties hereunder
                                                                                          unless it first obtains the
     written consent of the other
                                           party hereto. Manager may, in its sole and absolute discretion, assign
     this Agreement, without the District's consent, to
                                                                 any Affiliate of Manager, o r to any other Person
     which is owned and controlled by
                                                 Manager or the Controlling Persons of Manager, o r in connection
     with a Manager consolidation o r sale
                                                        by Manager fo any Person of all or substantially all of
     Manager's a s s e t s or ownership Interests. Nothing herein prevents
                                                                                     Manager from subcontracting
     with third parties to perform a n y of the services
                                                               required o f Manager hereunder. Any assignment
     in violation of this Section shall be null   andvo i d .

                                                                36
     CONFIDENTIAL A N D PROPRIETARY
     © HealthCare Conglomerate Associates




              EXHIBIT L                                                                206
Filed 10/15/18
      10/17/17
      05/30/18                                                           Case 16-10015
                                                                              18-01031                                    Doc
                                                                                                                            Doc
                                                                                                                              491
                                                                                                                              327
                                                                                                                                1



                       (a)         Governing L aw. This Agreement shall be deemed to be made i n , and i n all
      respects shall be interpreted, construed, and governed by and in accordance with, the Law of t h e
      State. The parties agree that the exclusive jurisdiction and v e n u e of all actions claims, o r other
      legal proceedings arising in any m a n n e r pursuant to this Agreement, shall be vested in the
      Superior Court of the County of Los Angeles in the S t a t e and in n o other. Notwithstanding any
      other provisions contained in any other document executed simultaneously herewith, each party,
      for itself, and all s u c c e s s o r, assigns, heirs, executors, o r future parties at interest agree and accept
      the jurisdiction of these courts and waive any defense of personal jurisdiction, forum n o n
      conveniens, v e n u e o r similar defenses and irrevocably agree to be bound by any judgment
      rendered in the aforementioned Court; exclusive of any and alt other Federal          or   S l a t e courts.


                      {e)     Headings. The section and subsection headings contained in this
      Agreement a r e for reference purposes only a n d shail not affect in any way t h e meaning or
      Interpretation of the Agreement.

                      (f)    Notices. Except a s otherwise expressly permitted herein, all          notices
      required     permitted to be given hereunder shall be in writing (whether or not written notice
                    or

      specified herein) and shall be personally delivered, or mailed by United States mail, postage
      prepaid, registered or certified, return receipt requested, or sent by a nationally recognized
      overnight delivery service, o r s e n t by electronic transmission system. Uniess such information is
      changed by written notice given by the affected party, any such notices shall be sent to the
      following addresses:

                         If to Manager:
                         HealthCare Conglomerate Assoctates
                         Attention: Benny Benzeevi, M.D.
                         869 North Cherry Street
                         Tulare, CA 93274
                         Email: Benny@Healthcca.com

                         With a copy to:
                         Baker & Hostetler LLP
                         Attention: Bruce R. Greene, Esq.
                         411601 Wilshire Blvd., Suite 1400
                         Los Angeles, CA 90025
                         Email: BGreene@bakerlaw.com

                         If to t h e District:
                         Southern Inyo Healthcare District
                         Attention: Chairman of the Board
                         501 E. Locust Street
                         Lone Pine, CA 93545
                         Emalt: dickfedko@gmail.com

                         With a copy to:
                         Nave & Cortell, LLP
                         Attention: Scott Nave, Esq,
                         4580 east Thousand Oaks Bilvd., Suite 3 0 0
                         Westlake Village, CA 91362
                         Email: snave@navecortell.com

                                                             37
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




              EXHIBIT L                                                             207
Filed 10/15/18
      10/17/17
      05/30/18                                                            Case 16-10015
                                                                               18-01031                                       Doc
                                                                                                                                Doc
                                                                                                                                  491
                                                                                                                                  327
                                                                                                                                    1


         All notices sent by personal delivery shall be effective a n d
                                                                          deemed served upon receipt thereof,
         All notices s e n t by mail shall be effective and deemed served
                                                                             three (3) calendar days after being
         deposited in the United States mail. All notices sent
                                                                  by overnight delivery service shall be effective
         and deemed s e r v e d when delivered by such
                                                               overnight delivery ser vice . All notices sent by
         electronic lransmission system shall be effective
                                                              and deemed s e r v e d o n the day of transmission, i f
         o n a business day and during business
                                                         hours (9am until Spm, PT) o f otherwise o n the next
         business day thereafter,

                         (g)     Survival of Representations. All of the
                                                                         representations, and warranties, and
        those     covenants and agreements contained in this
                                                                    Agreement which a r e stated lo survive
        termination or expiration of this Agreement, shall sur vive the expiration o r the
                                                                                            termination, for any
        reason, o f this Agreement. No performance or execution of this
                                                                            Agreement, in whole o r in part, by
        any party hereto, ho course of dealing between the parties hereto o r
                                                                                   any delay o r fallure o n the
        party of any party In exercising any rights hereunder o r at Law o r in
                                                                                equily, and n o investigation by
        any party hereto, shall operate a s a waiver o f rights o f such party,
                                                                                except to t h e extent expressly
        waived i n writing by such party.

                          (h)    Counterparts.     This Agreement may be executed in two             or    more
        counterparts,    e a c h of which shall be   deemed to be a n original, but all of which
        constitute one and the s a m e                                                            together shall
                                             instrument. Signatures transmitted by facsimile or e-mail o r
                                                                                                           other
        digitalm e a n s shall be accepted   as   original signatures.

                          (i)    Severability.

                                 (i)     Each and every provision o f this Agreement is severable, and
                                                                                                                      the
                                         invalidity of o n e o r m o r e of such provisions shall not, in any way,
                                         affect the validity of this Agreement o r any other
                                                                                                 provisions hereof. If
                                         any clause o r provision of this Agreement is legal, invalid or
                                         unenforceable, then a n d in that event, it is t h e intention o f t h e parties
                                         hereto thal the remainder o f this Agreement shall not
                                                                                                           be affected
                                         thereby, and       is also the intention of the parties to this
                                                                                                           Agreement
                                         that in leu o f e a c h c l a u s e o r
                                                                                 provision thal is illegal, invalid o r
                                        unenforceable, there be added a s a part of this
                                                                                                Agreement a clause
                                        or   provision a s similar in terms to such illegal, Invalid o r
                                        unenforceable clause o r provision a s
                                                                                      may be possible and be legal,
                                        valid and enforceable.

                                (il)     The parties hereby have made all reasonable efforts to e n s u r e
                                                                                                                       this
                                        Agreement represents and memorializes the
                                                                                                     complete a n d final
                                        agreement between             the   parties hereto, and that It complies wlth all
                                        applicable Law. In the ev e n t there is a change in
                                                                                                              Law, o r the
                                        interpretations thereof, whether by statute, regulation, agency o r
                                       judicial decision, or otherwise, that has any material effect o n
                                                                                                                       any
                                       term of this Agreement, or in the ev e n t that a
                                                                                                       parly's reputable
                                       counsel (being legal counsel with at least ten
                                                                                                  (10) years’ experience
                                       in Hospital Law) determines that any term o f
                                                                                                this Agreement p o s e s a
                                       m a t e r i a l tisk of violating any Law. then the
                                                                                               applicable term(s) of this
                                       Agreement shall be subject to renegotiation and either
                                                                                                                party may
                                       request renegoiiation of the affected term or terms of this
                                                                                                              Agreement,
                                       upon       written   Notice  to  the  other party, to remedy such condition.
                                       the interim, the parties shall
                                                                             perform their Obligations hereunder i n full
                                                               38
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates
      608081584.4




                  EXHIBIT L                                                          208
Filed 10/15/18
      10/17/17
      05/30/18                                                             Case 16-10015
                                                                                18-01031                                        Doc
                                                                                                                                  Doc
                                                                                                                                    491
                                                                                                                                    327
                                                                                                                                      1



                                         compliance with applicable Law. The parties expressly recognize
                                         that upon request for renegotiation, each party has a duty and
                                         obligation to the other only to renegotiate the affected term(s) in good
                                         faith and, further, the parties expressly agree that their consent to
                                         proposals submitted by t h e other party during renegotiation efforts
                                         shall not be unreasonably withheld or delayed. The
                                                                                                         parties further
                                         expressly recognize that in any such renegotiation, the relative
                                         economics to each of the parties shall be preserved. Should the
                                         parties be u n a bl e to renegotiate t h e term o r terms s o affected s o a s
                                         to bring it/them into compliance with Law o r the
                                                                                                 interpretation thereof
                                        within sixty (60) days of the date o n which written notice of a desired
                                         renegotiation is given, then either party shall be entitled, after ihe
                                        expiration of sald sixty (60) day period, to terminate this Agreement
                                        upon sixty (60) days’ written notice to the other party, provided that
                                        such party has recelved a n opinion of reputable legal counsel, which
                                        legat c o u n s e l a n d opinion a r e reasonably acceptable to the other
                                        party, that it is m o r e likely than not that this Agreement violates
                                        applicable Law.

                                 Cumulative Rights and Remedies. Any right, power o r remedy provided
       under this Agreement o r any party hereto shall be cumulative and in addition to
                                                                                           any other right,
       power o r remedy provided under this Agreement o r existing in Law or i n equity, including, without
       limitation, the remedies o f injunctive relief and specific performance.

                       (k)     Modification and Walver.

                               (i)     This Agreement may only be amended by                  a   writing signed by both
                                       parties.

                               (il)    Nof a i l u r e by
                                                           any party to insist upon strict compllance with any term
                                       of this Agreement, to exercise any option, enforce
                                                                                                      any right, o r seek
                                       any remedy upon any default of any other party shall affect, o r
                                       constitute a w a i v e r of, t h e first party's right to insist
                                                                                                        upon such s t r i c t
                                       compliance, exercise that option, e n fo rc e that right, o r s e e k that
                                       remedy with respect fo that default or any prior, contemporaneous, or
                                       subsequent default; n o r shall any c u s t o m o r practice of the parties at
                                       va r i a n c e with any provision o f this Agreement affect or constitute a
                                       waiver of, any party's right to demand strict compliance with all
                                       provisions of this Agreement.

                               Altomeys’ Fees. If any action at faw o r in equity {or any arbitration
      proceeding required hereunder) is brought to enforce any of the terms o f this Agreement, the
      prevailing party shall be entitled to r e c o v e r reasonable attorneys’ fees a n d costs in addition to
                                                                                                                  any
      other relief, a s determined by the applicable cour t o r arbitrator, The
                                                                                   foregoing includes reasonable
      attorney's fees in connection with any bankruptcy proceeding {including relief from
                                                                                                    stay litigation),
      and in connection with any appeals.

                      (m)    independent Contractor Status. Notwithstanding any provision contained
      herein to (he contrary, Manager and the District each understand and
                                                                             agree that the parties hereto
      intend to act and perform a s independent contractors. Therefore, the District is not a n
                                                                                                employee or
      partner o f Manager. Nothing in this Agreement shall be construed a s placing the District in a

                                                             39
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare
                 Conglomerate Associates
      608081584   4




              EXHIBIT L                                                               209
Filed 10/15/18
      10/17/17
      05/30/18                                                                   Case 16-10015
                                                                                      18-01031                                          Doc
                                                                                                                                          Doc
                                                                                                                                            491
                                                                                                                                            327
                                                                                                                                              1



       relationship of employer-employee or partners with Manager. The parties shall not have the right
       to make any promises, warranties o r representations, or to a s s u m e or c r e a t e any obligations, o n
       behalf of the other party except a s otherwise expressly provided herein o r a s otherwise agreed.
       The District and Manager agree to be solely and entirely responsible for their respective acts and
       for the acts of any of their respective employees and agents, except a s otherwise expressly
       provided herein.

                          (n)       Ambiguities and Uncertainties. This Agreement and any ambiguities or
       uncertainties herein, o r the documents r e f e r e n c e d herein, shall be equally and fairly interpreted
       and construed without reference to the identity of t h e party o r parties preparing this Agreement or
       any of the documents referred to herein, o n the express understanding and agreement that the
       parties participated equally in the negotiation of the Agreement and the documents referred to
       herein, o r have had equal opportunity to do s o . Accordingly, t h e parties hereby w a i v e t h e benefit
       o f Callfomia C i v i l C o d e S e c t i o n 1654 and any s u c c e s s o r o r a m e n d e d s t a t u t e providing that in
       cases    of uncertainty, language o r a contract should be interpreted m o s t strongly against the party
       who caused the uncertainty to exist.

                       (0)     Consents, Approyals and Discretion. Except a s herein expressly provided to
       the contrary, whenever t h i s Agreement requires any consent or approval to be given by any party
       or any party must or may exercise discretion, the parties agree t h a t such c o n s e n t o r approval shall
       not be unreasonably withheld, c o n d i t i o n e d o r delayed and such discretion shall be reasonably
       exercised, except a s otherwise provided herein. If n o response to a c o n s e n t o r request from
       Manager t o the District for approval is provided to Manager w i t h i n ten (10) days f ro m the receipt by
       the District of the request, then the c o n s e n t o r approval o f the District shall be deemed to h a v e
       been   given.

                            (p)    Expiration of Time Periods. In the event that any date specified herein is, or
       that any period specified herein expires on, a Saturday, a Sunday, o r a S t a t e o r federal holiday,
       then such date or the expiration d a t e of such period, a s the c a s e may be, will be extended to the
       next succeeding business day, A business day is a day o n which banks a r e required to be open
       for bu s i n e s s in Los Angeles, California. All references in this Agreement to “days” a r e to calendar
       days, unless bu s i n e s s days a r e s o indicated.

                                Force Majeure. Except with respect to payment obligations, neither party
       shall be liable        deemed to be in default for any delay o r failure in performance under this
                              nor
       Agreement o r other interruption of service deemed resulting, directly or indirectly, from acts of Gad,
       civil o r military authority, acts of public enemy, war, accidents, fires, explosions, earthquakes,
       floods, fallure of transportation, machinery o r supplies, vandalism, strikes o r other work
       interruptions beyond t h e r e a s o n a b l e control of e i t h e r party. However, both parties shall m a k e good
       faith efforts to perform under t h i s Agreement i n t h e ev e n t o f any s u c h circumstances.

                                     No Third-Party Beneficiaries. The rights, privileges, benefits, and obligations
       arising under     or    created by this Agreement a r e intended to apply to and shall only apply to the
       parties and to   no     other Persons, except a s otherwise set for th herein.

                           (s)     Consequential Damages. Except a s expressly provided herein to the
       contrary, neither party shall be liable u n d e r this Agreement for consequential damages, incidental
       damages, i n d i r e c t damages, o r special damages o r f o r loss of profit, loss of business opportunity
       o r loss o f income. Notwithstanding anything to the contrary contained in this Agreement, the

       parties hereto acknowledge and agreet h a t t h e t e r m s a n d provisions of this S e cl i o n 11(s) shall not

                                                                   40
       C O N F I D E N T I A L A N D PROPRIETARY
       © HealthCare Conglomerate Associates
       608081584.4




               EXHIBIT L                                                                     210
Filed 10/15/18
      10/17/17
      05/30/18                                                               Case 16-10015
                                                                                  18-01031                              Doc
                                                                                                                          Doc
                                                                                                                            491
                                                                                                                            327
                                                                                                                              1



        limit, alter, modify, impair,   or   otherwise affect any o f the remedies of Manager s e t   forth in this
       Agreement.

                          (t)     Limitation of Liability. Notwithstanding any provision in this Agreement t o the
        contrary, under n o circumstances shall Manager o r any Manager Party have any personal fiability
        for any failure to perform any obligations arising out of or in connection with
                                                                                            this Agreement o r for
        any breach of the terms o r conditlons of this Agreement (whether written o r implied). No personal
       judgment s h a l l lie agalnst Manager o r any Manager Party and any judgments s o rendered shall not
       give rise to any right of execution o r levy against any o f their a s s e t s . Any judgments r e n d e r e d
       against Managers h a i l be satisfied solely out o f the a s s e t s o f Manager. The foregoing provisions
       a r é not intended to relleve Manager from the
                                                             performance of any of Manager's obligations under
       this Agreement, but only to limit the personal liabilily of Manager and
                                                                                      Manager Parties in c a s e of
       recovery of a judgment against any of them.

                       (u)     Additional Assurances. The provisions of this Agreement shall be self-
       operative and shall not require fur ther agreement by the parties except a s may be herein
       specifically provided to the contrary; provided, however, at the request of a party, the other party or
       parties shall execute such additional instruments and take such additional actions a s the
       requesting party may deem necessary to effectuate thls Agreement.

                                                   [Signatures    on   next page)




                                                             41
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Associates




             EXHIBIT L                                                              211
Filed 10/15/18
      10/17/17
      05/30/18                                                            Case 16-10015
                                                                               18-01031                      Doc
                                                                                                               Doc
                                                                                                                 491
                                                                                                                 327
                                                                                                                   1


         IN W I T N E S S WHEREOF, the
                                       parties hereto have executed this Agreement a s of the
         first above written.                                                                 day and year




                                                        HEALTHCARE CONGLOMERATE ASSOCIATES,
                                                        LLce



                                                        By
                                                        Name: Yorai (Benny) Benzeevi, M.D.
                                                        Title: Manager




                                                      SOUTHERN INYO HEALTHCARE DISTRICT

                                                                               /   \




                                                      By:        te   hat)     toe    CA
                                                      Name: Richard P. Fedchenko
                                                      Title: Chafrman of Board of Directors




                                                  /   Title: M e m    t   of Board o f Directors



                                                      BY:                 ak
                                                ce             Mark Lacey
                                                      Title: Member o f Board           Directors




                                                         42
      CONFIDENTIAL AND PROPRIETARY
      © HealthCare Conglomerate Assoclates
      608081584.4




               EXHIBIT L                                                               212
Filed 10/15/18
      10/17/17
      05/30/18                                                       Case 16-10015
                                                                          18-01031                                 Doc
                                                                                                                     Doc
                                                                                                                       491
                                                                                                                       327
                                                                                                                         1



                                                            EXHIBIT

                                                      LIST OF FACILITIES




                 Acute c a r e hospital (with 4 beds), a rural healthcare clinic, and a skilled nursing facility
         (with 33 beds) located at 501 East Locust Street, Lone Pine, CA 93545.




                                                         Exhibit A




           EXHIBIT L                                                           213
Filed 10/15/18
      10/17/17
      05/30/18                                                           Case 16-10015
                                                                              18-01031                                     Doc
                                                                                                                             Doc
                                                                                                                               491
                                                                                                                               327
                                                                                                                                 1



                                                            EXHIBIT B

                                                   Limited Power o f       Attorney

         K N OW ALL MEN BY T H E S E PRESENTS, t h a t in accordance with the t e r m s of that certain
         Management Services Agreement, dated of e v e n date herewith, (the “Aqreement’), by and
         among HealthCare Conglomerate Associates, LLC (“Manager”) and Southern Inyo
         Healthcare District (the “District’), the District hereby makes, constitutes and appoints
         Manager a s the District’s true and lawful attorney-in-fact (the “Attorney-In-Fact”) and in the
         District's n a m e , place and stead to a c t in connection with any and all matters relating to any of
         the following and with all requisite authority and power and a s legally permissible:

         1.       To bill, collect, or c a u s e to be collected, all a m o u n t s related to the operation of the
         Hospital and the Other Facilities, including, but not limited to, the a c c o u n t s receivable, in the
         District's n a m e , and, when deemed appropriate by the Attorney-In-Fact, settle and compromise
         claims, and assign such other items to a collection agency, bring a legal action o r take such
         other appropriate action against a n obligee;

         2.      To receive, take possession of, endorse in the n a m e of the District, and deposit into the
         Depository Account, the Master Account or other account, a s deemed appropriate by Manager,
         in accordance with the terms of the Agreement, any notes, checks, money orders, payments,
         insurance payments, and any other instruments received in payment of services provided at the
         Hospital and the Other Facilities.

         3.     To deposit all a m o u n t s collected into the Depository Account, Master Account o r other
         account, a s deemed appropriate by Manager, in accordance w i t h the t e r m s of the Agreement.

         4.    To sign checks, drafts, bank notes o r other instruments o n behalf of the District, and to
         make withdrawals from the Depository Account, Master Account o r other applicable account for
         payments specified in this Agreement.

                  To e x e c u t e any instruments o r documents   or   take such other    or   further action necessary
         or   appropriate   in connection with any of the above.

         This Power of Attorney is coupled with a n interest, and shall give the Attorney-In-Fact the power
         and authority to act in the District's n a m e a s fully a s the District could do if present. The District
         hereby ratifies and confirms and agrees to ratify and confirm whatsoever the Attorney-In-Fact
         shall do o r purport to do by r e a s o n of these presents.

         Capitalized terms not defined herein shall have the meaning ascribed to them by the
         Agreement. Any provision hereof which may prove unenforceable under any Law shall not
         affect the validity of any other provisions hereof.

         Any photocopy o f this Power of Attorney shall have the         same   force   and effect   as   the original.




                                                         Exhibit   B




              EXHIBIT L                                                             214
Filed 10/15/18
      10/17/17
      05/30/18                                                   Case 16-10015
                                                                      18-01031                                Doc
                                                                                                                Doc
                                                                                                                  491
                                                                                                                  327
                                                                                                                    1



         IN W I T N E S S WHEREOF, | have hereunto set my hand and seal effective   as   of   the___day o f

         WITNESS:
                                                      S o u t h e r Inyo Healthcare District



                                                      or     Obed POb
                                                       Richard P.    Fedchenko
                                                           Chairman of the Board of Directors




                                                   Exhibit   B




           EXHIBIT L                                                     215
Filed 10/15/18
      10/17/17
      05/30/18                                                                   Case 16-10015
                                                                                      18-01031                                      Doc
                                                                                                                                      Doc
                                                                                                                                        491
                                                                                                                                        327
                                                                                                                                          1



                                                                          EXHIBIT

                                                       Business Associate Agreement



          This Business Associate
                                  Agreement             (‘Agreement)        is entered into on
          and between, Southern                                                                                           2016 by
                                Inyo Healthcare District (“Covered Entity") and HealthCare
          Conglomerate Associates, LLC (‘Business
                                                  Associate’),
                 1.    Definitions

                 A.    Catch-all definition:

                The following terms used in this
                                                 Agreement shall have the s a m e
                the HIPAA Rules:                                                  meaning a s thase terms i n
                                  Breach, Data Aggregation, Designated Record Set,
                Care Operations, Individual, Minimum                                  Disclosure, Health
                Health Information, Required
                                                      Necessary, Notice of Privacy Practices, Protected
                                             by Law, Secretary, Security Incident. Subcontractor,
                Unsecured Protected Health Information,
                                                                   and Use.

                B.    Specific detinitions:
            (i) Business Associate. “Business Associate”
                                                         shall generally have the s a m e
            lerm “business associale" al 45 CFR                                           meaning                         a s the
                                                 160.103, and in reference to the party to this
            Agreement, shall m e a n HealthCare Conglomerate
            liability    company,
                                                               Associates, LLC a California                         limited


            (ii) Covered Entity. "Covered Entity" shall
            “coveted
                                                        generally have the                s a m e Meaning a s the term
                          entity”   at 45 CFR 160.   103, and in reference      to the   party  to this Agreement, shall
            m e a n Southern        Inyo Healthcare District.

            (iii) HIPAA Rules. “HIPAA Rules” shall m e a n
                                                           the Privacy, Security, Breach
            Enforcement Rules at 45 CFR Part 160
                                                                and Part 164.
                                                                                         Notification, and

            2.        Obligations   and Activities of Business
                                                               Associate
            A.     Business Associate agrees t o :
           (i) Not      disclose Protected Health Information other
                       use or
                                                                    than                   as    permitted   or   required by
           the Agreement o r a s required
                                          by law;

            (ii) Use appropriate safeguards, and comply with
           to electronic Protected
                                                               Subpart C of 45 CFR Pari 164 with respect
                                    Health Information, to prevent use o r disclosure
           Information other than a s provided for                                    of Protected Health
                                                   by the Agreement;

          (ill) Report to Covered Entity any use of
                                                    disclosure of Protected Health Information
          provided for by the Agreement of whichi t                                            not
                                                      becomes aware, including breaches of
          Protected Health Information a s                                                   unsecured
                                            raquired at 45 CFR 164.410, and
          Which i t becomes aware:                                           any security incident of


          (iv) In accordance with 45 CER
                                                              and 164.308(b)(2), if
          any   subcontractors that create, receive, maintain, or transmit          applicable, e n s u r e that
                                                                           Protected Health Information


      608081584.4                                               Exhibit




                 EXHIBIT L                                                                  216
Filed 10/15/18
      10/17/17
      05/30/18                                                                      Case 16-10015
                                                                                         18-01031                                         Doc
                                                                                                                                            Doc
                                                                                                                                              491
                                                                                                                                              327
                                                                                                                                                1



                 on   behalf of the Business Associate agree to the s a m e
                                                                            restrictions, conditions, and
                 requirements     that apply to the Business Associate with
                                                                              respect to such information;

                 (v) Make available Protected Health Information in         a designated record set to the Covered
                 Entity   as   necessary to    satisfy Covered Entity’s obligations under 45 CFR 164.524;

             (vl) Make any amendment(s) to Protected Health information in a
             directed or agreed to by the Covered                                      designated record set                         as
                                                         Entity pursuant to 45 CFR 164.526, o r take other
             m e a s u r e s a s necessary to satisfy Covered
                                                               Entity's obligations under 45 CFR                   164,526;
             (vii) Maintain and make a v a i l a b l e the information required to
                                                                                   provide a n accounting of
             disclosures to the Covered
                                              Entity a s necessaty to satisiy Covered Entity’s obligations under
             45 CFR 164.528:

             (viii) To the       e x t e n t the Business Associate is to
                                                                          carry out o n e o f m o r e     of Covered Entity's
             obligation(s) u n d e r Subpart E of 45 CFR Part 164, comply with the requirements                     of Subpart
             E that apply to the Covered
                                             Entity in the performance of such obligation(s); and

             (ix) Make i t s internal practices, books, and records available                 to the   Secretary   for purposes of
             determining compliance with the HIPAA Rules

             3.       Permitted Uses and Disclosures by Business Associate


             (i) Business Associate may only u s e or disclose Protected Health Information
                                                                                                                   as       necessary
            to perform the services set forth in its
                                                     billing agreement w i t h the Covered                  Entity.
            (i) Business Associate may               use o r   disclose Protected Health Information        as   required by law.
            (ili) Business Associate agrees to make u s e s and disclosures
                                                                            and requests for Protected
            Health Information consistent with Covered
                                                          Entity's minimum necessary policies and
            procedures,

           (iv) Business Associate may not use o r disclose Profected Health
                                                                              Information in                            a   manner
           that would violate Subpart E of 45 CFR Part
                                                         164 if done by Covered Entity.

            4.        Permissible Requests by Covered Entity

            Covered        Entity shall   not request Business Associate to u s e
                                                                                       o r disclose Protected Health
            Information         in any m a n n e r t h a t would not be
                                                                        permissible under Subpart E of 45 CFR Part
            164 if done by Covered
                                               Entity,
            5.     Term and Termination

           (i) Term. The Term of this Agreement shall be effective a s of the dale
                                                                                   f i r s t above written, and
           shall terminate when all of the Protected Health
                                                             Information provided by the Covered Entity
           to the Business Associate, or created o r received
                                                               by the Business Associate o n behalf of the
          Covered         Entity,   is   destroyed   or   returned to the Covered
                                                                                    Entity.



                                                                    Exhibit C
       608081584 4




                 EXHIBIT L                                                                      217
Filed 10/15/18
      10/17/17
      05/30/18                                                                          Case 16-10015
                                                                                             18-01031                               Doc
                                                                                                                                      Doc
                                                                                                                                        491
                                                                                                                                        327
                                                                                                                                          1



                (ii) Termination for Cause. Business Associate authorizes termination of this Agreement by
                Covered Entity, if Covered Entity determines business associate has violated a material term
                of the Agreement.


                (iii) Obligations of Business Associate Upon Termination.

                Upon t e r m i n a t i o n of this Agreement f o r any r e a s o n , Business Associate shall r e t u m to
                covered entity or, if agreed to by Covered Entity, destroy all Protected Health Information
                received from Covered Entity, o r created, maintained, o r received by Business Associate o n
                behalf of Covered Entity, that the Business Associates t i l l maintains in any form. Business
                Associate shall retain n o copies of the Protected Health Information.


                (iv) Survival. The obligations of Business Associate under t h i s Section shall survive the
                termination of this Agreement.


                6.   Miscellaneous

                (i) Regulatory References. A reference in this Agreement to                   a   section in the HIPAA Rules
                means t h e   section   as   in effect or   as   amended.


                              The parties agree to take such action a s is necessary to a m e n d t h i s
                (il) Amendment.
                Agreement f r o m
                               time to time a s is necessary for compliance with the requirements of the
                HIPAA Rules and any other applicable law.


                (ili) Interpretation. Any ambiguity         in this   Agreement s h a l l be interpreted   to   permit compliance
                with the HIPAA Rules.

         The parties hereby execute this Agreement                     as   authorized representatives of their respective
         entities.

         COVERED E N T I T Y                                                         BUSINESS ASSOCIATE



         Southern Inyo Healthcare District                                           HealthCare Conglomerate Associates, LLC




         By:                                                                         By:
                     Richard     Fedchenko                                                  Yorai (Benny) Benzeevi, M.D.
         Its:        Chairman o f the Board of Directors                             Its:   Manager




                                                                         Exhibit C




            EXHIBIT L                                                                             218
Filed 10/15/18
      10/18/17   Case 16-10015
                      17-13797               Doc 491
                                                 103




                      219        EXHIBIT M
Filed 10/15/18
      10/18/17   Case 16-10015
                      17-13797               Doc 491
                                                 103




                      220        EXHIBIT M
Filed 10/15/18
      12/05/17                                                      Case 16-10015
                                                                         17-13797                                                            Doc 491
                                                                                                                                                 255


                    3
                    WA LT E R WILHELM L AW G R O U P
                    A Professional Corporation
                    Riley C. Wa l t e r #91839
                    Matthew P. Bunting #306034
                    Danielle J. Bethel #315945
                    205 East River Park Circle, Ste. 410
                    Fresno, CA 93720
                    Telephone: (559) 435-9800
                    Facsimile:       (559) 435-9868
                    E-mail:          rileywalter@w2ig.com
                    Chapter      9 Counsel

                    MCCORMICK               BARSTOW, LLP
                    Timothy L. Thompson # 1 3 3 5 3 7
                    Mandy L. Jeffcoach #232313
                    Nikole E. Cunningham # 2 7 7 9 7 6
                    7647 N. Fresno Street
                    Fresno, CA 93720
                    Telephone: (559) 433-1300
                    Facsimile:   (559) 433-2300
                    E-mail:      mandy .jeffcoach@meccormickbarstow.com
                    District Counsel

                                                IN THE UNITED STATES BA N K RU P T C Y C O U RT

                                                           EASTERN DISTRICT OF CALIFORNIA

                                                                         F R E S N O DIVISION

                        inre                                                           CASE NO. 17-13797

                           TULARE LOCAL HEALTHCARE                                     Chapter 9
                           DISTRICT, d b a TULARE REGIONAL
                           MEDICAL CENTER,                                             DC NO.:         WW-15

                                            Debtor.                                    Date:          N/A
          o                    aoa                  NY            CO     O               DO               WO               O Oo
                  PO     RO    DRO     RO                   RO                         Time:          N/A
                           Tax ID #:         XX-XXXXXXX                                Place:         2500 Tulare Street
                           Address:                      CherryStreet                                 Fresno, CA 9 3 7 2 1
                                            Tulare,      CA 93274                                     Courtroom 13
                                                                                       Judge:         Honorable René Lastreto I l



                       A P P L I C AT I O N FOR EX PA RT E O R D E R AU T H O R I Z I N G F R B P 2004 E X A M I N AT I O N
                                                 A N D P RO D U C T I O N OF D O C U M E N T S
                                                                       (BAKERHOSTETLER)


                               TO T H E HONORABLE                  RENE      LASTRETOI I ,     UNITED STATES BA N K RU P T C Y

                       JUDGE:


                                      for Ex Parte Order                                        M:A\S-U\TRMC\PLEADINGS\WW-15 2 0 0 4
                        Application                        Authorizing
              EXHIBIT NF R B P 2 0 0 4 Exam and Production of                221   1            E x a m of
                        Documents     [BakerHostetler]                                          BakerHostetler\Application.120517.gaa.docx
Filed 10/15/18
      12/05/17                                                                           Case 16-10015
                                                                                              17-13797                                                                                     Doc 491
                                                                                                                                                                                               255



                                 T U L A R E LOCAL HEALTHCARE                                       DISTRICT, dba TULARE REGIONAL MEDICAL
                 CENTER                 (“TRMC’ o r “Applicant”),                              Debtor in the above                   captioned Chapter 9 bankruptcy
                 proceeding,                  hereby files this                     Application              for Ex Parte Order                compelling BakerHostetler,
                 to                         certain documentsf o r                                              and    copying        and, i f    requested,       to appear f o r
                      produce                                                                inspection
                 a    F R B P 2004 Examination.



                                                                                           BakerHostetiler
                                                                                  11601 Wilshire Bivd., Ste. 1400
                                                                                   L o s Angeles, CA 90025-0509



                                 Applicant represents                             as    follows:

                                 1.              TRMC f i l e d          a
                                                                                  voluntary Chapter                9   petition      on    September 30,           2017.

                                 2.              TRMC h a s          reason            to      believe that BakerHostetler, is in                       possession              of

                 information needed by T R M C whicha f f e c t s the                                                  rights of T R M C          as   well   as   the

                 administration of this                          bankruptcy                  estate .

                                 3.              TRMC b e l i e v e s that the information needed bears upon t h e                                                 acts,

                 conduct,              or    assets          and l i a b i l i t i e s       of TRMC.

                                 4,              The examination will also relate to the                                      operation         of the TRMC’s business

                 and the              desirability            of its continuance, the                         source     of any money             or
                                                                                                                                                       property acquired              or


                 to be          acquired by                 T R M C for purposes of                          consummating            a
                                                                                                                                          plan and the consideration
                 given          or   o f f e r e d therefore, and any other m a t t e r relevant to the                                          case    or   to the formation


          on
                 of    a    plan.o n
                           CO
                                                                             |]

                                                                                        CO     O
                                                                                               Se
                                                                                                        ON
                                                                                                        Be
                                                                                                                                ONmlUDPllUOULDNGUCUCCLCUO
                                                                                                                                OS        OS                             le
                                                                                                                                                                                            nvr   Oo
                           PR                 BR                   PO                   DR

                                 5.                                       such ex a m i n a t i o n will assist T R M C in                        protecting i t s            interests
                                                 Conducting
                 in   evaluating                 any        plan that may be advanced                              and i n    furthering         the administration of this

                 Chapter 9 proceeding.
                                 6.              By this Application T R M C requests that it be permitted to compel t h e

                 production                 of   documentary                      e v i d e n c e in the       manner        provided          in F R B P 9016 followed               by
                 an        examination,                if   requested,                 of BakerHostetler.

                                 7.              By the requested Order Applicant w i l l proceed to h a v e issued                                                  a


                 Subpoena                   for Rule 2004 Examination with Production of D o c u m e n t s to be followed by


                      Application           for Ex Parte Order          Authorizing                                            M:\S-U\TRMC\PLEADINGS\WW-15 2 0 0 4
           EXHIBIT N                                                                                222        2               E x a m of
                   F R B P 2 0 0 4 Exam and Production of
                      Documents             [BakerHostetler]                                                                   BakerHostetler\Application.120517.gaa.docx
Filed 10/15/18
      12/05/17                                                      Case 16-10015
                                                                         17-13797                                                            Doc 491
                                                                                                                                                 255




                  the examination of the witness, if documents are                        requested,      no   earlier than 10   days
                  after the date of issuance of the examination order                         or   subpoena,    whichever i s later.

                             WHEREFORE, Applicant prays                   as   follows:

                                A. The Court enter Order pursuant to FRBP 2004                           authorizing the      examination

                 of    BakerHostetler;
                                 B. The Court enter a n Order             pursuant to FRBP 2004 authorizing the issuance
                 of a     Subpoena for       Rule 2004 Examination with Production of Documents; and

                                C. For such other and further r e l i e f            a s is   just and proper.
                 Dated: December 5, 2017                                  WALTER WILHELM LAW GROUP,
                                                                          a Professional Corporation




                                                                    By:                      ¢. ub Hea
                                                                          Riley      C. Watter, Attomeys for Debtor,
                                                                          Tulare Local Healthcare District,    dba
                                                                          Tulare Regional Medical Center




                                                                                                                                        Oo             OF
                                                                                 emma
                                               nO                   RO




                                                                                                MAS-U\TRMC\PLEADINGSIWW-15 2004
                       Application for Ex Parte Order Authorizing                3              Exam of
                       FRBP 2004 Exam and Production of
                       Documents [BakerHostetier]                                               BakerHostetler\Application.      .gaa.docx
           EXHIBIT N                                                       223
Filed 10/15/18
      12/05/17         Case 16-10015
                            17-13797   Doc 491
                                           256




           EXHIBIT O        224
Filed 10/15/18
      12/05/17         Case 16-10015
                            17-13797   Doc 491
                                           256




           EXHIBIT O        225
Filed 10/15/18
      04/10/18                                                                   Case 16-10015
                                                                                      17-13797                                                                         Claim
                                                                                                                                                                        Doc 491
                                                                                                                                                                             238

     Fill in this information to identify the case:

     Debtor 1              __________________________________________________________________


     Debtor 2               ________________________________________________________________
     (Spouse, if filing)

     United States Bankruptcy Court for the: __________ District of __________

     Case number            ___________________________________________




    Official Form 410
    Proof of Claim
    Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
    make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
    Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
    documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
    mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
    explain in an attachment.
    A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
    Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



    Part 1:        Identify the Claim

   1. Who is the current
      creditor?                          ___________________________________________________________________________________________________________
                                         Name of the current creditor (the person or entity to be paid for this claim)

                                         Other names the creditor used with the debtor      ________________________________________________________________________

   2. Has this claim been
                                             No
      acquired from
      someone else?                          Yes. From whom?         ______________________________________________________________________________________________________



   3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
      and payments to the                                                                                            different)
      creditor be sent?
                                         _____________________________________________________                       _____________________________________________________
      Federal Rule of                    Name                                                                        Name
      Bankruptcy Procedure
      (FRBP) 2002(g)                     ______________________________________________________                      ______________________________________________________
                                         Number      Street                                                          Number      Street

                                         ______________________________________________________                      ______________________________________________________
                                         City                       State             ZIP Code                       City                       State             ZIP Code


                                         Contact phone    ________________________                                   Contact phone   ________________________

                                         Contact email     ________________________                                  Contact email   ________________________



                                         Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                         __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


   4. Does this claim amend                  No
      one already filed?
                                             Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                      MM / DD       / YYYY



   5. Do you know if anyone                  No
      else has filed a proof                 Yes. Who made the earlier filing?           _____________________________
      of claim for this claim?




                EXHIBIT P                                                                  226
      Official Form 410                                                            Proof of Claim                                                             page 1
Filed 10/15/18
      04/10/18                                                        Case 16-10015
                                                                           17-13797                                                                      Claim
                                                                                                                                                          Doc 491
                                                                                                                                                               238


    Part 2:    Give Information About the Claim as of the Date the Case Was Filed

    6. Do you have any number          No
       you use to identify the         Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____ ____ ____ ____
       debtor?



    7. How much is the claim?         $_____________________________. Does this amount include interest or other charges?
                                                                                    No
                                                                                    Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                         charges required by Bankruptcy Rule 3001(c)(2)(A).


   8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
      claim?
                                    Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                    Limit disclosing information that is entitled to privacy, such as health care information.


                                    ______________________________________________________________________________



   9. Is all or part of the claim      No
      secured?                         Yes. The claim is secured by a lien on property.
                                              Nature of property:
                                                  Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim.
                                                  Motor vehicle
                                                  Other. Describe:           _____________________________________________________________



                                              Basis for perfection:          _____________________________________________________________
                                              Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                              example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                              been filed or recorded.)



                                              Value of property:                            $__________________
                                              Amount of the claim that is secured:          $__________________

                                              Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                         amounts should match the amount in line 7.)



                                              Amount necessary to cure any default as of the date of the petition:               $____________________



                                              Annual Interest Rate (when case was filed)_______%
                                                  Fixed
                                                  Variable



   10. Is this claim based on a        No
       lease?
                                       Yes. Amount necessary to cure any default as of the date of the petition.                 $____________________


   11. Is this claim subject to a      No
       right of setoff?
                                       Yes. Identify the property: ___________________________________________________________________




              EXHIBIT P                                                         227
    Official Form 410                                                   Proof of Claim                                                         page 2
Filed 10/15/18
      04/10/18                                                                Case 16-10015
                                                                                   17-13797                                                                             Claim
                                                                                                                                                                         Doc 491
                                                                                                                                                                              238


    12. Is all or part of the claim           No
        entitled to priority under
        11 U.S.C. § 507(a)?                   Yes. Check one:                                                                                         Amount entitled to priority

       A claim may be partly                       Domestic support obligations (including alimony and child support) under
       priority and partly                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                            $____________________
       nonpriority. For example,
       in some categories, the                     Up to $2     * of deposits toward purchase, lease, or rental of property or services for
       law limits the amount                       personal, family, or household use. 11 U.S.C. § 507(a)(7).                                        $____________________
       entitled to priority.
                                                   Wages, salaries, or commissions (up to $12,        *) earned within 180 days before the
                                                   bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                 $____________________
                                                   11 U.S.C. § 507(a)(4).
                                                   Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                             $____________________

                                                   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                 $____________________

                                                   Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                 $____________________

                                              * Amounts are subject to adjustment on 4/01/1 and every 3 years after that for cases begun on or after the date of adjustment.



     Part 3:    Sign Below

     The person completing            Check the appropriate box:
     this proof of claim must
     sign and date it.                        I am the creditor.
     FRBP 9011(b).                     I am the creditor’s attorney or authorized agent.
     If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
     electronically, FRBP
     5005(a)(2) authorizes courts      I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
     to establish local rules
     specifying what a signature
     is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
     A person who files a
     fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
     fined up to $500,000,        and correct.
     imprisoned for up to 5
     years, or both.
     18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the foregoing is true and correct.
     3571.
                                  Executed on date _________________
                                                               MM / DD    /   YYYY




                                         ________________________________________________________________________
                                           Signature


                                      Print the name of the person who is completing and signing this claim:


                                      Name                   _______________________________________________________________________________________________
                                                             First name                   Middle name                   Last name

                                      Title                  _______________________________________________________________________________________________

                                      Company                _______________________________________________________________________________________________
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.



                                      Address                _______________________________________________________________________________________________
                                                             Number        Street

                                                             _______________________________________________________________________________________________
                                                             City                                           State       ZIP Code

                                      Contact phone          _____________________________                              Email         ____________________________________




               EXHIBIT P                                                                 228
     Official Form 410                                                          Proof of Claim                                                                page 3
Filed 10/15/18
      04/10/18                                      Case 16-10015
                                                         17-13797                                                 Claim
                                                                                                                   Doc 491
                                                                                                                        238




                                  ATTACHMENT TO PROOF OF CLAIM

           The proof of claim is also based on any and all claims that may be asserted against the Debtor
           and its current and former division, affiliates, subsidiaries, stockholders, parents, predecessors,
           successors, assignors, assigns, partners, members, officers, directors, trustees, employees, agents,
           administrators, representatives, attorneys, insurers and fiduciaries, arising from transfers,
           transactions and/or any other instrument and/or any other accrued liabilities which are unknown
           to Southern Inyo Healthcare District (“Southern Inyo”) at this time.

           Southern Inyo reserves the right to amend, revise or supplement this Proof of Claim or reclassify
           all or any portion of the claim referenced herein. Southern Inyo also reserves the right to a jury
           trial and the right to have non-core proceedings determined by a non-bankruptcy court.

           Southern Inyo has retained counsel to represent it in this matter, and is hereby incurring
           attorneys’ fees and expenses in this matter.

           Subject to certain restrictions, additional information and further supporting documentation for
           the Proof of Claim can be obtained by sending an appropriate written request to:

                                  Southern Inyo Healthcare District
                                  President: Jacque Hickman
                                  501 E Locust Street
                                  Lone Pine, CA 93545
                                  Telephone:    760.876.5501
                                  Email:        jaquehickman@yahoo.com




           EXHIBIT P                                       229
Filed 10/15/18
      01/04/16                                                           Case 16-10015                                                                    Doc
                                                                                                                                                            Doc
                                                                                                                                                              491
                                                                                                                                                                1

  Fill in this information to identify your case:


  United States Bankruptcy Court for the:      Eastern District

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                        Chapter you are filing under:
                                                                                     Chapter 9
                                                                                     Chapter 11
                                                                                     Chapter 12
                                                                                     Chapter 13                                   Check if this an
                                                                                                                                  amended filing




 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             12/15
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
 For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


  1.   Debtor's name                Southern Inyo Healthcare District

  2.   All other names debtor
       used in the last 8 years
       Include any assumed
       names, trade names and
       doing business as names

  3.   Debtor's federal
       Employer Identification      XX-XXXXXXX
       Number (EIN)


  4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                      business

                                    501 East Locust Street
                                    Lone Pine, CA 93545
                                    Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                    Inyo                                                              Location of principal assets, if different from principal
                                    County                                                            place of business

                                                                                                      Number, Street, City, State & ZIP Code


  5.   Debtor's website (URL)


  6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership
                                            Other. Specify:   Healthcare District




                EXHIBIT Q                                                       230
  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Filed 10/15/18
      01/04/16                                                             Case 16-10015                                                                      Doc
                                                                                                                                                                Doc
                                                                                                                                                                  491
                                                                                                                                                                    1
  Debtor    Southern Inyo Healthcare District                                                             Case number (if known)
            Name


  7.   Describe debtor's business        A. Check one:
                                                Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                Railroad (as defined in 11 U.S.C. § 101(44))
                                                Stockbroker (as defined in 11 U.S.C. § 101(53AB))
                                                Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                None of the above

                                         B. Check all that apply
                                             Tax-exempt entity (as described in 26 U.S.C. §501)
                                                Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                                Investment advisor (as defined in 15 U.S.C. §80a-3)

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/.



  8.   Under which chapter of the        Check one:
       Bankruptcy Code is the
                                                Chapter 7
       Debtor filing?
                                                Chapter 9
                                                Chapter 11. Check all that apply:
                                                                    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                    are less than $2,490,925 (amount subject to adjustment on 4/01/16 and every three years after
                                                                    that).
                                                                    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                    business debtor, attach the most recent balance sheet, statement of operation, cash-flow
                                                                    statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                    procedure in 11 U.S.C. § 1116(1)(B).
                                                                    A plan is being filed with this petition.
                                                                    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                    accordance with 11 U.S.C. § 1126(b).
                                                                    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                    Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                    attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                    (Official Form 201A) with this form.
                                                                    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                                Chapter 12



  9.   Were prior bankruptcy                 No.
       cases filed by or against
       the debtor within the last 8
       years?                            Yes.
       If more than 2 cases, attach a
       separate list.                               District                                 When                                  Case number
                                                    District                                 When                                  Case number

  10. Are any bankruptcy cases               No
      pending or being filed by a
      business partner or an                 Yes.
      affiliate of the debtor?
       List all cases. If more than 1,
       attach a separate list                       Debtor                                                                     Relationship to you
                                                    District                                 When                              Case number, if known



                EXHIBIT Q                                                         231
   Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
Filed 10/15/18
      01/04/16                                                           Case 16-10015                                                                      Doc
                                                                                                                                                              Doc
                                                                                                                                                                491
                                                                                                                                                                  1
  Debtor   Southern Inyo Healthcare District                                                       Case number (if known)
           Name




  11. Why is the case filed in    Check all that apply:
      this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or          No
      have possession of any
      real property or personal              Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property that needs         Yes.
      immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No


                                             Yes.         Insurance agency
                                                          Contact name
                                                          Phone


           Statistical and administrative information

  13. Debtor's estimation of      .        Check one:
      available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

  14. Estimated number of             1-49                                            1,000-5,000                                 25,001-50,000
      creditors
                                      50-99                                           5001-10,000                                 50,001-100,000
                                      100-199                                         10,001-25,000                               More than100,000
                                      200-999

  15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

  16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                       $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




                EXHIBIT Q                                                    232
   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Filed 10/15/18
      01/04/16                                                         Case 16-10015                                                                          Doc
                                                                                                                                                                Doc
                                                                                                                                                                  491
                                                                                                                                                                    1
  Debtor   Southern Inyo Healthcare District                                                         Case number (if known)
           Name



           Request for Relief, Declaration, and Signature

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
      of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      01/04/2016
                                                    MM / DD / YYYY


                               X   /s/ Alan Germany                                                         Alan Germany
                                   Signature of authorized representative of debtor                         Printed name

                                   Title   Chief Restructuring Officer




  18. Signature of attorney    X   /s/ Ashley M. McDow                                                       Date 01/04/2016
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   Ashley M. McDow
                                   Printed name

                                   Baker & Hostetler LLP
                                   Firm name

                                   11601 Wilshire Blvd.
                                   Suite 1400
                                   Los Angeles, CA 90025
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     310-820-8800                  Email address      amcdow@bakerlaw.com


                                   Bar No. 245114, California
                                   Bar number and State




                EXHIBIT Q                                                    233
   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Filed 10/15/18
      10/17/17                                                    Case 16-10015                                               Doc 491
                                                                                                                                  325



                             1   Ashley M. McDow (245114)
                                 Michael T. Delaney (261714)
                             2   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone:    310.820.8800
                             4   Facsimile:    310.820.8859
                                 Email:        amcdow@bakerlaw.com
                             5                 mdelaney@bakerlaw.com
                             6   Attorneys for Debtor
                                 SOUTHERN INYO HEALTHCARE DISTRICT
                             7

                             8                             UNITED STATES BANKRUPTCY COURT
                             9                               EASTERN DISTRICT OF CALIFORNIA
                            10                                         FRESNO DIVISION
                            11
                                 In re                                             Case No.: 2016-10015
  B AKER & H OSTETLER LLP




                            12
     A TTORNEYS AT L A W




                                 SOUTHERN INYO HEALTHCARE                          Chapter 9
        L OS A NGELES




                            13   DISTRICT,
                                                                                   Doc. No.: BH-19
                            14                     Debtor.
                                                                                   EMERGENCY MOTION (1) FOR
                            15                                                     AUTHORITY TO IMMEDIATELY
                                                                                   TERMINATE HCCA MANAGEMENT
                            16                                                     AGREEMENT OR, IN THE
                                                                                   ALTERNATIVE, FOR AUTHORITY TO
                            17                                                     MODIFY THE TERMS OF THE HCCA
                                                                                   MANAGEMENT AGREEMENT IN
                            18                                                     ORDER TO DESIGNATE THE BOARD
                                                                                   AS THE SOLE SIGNATORY ON ALL
                            19                                                     DISTRICT BANK ACCOUNTS AND (2)
                                                                                   TO CONTINUE HEARING ON SECOND
                            20                                                     AMENDED DISCLOSURE STATEMENT
                                                                                   AND ASSOCIATED FILING
                            21                                                     DEADLINES

                            22                                                     Proposed Hearing:
                                                                                   Date: October 17, 2017
                            23                                                     Time: 2:00 p.m.
                                                                                   Place: Dept. A, Ctrm. 11
                            24                                                            U.S. Bankruptcy Court
                                                                                          2500 Tulare Street
                            25                                                            Fresno, CA 93721

                            26

                            27

                            28

                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                     HEARING ON SECOND AMENDED
                                                                         234   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                  FILING DEADLINES
                                                                                                                          R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                           Case 16-10015                                                            Doc 491
                                                                                                                                                      325



                             1   TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY
                             2   JUDGE:
                             3            SOUTHERN INYO HEALTHCARE DISTRICT (the “District” or “Debtor”), the debtor
                             4   in the above-captioned bankruptcy case (the “Bankruptcy Case”), hereby respectfully submits the
                             5   within Emergency Motion (1) for Authority to Immediately Terminate HCCA Management
                             6   Agreement or, in the Alternative, for Authority to Modify the Terms of the HCCA Management
                             7   Agreement in order to Designate the Board as the Sole Signatory on all District Bank Accounts
                             8   and (2) to Continue Hearing on Second Amended Disclosure Statement and Associated Filing
                             9   Deadlines (the “Motion”). In support of the Motion, the District submits the within memorandum
                            10   of points and authorities and the contemporaneously filed declarations of in support thereof.
                            11                           MEMORANDUM OF POINTS AND AUTHORITIES
  B AKER & H OSTETLER LLP




                            12   I.       SUMMARY OF ARGUMENT AND RELIEF REQUESTED
     A TTORNEYS AT L A W
        L OS A NGELES




                            13            Since the commencement of the Bankruptcy Case, the District has worked diligently to
                            14   devise a feasible plan for the adjustment of debts. Under the forthcoming second amended plan
                            15   (the “Second Amended Plan”), the District intended to issue approximately $8,000,000 in general
                            16   obligation bonds. In the course of preparing the requisite financial analyses for the bond
                            17   issuance, the District requested detailed financial information and records from Healthcare
                            18   Conglomerates Associates, LLC (“HCCA”)—the management company for the District. HCCA,
                            19   however, failed to produce the requested information and documentation. Accordingly, the
                            20   District attempted to obtain the necessary financial information regarding the District’s post-
                            21   petition operations by alternate means. Regrettably, as HCCA has near total control over the
                            22   District’s accounts and financial records, obtaining the documents has proven to be increasingly
                            23   difficult.
                            24            Recently, the District board obtained copies of certain bank statements and transactional
                            25   records for the District accounts in the course of preparing the financial analyses required for the
                            26   bond issuance. In analyzing the bank statements,1 the District began to identify what appears to
                            27
                                 1
                                  Counsel for the District conducted the analysis of the bank statements referred to herein. The analysis was not, and
                            28   should not be construed as, a forensic accounting or forensic evaluation of the subject records and transactions.
                                                                                         -2-
                                      MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                         HEARING ON SECOND AMENDED
                                                                             235   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                      FILING DEADLINES
                                                                                                                              R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                           Case 16-10015                                                            Doc 491
                                                                                                                                                      325



                             1   be mismanagement and general misconduct on the part of HCCA.2 The District discovered that
                             2   HCCA has engaged in what appears to be numerous unauthorized transactions involving District
                             3   funds with, among others, the Tulare Local Healthcare District (“Tulare”)—another California
                             4   healthcare district managed by HCCA. The District also discovered that as a result of these
                             5   transactions, Tulare may owe the District in excess of $418,000.00—which is especially
                             6   disconcerting given Tulare’s recent bankruptcy filing. Moreover, the District uncovered that
                             7   HCCA has attempted to conceal these transactions by, among other things, presenting incomplete
                             8   or inaccurate financial reports and mischaracterizing the transfers as repayments of what may be
                             9   fictitious loans from HCCA to the District.
                            10            Unfortunately, the misconduct does not appear to end with the misuse of District funds.
                            11   After noting the aforementioned misrepresentations, the District conducted a further analysis of
  B AKER & H OSTETLER LLP




                            12   the financial records and information, which uncovered numerous misrepresentations and
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   misstatements in the financial reports prepared by HCCA. More precisely, the financial reports
                            14   prepared by HCCA indicated that HCCA made numerous loans and, thereafter, received payment
                            15   on account of these purported loans. The bank statements, however, demonstrate that the “loans”
                            16   were, by and large, fictitious and, moreover, that the alleged repayments were in fact payments on
                            17   account of HCCA’s management fees—not the repayment of any advances on the line of credit
                            18   which HCCA purported to extend, which directly contradicts the repeated representations of
                            19   HCCA. The District also discovered that HCCA failed to fund a recent intergovernmental
                            20   transfer or IGT payment, which resulted in the District losing hundreds of thousands of dollars in
                            21   critical funding.
                            22            Upon discovering the aforementioned misconduct and mismanagement, the District
                            23   immediately scheduled a special board meeting to discuss the continued involvement of HCCA in
                            24   the management of the District and its facilities and the treatment of HCCA’s claim and
                            25
                                 2
                                   Concurrent with learning of the recent developments in the Tulare Local Healthcare District (aka Tulare Regional
                            26   Hospital) bankruptcy with respect to HCCA, the District undertook a closer examination of the bank statements (i.e.,
                                 the only financial documents to which it has ever had access since the outset of the Bankruptcy Case). During the
                            27   District’s investigation, the District learned that HCCA had engaged in eerily similar misconduct in association with
                                 its management of the Tulare Local Healthcare District and Tulare Regional Hospital. In response to HCCA’s
                            28   misconduct, Tulare has sought bankruptcy court authority to reject its agreement(s) with HCCA.
                                                                                         -3-
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                         HEARING ON SECOND AMENDED
                                                                             236   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                      FILING DEADLINES
                                                                                                                              R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                          Case 16-10015                                                            Doc 491
                                                                                                                                                     325



                             1   management agreement (the “Management Agreement”) in the Bankruptcy Case. The special
                             2   board meeting was held on October 11, 2017. During the board meeting, the District board
                             3   concluded that the pervasive misconduct of warranted the immediate termination and rejection of
                             4   the Management Agreement.
                             5            Prior to uncovering HCCA’s misconduct, the District was prepared to file the Second
                             6   Amended Plan and associated disclosure statement, and seek approval of the same.
                             7   Unfortunately, the decision to reject the Management Agreement substantially affects the
                             8   proposed plan (in an incredibly positive way, but substantially nonetheless). As a threshold issue,
                             9   the rejection of the HCCA management agreement affects the treatment of HCCA under the plan
                            10   and, thus, requires substantial revisions to the plan and disclosure statement. Additionally, under
                            11   the plan, HCCA is the proposed post-confirmation management for the District’s facilities and
  B AKER & H OSTETLER LLP




                            12   operations. As such, the District must arrange for alternate post-confirmation management
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   (which it believes it has already found at a small fraction of the cost) and, moreover, revise the
                            14   disclosure statement to provide sufficient disclosures regarding the alternate post-petition
                            15   management.3 The District must also revise the disclosure statement to provide adequate
                            16   disclosures regarding the rejection and termination of the Management Agreement and the likely
                            17   impact of the same on the Plan (e.g., rejection damages, litigation expenses, etc.). Additionally,
                            18   on or about October 13, 2017, the District applied for alternate financing in the amount of
                            19   $650,000.00 for the upcoming IGT payment in anticipation of HCCA’s failure to fund the IGT
                            20   that is due in the next few weeks, which the District must disclose and account for in the plan and
                            21   disclosure statement.
                            22            In sum, despite its diligent efforts to finalize and propose a Second Amended Plan, recent
                            23   events have rendered it extremely difficult, if not impossible, to propose a plan and disclosure
                            24   statement that will not need to be modified significantly, and rather than seek leave of this Court
                            25   to amend in the near future, the District believe it is more sensible and efficient (both for the
                            26
                                 3
                                  As the District only recently discovered the disqualifying misconduct of HCCA, the District has yet to arrange for
                            27   post-petition management; however, the District has already approached multiple individuals who have expressed a
                                 willingness and ability to serve as chief restructuring officer and/or otherwise assist with the restructuring of
                            28   operations. The District anticipates retaining alternate management within the next thirty (30) days.
                                                                                        -4-
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                         HEARING ON SECOND AMENDED
                                                                             237   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                      FILING DEADLINES
                                                                                                                              R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                       Case 16-10015                                                      Doc 491
                                                                                                                                            325



                             1   Debtor and this Court) to seek a continuance of the hearing on the Second Amended Disclosure
                             2   Statement and associated deadlines. The District anticipates resolving most, if not all,
                             3   outstanding issues within the next sixty (60) days and, thus, requests that the Court continue the
                             4   hearing on the disclosure statement and associated filing deadlines for sixty (60) days. The
                             5   District does not seek a continuation of the status conference or the deadline to file the associated
                             6   status report.
                             7   II.      STATEMENT OF FACTS
                             8            1.      The Debtor filed a voluntary petition for relief under chapter 9 of title 11 of the
                             9   United States Code (the “Bankruptcy Code”) on or about January 4, 2016 (the “Petition Date”).
                            10   On or about July 12, 2016, the Court entered an order for relief in the Bankruptcy Case.
                            11            2.      The District is a special district formed under the California Local Healthcare
  B AKER & H OSTETLER LLP




                            12   District Law, Cal. Health and Safety Code § 32000, et seq., located in Lone Pine, California. As
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   of the commencement of the Chapter 9 Case, the District owned and operated three facilities
                            14   (collectively, the “Facilities”)—namely, an emergency and acute care facility with four (4) beds,
                            15   a skilled nursing facility with thirty-three (33) beds, and an out-patient medical clinic.
                            16            3.      On or about January 2, 2016, the Debtor retained HCCA pursuant to the
                            17   Management Services Agreement (the Management Agreement). A true and correct copy of the
                            18   Management Agreement is attached to the Declaration of Jaque Hickman (the “Hickman Decl.”)
                            19   as Exhibit A and incorporated herein by reference. Pursuant to the Management Agreement,
                            20   HCCA is vested with the authority to manage the operational and financial aspects of the
                            21   Facilities. Additionally, under the terms of the Management Agreement, HCCA agreed to extend
                            22   a line of credit to the District to, among other things, fund operations and costs associated with
                            23   the restructuring and Bankruptcy Case. This line of credit was subsequently replaced with a line
                            24   of credit (the “Vi LOC”) from Vi Healthcare Finance, Inc. (an entity whose sole shareholder is
                            25   Benny Benzeevi, M.D., who is also the sole interest holder in HCCA).
                            26   ///
                            27

                            28
                                                                                   -5-
                                       MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                       HEARING ON SECOND AMENDED
                                                                           238   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                    FILING DEADLINES
                                                                                                                            R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                      Case 16-10015                                                    Doc 491
                                                                                                                                         325



                             1            4.      Since the commencement of the Bankruptcy Case, the District has taken efforts to
                             2   devise a plan for the adjustment of debtors that enabled the District to maintain operations while
                             3   paying a significant portion of pre-petition liabilities. On or about July 20, 2017, the District
                             4   proposed the First Amended Plan for the Adjustment of Debts of Southern Inyo Healthcare
                             5   District (the “FAP”) [Docket Entry (“D.E.”) 303] and associated disclosure statement (the
                             6   “FADS”) [D.E. 302]. Therein, the District proposed to pay a substantial portion of its pre-petition
                             7   obligations over a term of years. See D.E. 302. The District proposed funding the amounts
                             8   owing under the FAP from numerous sources, including, without limitation, operational revenues,
                             9   a bond issuance, and increased tax revenues. Ibid; see D.E. 303.
                            10            5.      On or about August 30, 2017, the Court held a hearing to determine the adequacy
                            11   of the disclosures in the FADS. Ultimately, the Court determined that the majority of the
  B AKER & H OSTETLER LLP




                            12   disclosures in the FADS were adequate; however, the Court requested additional disclosures
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   regarding certain aspects of the FAP, including, without limitation, the solicitation of approval for
                            14   the bond and tax measures. Accordingly, the Court ordered the Debtor to file a Second Amended
                            15   Plan and disclosure statement (the “Second Amended Disclosure Statement”) on or before
                            16   October 18, 2017. See D.E. 319.
                            17            6.      Thereafter, and without any assistance from HCCA, the District made significant
                            18   strides towards the approval of the bond and tax measures. The District retained PFM Financial
                            19   Advisors, LLC as bond consultant in order to conduct several analyses relating to the proposed
                            20   bond issuance, including, without limitation, the appropriate bond amount, the structuring of the
                            21   bond issuance, the best strategy for seeking approval of the bond measure, and the manner in
                            22   which to seek approval of the bond measure (i.e., via special election or general election). The
                            23   District also retained Quint & Thimmig LLP as bond counsel to assist with the legal aspects of
                            24   seeking approval of the bond measure and structuring the bond and bond measure in order to
                            25   comply with applicable law.
                            26   ///
                            27

                            28
                                                                                 -6-
                                       MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                       HEARING ON SECOND AMENDED
                                                                           239   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                    FILING DEADLINES
                                                                                                                            R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                     Case 16-10015                                                   Doc 491
                                                                                                                                       325



                             1            7.    In addition to retaining appropriate professionals to assist with the bond approval
                             2   process, which was particularly necessary since HCCA failed to take any efforts to assist the
                             3   District in the bond approval process, the District also began preparing the necessary analyses and
                             4   submissions to obtain approval of the bond measure. One of the analyses pertained to the
                             5   financial performance of the District. In order to prepare the financial analysis, the District
                             6   requested financial information and reports from HCCA. Although obligated to prepare and
                             7   produce such reports under the Management Agreement, HCCA failed to provide the requested
                             8   reports and financial information despite repeated requests from the District, both orally and in
                             9   writing. Accordingly, the District board took steps to compel HCCA to comply with the request
                            10   and, simultaneously, obtain the requisite financial information from an alternate source.
                            11   Regrettably, due to the authority granted to HCCA with respect to financial matters under the
  B AKER & H OSTETLER LLP




                            12   Management Agreement, the District board has still not been able to obtain complete financial
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   records that the District believes can be relied upon given their recent discovery with respect to
                            14   the bank statements and recent developments in the Tulare Bankruptcy, which unfortunately have
                            15   caused the District board to question a host of things regarding the manner in which both the
                            16   operations and finances have been “managed” by HCCA to date.
                            17            8.    On or about Thursday, October 5, 2017, counsel for the District obtained copies of
                            18   the bank statements and transactional records for the District’s bank accounts (collectively, the
                            19   “Bank Records”). Upon analyzing the Bank Records, the District noted several inconsistencies
                            20   with certain reports and representations previously made by HCCA and, more troubling still,
                            21   discovered numerous transactions not authorized by the District board.
                            22            9.    With respect to the latter, the District identified numerous unauthorized transfers
                            23   by and between the District and Tulare, which is another California local healthcare district
                            24   managed by HCCA. More precisely, following the Petition Date, HCCA appears to have
                            25   facilitated the transfer of funds by and between the District and Tulare in an amount exceeding
                            26   $3,000,000.00, including a significant transfer from the District to Tulare in late 2016 of
                            27

                            28
                                                                                 -7-
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                      HEARING ON SECOND AMENDED
                                                                          240   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                   FILING DEADLINES
                                                                                                                           R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                           Case 16-10015                                                             Doc 491
                                                                                                                                                       325



                             1   approximately $700,000.00 allegedly on behalf of HCCA (according to the check register
                             2   prepared by HCCA and presented to the District board).
                             3            10.      While the occurrence of the unauthorized transfers is troubling, in and of itself, the
                             4   District also noted something far more disconcerting—especially given the financial condition of
                             5   the District. Depending on how the transfers between the District and Tulare are categorized
                             6   (namely, whether Tulare somehow acted as the conduit for funds loaned by HCCA to the
                             7   District), the Bank Records suggests that Tulare may owe the District more than $418,000.00.
                             8   Such amounts remained unpaid as of the commencement of the Tulare bankruptcy case.4
                             9            11.      In addition to the transfers involving Tulare, the District also noted that the Bank
                            10   Records contradicted information that was inconsistent with the financial reports and information
                            11   that have been provided to the District board by HCCA. More precisely, in late 2016, HCCA
  B AKER & H OSTETLER LLP




                            12   caused the District to transfer approximately $700,000.00 to Tulare on behalf of HCCA, and
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   represented to the board that this payment was not only being made to HCCA, but was being
                            14   made on account of certain amounts owing under the line of credit extended by HCCA to the
                            15   District. The Bank Records, however, demonstrate that the line of credit had a zero dollar ($0.00)
                            16   balance at the time of the $700,000.00 transfer. Accordingly, it appears that these funds—funds
                            17   that were desperately need for the operations of the District—were transferred to Tulare on behalf
                            18   of HCCA for the purpose of satisfying a portion of the then outstanding management fee of
                            19   HCCA rather than paying down the line of credit with HCCA as was represented. It has become
                            20   clear to the board that HCCA misrepresented both the existence of advances on the line of credit
                            21   as well as the nature and purpose of a $700,000.00 transfer of District funds.
                            22            12.      In addition to what appears to be a patent misuse and misappropriation of District
                            23   funds, the Bank Records also revealed mismanagement of the District by HCCA. A portion of
                            24   the funding for the District’s operations is derived from state and federal programs, including,
                            25

                            26   4
                                   On or about September 30, 2017, Tulare filed a voluntary petition for relief under chapter 9 of the Bankruptcy
                                 Code—thereby commencing the case styled In re Tulare Local Healthcare District, case no. 2017-13797 in the
                            27   United States Bankruptcy Court for the Eastern District of California (the “Tulare Bankruptcy”). To the extent the
                                 instant Bankruptcy Case and the Tulare Bankruptcy should be deemed “related” due to the similarity of the issues
                            28   presented, it may serve the interests of judicial economy to consolidate the bankruptcy cases before a single judge.
                                                                                         -8-
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                          HEARING ON SECOND AMENDED
                                                                              241   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                       FILING DEADLINES
                                                                                                                               R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                            Case 16-10015                                                              Doc 491
                                                                                                                                                         325



                             1   without limitation, Medicare and Medicaid. To receive the maximum amount of funding, the
                             2   District is required to provide an intergovernmental transfer (“IGT”) of funds to the State of
                             3   California, which are then matched, two-to-one, by the federal government and returned to the
                             4   District. The District generates in excess of $1,000,000.00 per year from these IGT payments.
                             5   See D.E. 306, Ex. 5. HCCA was due to make an IGT payment on behalf of the District in
                             6   September 2017, which the District board just learned it failed to do.5 As a result, the District lost
                             7   hundreds of thousands of dollars in funding it desperately needed to operate, and has had to draw
                             8   down on the Vi LOC, which ultimately insures to the benefit of Dr. Benzeevi, in order to cover
                             9   the deficit caused by the misconduct of HCCA.6
                            10            13.      On or about September 30, 2017, Tulare commenced the Tulare Bankruptcy.
                            11   Shortly thereafter, Tulare filed a motion seeking authority to reject its management agreement
  B AKER & H OSTETLER LLP




                            12   with HCCA. A true and correct copy of the rejection motion is attached to the Declaration of
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   Ashley M. McDow as Exhibit B. In support thereof, Tulare alleged similar bases for the
                            14   termination of its management agreement with HCCA as those recently discovered by the
                            15   District. In addition to alleging that the HCCA management agreement is oppressive and entirely
                            16   one-sided (as it is here), Tulare avers that HCCA mismanaged its operations by, among other
                            17   things, paying management fees at the expense of employees. Tulare also alleges that termination
                            18   is necessary to permit Tulare to regain control of its operations and funds from HCCA and,
                            19   thereby, facility its reorganization free of HCCA’s control. The facts, circumstances, and needs
                            20   are strikingly similar in the instance case.
                            21            14.      On or about October 11, 2017, the District held a special board meeting to discuss,
                            22   among other things, the findings from the evaluation of the Bank Records and whether to remove
                            23   HCCA through the rejection and/or termination of the Management Agreement. Based on the
                            24

                            25   5
                                   The failure to pay the IGT payment in September 2017 is not the only event of gross mismanagement by HCCA.
                                 More precisely, following the commencement of the Bankruptcy Case, HCCA failed to properly bill services
                            26   rendered by the District for nearly one year. As a result, the District lacked sufficient cash to fund operations and,
                                 thus, was required to rely upon the HCCA line of credit—thereby enriching Dr. Benzeevi, who was ultimately
                            27   responsible for the failure of HCCA to properly bill and collect on account of services rendered.
                                 6
                                   The District has applied for a loan from Inyo County in an effort to obtain the funds necessary to make the
                            28   upcoming IGT payment.
                                                                                          -9-
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                          HEARING ON SECOND AMENDED
                                                                              242   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                       FILING DEADLINES
                                                                                                                               R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                        Case 16-10015                                                     Doc 491
                                                                                                                                            325



                             1   available information and documentation, the District board concluded that HCCA had engaged
                             2   in a series of improper actions, including, without limitation, (a) misusing and misappropriating
                             3   District funds, (b) making material misrepresentations or otherwise misleading the District board
                             4   regarding the financial dealings of the District, (c) concealing material information regarding the
                             5   financial dealings of the District, and (d) failing to comply with the terms of the Management
                             6   Agreement by, among other things, failing to provide complete and accurate financials, failing to
                             7   perform a myriad of administrative tasks (including actively pursuing the bond), and failing to
                             8   facilitate the preparation of audited financial statements.
                             9            15.     In order to protect the interests of the District and its creditors, as well as the
                            10   health, safety and welfare of the community served by the District, the District board determined
                            11   that it had no choice but to reject and terminate the Management Agreement and remove HCCA
  B AKER & H OSTETLER LLP




                            12   from the operations of the Facilities. Accordingly, on or about October 11, 2017, the District
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   board voted to terminate and reject the Management Agreement.
                            14            16.     The District has already taken substantial steps to transition the management of the
                            15   Facilities from HCCA back to the District, and while none of the board members had any
                            16   particular hospital experience prior to their appointment, all of them are experienced business
                            17   people and over the last two years (at least for the three board members who have served on the
                            18   board since the Bankruptcy Case was commenced) have acquired a wealth of knowledge
                            19   regarding how the District can and should be run. Accordingly, the District board is confident
                            20   that they will be able to quickly replace HCCA, and have already interviewed numerous
                            21   candidates to this end. For example, the District just recently retained a new assistant director
                            22   who is not only familiar with the management and operation of similar facilities, but who is also
                            23   experienced with the restructuring of distressed hospitals. The District has also entered into
                            24   discussions to retain a new chief restructuring officer. Furthermore, the District authorized
                            25   insolvency counsel to take any and all steps necessary to reject and terminate the Management
                            26   Agreement and to remove HCCA from management of the Facilities.
                            27   ///
                            28
                                                                                   - 10 -
                                       MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                        HEARING ON SECOND AMENDED
                                                                            243   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                     FILING DEADLINES
                                                                                                                             R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                            Case 16-10015                                                               Doc 491
                                                                                                                                                          325



                             1             17.     The removal of HCCA has several implications under the forthcoming Second
                             2   Amended Plan and Second Amended Disclosure Statement. At present, the Second Amended
                             3   Plan and Second Amended Disclosure Statement provide that HCCA will serve as the post-
                             4   confirmation management for the Facilities and that the claims of HCCA are treated as
                             5   professional and/or administrative claims. Accordingly, the removal of HCCA will require the
                             6   District to revise significant portions of the Second Amended Plan, Second Amended Disclosure
                             7   Statement, and supporting financial projections. More precisely, the removal of HCCA
                             8   necessitates the inclusion of additional disclosures in the Second Amended Disclosure Statement
                             9   regarding, among other things, alternate management, the costs associated with alternate
                            10   management, the treatment of HCCA, potential damages associated with the rejection of the
                            11   Management Agreement, and any potential claims against HCCA relating to what appears to be
  B AKER & H OSTETLER LLP




                            12   blatant mismanagement in violation of the Management Agreement and well-settled contract law.
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   The removal of HCCA also requires modifications to the financial projections to account for the
                            14   altered treatment of HCCA on the cash flow analysis and the proposed distributions to creditors
                            15   under the Second Amended Plan, including the percentage distribution payable to general
                            16   unsecured creditors.
                            17             18.     The District anticipates that it will be able to retain new management and a
                            18   replacement its chief restructuring officer, and propose the Second Amended Plan and Second
                            19   Amended Disclosure Statement within sixty (60) days.
                            20   III.      DISCUSSION
                            21             A.      Authority to Terminate or Modify the Management Agreement to Restrict
                                                   HCCA’s Access to the District’s Bank Accounts is Necessary to Protect
                            22                     Creditors and the Health and Safety of the Community the District Serves
                            23             Pursuant to section 105(a) of the Bankruptcy Code, the “court may issue any order,
                            24   process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11
                            25   U.S.C. § 105(a).7 Under section 704, 901, and 1106, the District is charged with safeguarding the
                            26
                                 7
                                  Although section 105 does not appear in section 901, section 105 applies in cases under title 9 of the Bankruptcy
                            27   Code. See In re City of Detroit, 524 B.R. 147, 172 (Bankr. E.D. Mich. 2014) (“Section 103(f) states, ‘Except as
                                 provided in section 901 of this title, only chapters 1 and 9 of this title apply in a case under such chapter 9.’ Because
                            28   § 105 is in chapter 1, it does apply in a chapter 9 case.”).
                                                                                          - 11 -
                                        MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                          HEARING ON SECOND AMENDED
                                                                              244   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                       FILING DEADLINES
                                                                                                                               R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                      Case 16-10015                                                   Doc 491
                                                                                                                                        325



                             1   assets it receives in the course of the Bankruptcy Case. See 11 U.S.C. §§ 704, 901, 1106.
                             2   Pursuant to the terms of the Management Agreement, HCCA has nearly complete control of the
                             3   bank accounts of the District and the funds held therein. As discussed, supra, HCCA has
                             4   demonstrated a willingness and, indeed, proclivity for misusing the District’s funds to serve its
                             5   interests to exclusion of all other creditors of the District. In fact, HCCA has demonstrated the
                             6   willingness to utilize the assets of the District for the benefit of unrelated entitles—namely,
                             7   Tulare—and mischaracterized the nature of certain transactions detrimental to the District which
                             8   benefit HCCA and/or its other operations.
                             9            Accordingly, the District respectfully requests that the Court enter an order terminating
                            10   the Management Agreement or, in the alternative, directing and authorizing the District to take
                            11   any and all actions necessary to restrict HCCA’s access to and use of District funds, including,
  B AKER & H OSTETLER LLP




                            12   without limitation, by removing HCCA as a signatory from any and all bank accounts holding
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   District funds, pending the termination and rejection of the Management Agreement. Such an
                            14   order falls squarely within the authority of the Court under section 105(a) by carrying-out and/or
                            15   enabling the District to fulfill its obligations under, among others, sections 704, 901, and 1106 of
                            16   the Bankruptcy Code. Furthermore, such an order is necessary to protect the assets of the District
                            17   from further dissipation by HCCA and, thus, safeguard the health, safety and welfare of the
                            18   community served by the District by ensure the District has sufficient funds to continue
                            19   operations during the pendency of the Bankruptcy Case.
                            20            B.     Continuing the Disclosure Statement Hearing and Deadline in Order to
                                                 Permit the District to Address the Recently Discovered Misconduct of HCCA
                            21                   and Install new Management is Warranted
                            22            While the Court made it clear that it is not inclined to grant any further continuances of
                            23   the disclosure statement hearing, given the gravity of the recent discoveries, the District
                            24   respectfully submits that the interests of the District, it creditors, and the community it serves, as
                            25   well as the interests of judicial economy, demand a further continuation of the disclosure
                            26   statement hearing and all associated deadlines for a period of sixty (60) days.
                            27

                            28
                                                                                 - 12 -
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                       HEARING ON SECOND AMENDED
                                                                           245   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                    FILING DEADLINES
                                                                                                                            R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                      Case 16-10015                                                  Doc 491
                                                                                                                                       325



                             1            At present, and previously unbeknownst to the District and its board, HCCA has engaged
                             2   in what appears to be improper and unauthorized conduct to the substantial detriment of the
                             3   District and its creditors. As such, the District believes it is duty bound to remove HCCA from
                             4   management of both the operational and financial aspects of the District in order to ensure that
                             5   the interests of the community it serves as well as its creditors are protected. While the District is
                             6   prepared to file a Second Amended Plan and Second Amended Disclosure Statement based on
                             7   available information, the District believes that such a disclosure statement would lack essential
                             8   disclosures, and would only necessitate an unnecessary expenditure of scarce resources were the
                             9   District forced to propose a plan and disclosure statement by the current deadline and, thereafter,
                            10   request authority from the Court to modify the plan and disclosure statement.
                            11            Thus, the District respectfully submits that continuing the hearing on the Second
  B AKER & H OSTETLER LLP




                            12   Amended Disclosure Statement and the related deadlines is warranted. Such a continuance will
     A TTORNEYS AT L A W
        L OS A NGELES




                            13   allow the District and the Court to avoid unnecessary expenditures of finite resources—thereby
                            14   benefitting creditors by ensuring the District is able to preserve and utilize such resources in the
                            15   course of operations (as opposed to paying professional fees). Additionally, the continuance of
                            16   the hearing and associated deadlines for a period of sixty (60) days will not prejudice any
                            17   interested party, and, in fact, given the reaction of the overwhelming majority of the public to the
                            18   recent events in the Tulare Bankruptcy, the District is very confident that the relief sought herein
                            19   will be strongly supported by most, if not all of the parties (potentially) affected thereby.
                            20   Moreover, the rejection of the Management Agreement and the removal of HCCA from their
                            21   current management role will only have a positive impact (and a significant one at that) on the
                            22   cash flow projections and the net income on a moving forward basis.
                            23   IV.      CONCLUSION
                            24            WHEREFORE, the District respectfully requests that the Court enter an order (1)
                            25   terminating the Management Agreement or directing and authorizing the District to limit HCCA’s
                            26   access to and use of District funds pending termination of the Management Agreement or
                            27   installation of new management and (2) continuing the hearing on the disclosure statement and
                            28
                                                                                 - 13 -
                                       MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                       HEARING ON SECOND AMENDED
                                                                           246   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                    FILING DEADLINES
                                                                                                                            R
                                 611511935.2
Filed 10/15/18
      10/17/17                                                      Case 16-10015                                                Doc 491
                                                                                                                                     325



                             1   any and all deadline associated with the second amended disclosure statement and plan for a
                             2   period sixty (60) days and granting such further and additional relief the Court deemed just and
                             3   proper.
                             4

                             5    Dated:       October 17, 2017              Respectfully submitted,
                             6
                                                                             BAKER & HOSTETLER LLP
                             7

                             8                                               By:     /s/ Michael T. Delaney
                                                                                     Ashley M. McDow
                             9                                                       Michael T. Delaney
                            10                                               Attorneys for Debtor
                                                                             SOUTHERN INYO HEALTHCARE DISTRICT
                            11
  B AKER & H OSTETLER LLP




                            12
     A TTORNEYS AT L A W
        L OS A NGELES




                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                 - 14 -
                                     MOTION TO TERMINATE HCCA MANAGEMENT AGREEMENT OR RESTRICT BANK ACCOUNT ACCESS AND TO CONTINUE
                                                        HEARING ON SECOND AMENDED
                                                                            247   DISCLOSURE STATEMENT AND ASSOCIATEDEXHIBIT
                                                                                                                     FILING DEADLINES
                                                                                                                             R
                                 611511935.2
